Exhibit 10.14



--------------------------------------------------------------------------------

Published Deal CUSIP Number: 80105GAE0
Published Revolving Credit Facility CUSIP Number: 80105GAE0
Published Term Loan Facility CUSIP Number: 80105GAG5




FOURTH AMENDED AND RESTATED CREDIT AGREEMENT
Dated as of November 30, 2018
among
exhibit1014image1.gif [exhibit1014image1.gif]

SANMINA CORPORATION,
as the Borrower,
BANK OF AMERICA, N.A.,
as Administrative Agent, Swing Line Lender and
an Issuing Lender,
BANK OF THE WEST and
MUFG BANK, LTD.,
as Co-Syndication Agents,
SUNTRUST BANK,
WELLS FARGO BANK, NATIONAL ASSOCIATION, and
INDUSTRIAL AND COMMERCIAL BANK OF CHINA LTD., NEW YORK BRANCH
as Co-Documentation Agents
and
The Other Lenders Party Hereto


MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
BANK OF THE WEST and
MUFG BANK, LTD.,
as Joint Lead Arrangers and Joint Bookrunners



--------------------------------------------------------------------------------





--------------------------------------------------------------------------------


TABLE OF CONTENTS


ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
 
 
Page
1.01


Defined Terms
1


1.02


Other Interpretive Provisions
44


1.03


Accounting Terms
45


1.04


Rounding
46


1.05


Times of Day; Rates
46


1.06


Letter of Credit Amounts
46


1.07


Currency Equivalents Generally
46



ARTICLE II
THE COMMITMENTS AND CREDIT EXTENSIONS
2.01


Loans
46


2.02


Borrowings, Conversions and Continuations of Loans
47


2.03


Letters of Credit
49


2.04


Swing Line Loans
60


2.05


Prepayments
62


2.06


Termination or Reduction of Commitments
63


2.07


Repayment of Loans
64


2.08


Interest
65


2.09


Fees
65


2.10


Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate
66


2.11


Evidence of Debt
66


2.12


Payments Generally; Administrative Agent’s Clawback
67


2.13


Sharing of Payments by Lenders
69


2.14


Increase in Revolving Credit Commitments
70


2.15


Cash Collateral
72


2.16


Defaulting Lenders
73



ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY
3.01


Taxes
76


3.02


Illegality
80


3.03


Inability to Determine Rates
81


3.04


Increased Costs; Reserves on Eurodollar Rate Loans
83


3.05


Compensation for Losses
85


3.06


Mitigation Obligations; Replacement of Lenders
85


3.07


Survival
86



ARTICLE IV
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
4.01


Conditions of Initial Credit Extension
86





i



--------------------------------------------------------------------------------

TABLE OF CONTENTS
(cont'd)


 
 
Page


4.02


Conditions to All Credit Extensions
89



ARTICLE V
REPRESENTATIONS AND WARRANTIES
5.01


Organization and Qualification
90


5.02


Power and Authority
90


5.03


Enforceability
90


5.04


Capital Structure
90


5.05


Title to Properties; Priority of Liens
90


5.06


Financial Statements
91


5.07


Borrower ERISA Status
91


5.08


Taxes
91


5.09


Intellectual Property
91


5.10


Governmental Approvals
91


5.11


Compliance with Laws
92


5.12


Compliance with Environmental Laws
92


5.13


Burdensome Contracts
92


5.14


Litigation
92


5.15


No Defaults
92


5.16


ERISA
92


5.17


Trade Relations
93


5.18


Labor Relations
94


5.19


EEA Financial Institutions
94


5.20


Not a Regulated Entity
94


5.21


Margin Stock
94


5.22


Insurance
94


5.23


Solvency
94


5.24


Complete Disclosure
94


5.25


OFAC
94


5.26


Anti-Corruption Laws
95


5.27


Security Documents
95


5.28


Senior Notes Guarantors
95


5.29


Status of Obligations
95


5.30


Beneficial Ownership
95



ARTICLE VI
AFFIRMATIVE COVENANTS
6.01


Inspections; Appraisals
95


6.02


Financial and Other Information
96


6.03


Notices
98


6.04


Use of Proceeds
99


6.05


Compliance with Laws
99


6.06


Taxes
99





 
ii
 





109530940_6

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(cont'd)


 
 
Page


6.07


Insurance
99


6.08


Anti-Corruption Laws
100


6.09


Covenant to Guarantee Obligations and Give Security
100


6.10


Existence
101


6.11


Further Assurances
101


6.12


Payment of Obligations
102


6.13


Maintenance of Properties
102


6.14


Compliance with Material Contracts
102


6.15


Additional Collateral Requirement
102



ARTICLE VII
NEGATIVE COVENANTS
7.01


Permitted Debt
103


7.02


Permitted Liens
106


7.03


Distributions; Upstream Payments
109


7.04


Restricted Investments
110


7.05


Disposition of Assets
112


7.06


Restrictions on Payment of Subordinated Debt
115


7.07


Fundamental Changes
115


7.08


Sanctions
115


7.09


Anti-Corruption Laws
115


7.10


Accounting Changes
115


7.11


Restrictive Agreements
116


7.12


Hedging Agreements
117


7.13


Conduct of Business
117


7.14


Affiliate Transactions
117


7.15


Use of Proceeds
117


7.16


Amendments to Subordinated Debt or Senior Notes Documents
117


7.17


Financial Covenants
117


7.18


Amendments of Organic Documents
118



ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES
8.01


Events of Default
118


8.02


Remedies Upon Event of Default
120


8.03


Application of Funds
120



ARTICLE IX
ADMINISTRATIVE AGENT
9.01


Appointment and Authority
122


9.02


Rights as a Lender
122


9.03


Exculpatory Provisions
123


9.04


Reliance by Administrative Agent
124





 
iii
 





109530940_6

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(cont'd)


 
 
Page


9.05


Delegation of Duties
124


9.06


Resignation of Administrative Agent
124


9.07


Non-Reliance on Administrative Agent and Other Lenders
126


9.08


No Other Duties, Etc
126


9.09


Administrative Agent May File Proofs of Claim; Credit Bidding
126


9.10


Collateral and Guaranty Matters
128


9.11


Bank Products
128



ARTICLE X
MISCELLANENOUS
10.01


Amendments, Etc
129


10.02


Notices; Effectiveness; Electronic Communications
131


10.03


No Waiver; Cumulative Remedies; Enforcement
133


10.04


Expenses; Indemnity; Damage Waiver
134


10.05


Payments Set Aside
136


10.06


Successors and Assigns
136


10.07


Treatment of Certain Information; Confidentiality
142


10.08


Right of Setoff
143


10.09


Interest Rate Limitation
143


10.10


Counterparts; Integration; Effectiveness
144


10.11


Survival of Representations and Warranties
144


10.12


Severability
144


10.13


Replacement of Lenders
144


10.14


GOVERNING LAW; JURISDICTION; ETC
146


10.15


WAIVER OF JURY TRIAL
147


10.16


No Advisory or Fiduciary Responsibility
147


10.17


Electronic Execution of Assignments and Certain Other Documents
148


10.18


USA PATRIOT Act
148


10.19


Keepwell
148


10.20


Acknowledgment and Consent to Bail-In of EEA Financial Institutions
149


10.21


Lender ERISA Status
149


10.22


Release and Reinstatement of Collateral
150


10.23


Amendment and Restatement
151


10.24


California Judicial Reference
151







 
iv
 





109530940_6

--------------------------------------------------------------------------------








SCHEDULES


2.01    Commitments and Applicable Percentages
2.03    Existing Letters of Credit
10.02    Administrative Agent’s Office, Certain Addresses for Notices
EXHIBITS


Form of
A    Committed Loan Notice
B    Swing Line Loan Notice
C-1    Form of Note (Revolver)
C-2    Form of Note (Term)
D    Compliance Certificate
E    Assignment and Assumption
F    Letter of Credit Report
G    United States Tax Compliance Certificate
H    [Reserved]
I    Security Agreement
J    Pledge Agreement
K    Guaranty
L    Interco Subordination Agreement










v



--------------------------------------------------------------------------------






FOURTH AMENDED AND RESTATED CREDIT AGREEMENT
THIS FOURTH AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) is entered
into as of November 30, 2018, among SANMINA CORPORATION, a Delaware corporation
(the “Borrower”), each lender from time to time party hereto (collectively, the
“Lenders” and individually, a “Lender”), and BANK OF AMERICA, N.A., as
Administrative Agent, Swing Line Lender and an Issuing Lender.
RECITALS:
WHEREAS, the Borrower, the Administrative Agent and the lenders party thereto
(the “Existing Lenders”) have entered into that certain Third Amended and
Restated Credit Agreement dated as of February 1, 2018 (as amended, restated,
supplemented or otherwise modified from time to time prior to the date hereof,
the “Existing Agreement”); and
WHEREAS, the Borrower has requested that the Existing Agreement be amended and
restated to, among other things, provide for a delayed draw term loan facility
and make certain other changes as set forth herein, and the Administrative
Agent, the Swing Line Lender, the Issuing Lenders and the Lenders are willing to
so amend and restate the Existing Agreement on the terms and conditions set
forth herein.
AGREEMENT:
NOW, THEREFORE, for valuable consideration hereby acknowledged, the parties
agree as follows:
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
1.01    Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:
“Act” has the meaning specified in Section 10.18.
“Additional Lender” has the meaning specified in Section 2.14(c).
“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.
“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02 or such other address or
account as the Administrative Agent hereafter may designate by written notice to
the Borrower and the Lenders.
“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form provided by the Administrative Agent to the Lenders or
any other form approved by the Administrative Agent.


109530940_6

--------------------------------------------------------------------------------





“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.
“Aggregate Commitments” means the Commitments of all the Lenders.
“Aggregate Credit Exposures” means, at any time, (a) in respect of the Term
Facility, the aggregate Outstanding Amount of the Term Loans at such time and
(b) in respect of the Revolving Credit Facility, the sum of (i) the unused
portion of the Revolving Credit Facility at such time and (ii) the Total
Revolving Credit Outstandings at such time.
“Agreement” means this Fourth Amended and Restated Credit Agreement.
“Anti-Terrorism Laws” means any laws relating to terrorism or money laundering,
including the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law
October 26, 2001)).
“Applicable Law” means all laws, rules, regulations and binding governmental
guidelines applicable to the Person, conduct, transaction, agreement or matter
in question, including all applicable statutory law, common law and equitable
principles, and all provisions of constitutions, treaties, statutes, rules,
regulations, orders, rulings and decrees of Governmental Authorities having
jurisdiction over such Person.
“Applicable Percentage” means (a) in respect of the Term Facility, with respect
to any Term Lender at any time, the percentage (carried out to the ninth decimal
place) of the Term Facility represented by (i) at any time during the
Availability Period in respect of such Facility, such Term Lender’s Term
Commitment at such time, subject to adjustment as provided in Section 2.16, and
(ii) thereafter, the Outstanding Amount of such Term Lender’s Term Loans at such
time, and (b) in respect of the Revolving Credit Facility, with respect to any
Revolving Credit Lender at any time, the percentage (carried out to the ninth
decimal place) of the Revolving Credit Facility represented by such Revolving
Credit Lender’s Revolving Credit Commitment at such time, subject to adjustment
as provided in Section 2.16. If the commitment of each Lender to make Loans and
the obligation of each Issuing Lender to make L/C Credit Extensions have been
terminated pursuant to Section 8.02 or if the Commitments have expired, then the
Applicable Percentage of each Lender in respect of the applicable Facility shall
be determined based on the Applicable Percentage of such Lender in respect of
such Facility most recently in effect, giving effect to any subsequent
assignments and to any Lender’s status as a Defaulting Lender at the time of
determination. The initial Applicable Percentage of each Lender in respect of
each Facility is set forth opposite the name of such Lender on Schedule 2.01 or
in the Assignment and Assumption pursuant to which such Lender becomes a party
hereto, as applicable.
“Applicable Rate” means, in respect of the Term Facility and the Revolving
Credit Facility, as of any date, a percentage per annum determined by reference
to the Debt Rating in effect on such date as set forth below:


2





--------------------------------------------------------------------------------





Applicable Rate
Pricing Level


Debt Rating


Eurodollar Rate Loans,
Letter of Credit Fees and Swing Line Loans


Base Rate Loans
Commitment Fees
1
Baa3 / BBB- or higher
1.375%
0.375%
0.200%
2
Ba1 / BB+
1.500%
0.500%
0.225%
3
Ba2 / BB or lower or unrated
1.625%
0.625%
0.250%



Initially, the Applicable Rate shall be determined based upon Pricing Level 2.
Thereafter, each change in the Applicable Rate resulting from a publicly
announced change in the Debt Rating shall be effective, during the period
commencing on the date of the public announcement thereof and ending on the date
immediately preceding the effective date of the next such change.
“Applicable Revolving Credit Percentage” means with respect to any Revolving
Credit Lender at any time, such Revolving Credit Lender’s Applicable Percentage
in respect of the Revolving Credit Facility at such time.
“Appropriate Lender” means, at any time, (a) with respect to the Term Facility
or the Revolving Credit Facility, a Lender that has a Commitment with respect to
such Facility or holds a Term Loan or a Revolving Credit Loan, respectively, at
such time, (b) with respect to the Letter of Credit Sublimit, (i) the applicable
Issuing Lender and (ii) if any Letters of Credit have been issued pursuant to
Section 2.03(a), the Revolving Credit Lenders and (c) with respect to the Swing
Line Sublimit, (i) the Swing Line Lender and (ii) if any Swing Line Loans are
outstanding pursuant to Section 2.04(a), the Revolving Credit Lenders.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Arrangers” means, collectively, Merrill Lynch, Pierce, Fenner & Smith,
Incorporated (or any other registered broker-dealer wholly-owned by Bank of
America Corporation to which all or substantially all of Bank of America
Corporation’s or any of its subsidiaries’ investment banking, commercial lending
services or related businesses may be transferred following the date of this
Agreement), Bank of the West and MUFG Bank, Ltd., in their capacities as joint
lead arrangers and joint bookrunners.
“Asset Disposition” means a sale, lease, license, consignment, transfer or other
disposition of Property of any Loan Party or any Subsidiary, including (a) a
disposition of Property in connection with a sale-leaseback transaction or
synthetic lease, (b) any involuntary loss resulting from a casualty event


3





--------------------------------------------------------------------------------





or condemnation and (c) any disposition of property to a Delaware Divided LLC
pursuant to a Delaware LLC Division.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E or any other form (including electronic
documentation generated by use of an electronic platform) approved by the
Administrative Agent.
“Attributable Indebtedness” means, on any date, (a) in respect of any Capital
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease or similar payments under the relevant lease or other
applicable agreement or instrument that would appear on a balance sheet of such
Person prepared as of such date in accordance with GAAP if such lease or other
agreement or instrument were accounted for as a Capital Lease.
“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the Fiscal Year ended September 29, 2018,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such Fiscal Year of the Borrower and its Subsidiaries,
including the notes thereto.
“Auto-Extension Letter of Credit” has the meaning specified in Section
2.03(b)(iii).
“Availability Period” means (a) in respect of the Revolving Credit Facility, the
period from and including the Closing Date to the earliest of (i) the Maturity
Date, (ii) the date of termination of the Revolving Credit Commitments pursuant
to Section 2.06, and (iii) the date of termination of the commitment of each
Revolving Credit Lender to make Revolving Credit Loans and of the obligation of
each Issuing Lender to make L/C Credit Extensions pursuant to Section 8.02; and
(b) in respect of the Term Facility, the period from and including the Closing
Date to the earliest of (i) June 30, 2019, (ii) the date that the principal
amount of and accrued interest on the Senior Notes are repaid and satisfied in
full from sources other than the Term Facility, (iii) the date of termination of
the Term Commitments pursuant to Section 2.06, and (iv) the date of termination
of the commitments of the respective Term Lenders to make Term Loans pursuant to
Section 8.02.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bank of America” means Bank of America, N.A. and its successors.


4





--------------------------------------------------------------------------------





“Bank Product” means any Secured Hedge Agreement or any Secured Cash Management
Agreement.
“Bankruptcy Code” means Title 11 of the United States Code.
“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1% (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate”, and (c) the Eurodollar Rate plus 1.00%; and if the Base Rate shall
be less than zero, such rate shall be deemed zero for purposes of this
Agreement. The “prime rate” is a rate set by Bank of America based upon various
factors including Bank of America’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate. Any change
in such prime rate announced by Bank of America shall take effect at the opening
of business on the day specified in the public announcement of such change. If
the Base Rate is being used as an alternative rate of interest pursuant to
Section 3.03 hereof, then the Base Rate shall be the greater of clauses (a) and
(b) above and shall be determined without reference to clause (c) above.
“Base Rate Loan” means a Revolving Credit Loan or a Term Loan that bears
interest based on the Base Rate.
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA Section
3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of the Code)
the assets of any such “employee benefit plan” or “plan”.
“Borrower” has the meaning specified in the introductory paragraph hereto.
“Borrower Materials” has the meaning specified in Section 6.02.
“Borrowing” means a Revolving Credit Borrowing, a Swing Line Borrowing or a Term
Borrowing, as the context may require.
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day that is also a
London Banking Day.
“Capital Lease” means any lease that is required to be capitalized for financial
reporting purposes in accordance with GAAP.


5





--------------------------------------------------------------------------------





“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the Issuing Lenders or
Swing Line Lender (as applicable) and the Lenders, as collateral for L/C
Obligations, Obligations in respect of Swing Line Loans, or obligations of
Lenders to fund participations in respect of either thereof (as the context may
require), cash or deposit account balances or, if the Administrative Agent, the
applicable Issuing Lender or Swing Line Lender shall agree in their sole
discretion, other credit support, in each case pursuant to documentation in form
and substance reasonably satisfactory to (a) the Administrative Agent and (b)
the Issuing Lenders or the Swing Line Lender (as applicable). “Cash Collateral”
shall have a meaning correlative to the foregoing and shall include the proceeds
of such cash collateral and other credit support.
“Cash Equivalents” means (a) securities issued or directly and fully guaranteed
or insured by (i) the United States government or any agency or instrumentality
thereof (provided that the full faith and credit of the United States of America
is pledged in support thereof), or (ii) any member of the European Economic Area
or Switzerland, or any agency or instrumentality thereof (provided that such
country, agency or instrumentality has a credit rating at least equal to that of
the United States and the full faith and credit of such country is pledged in
support thereof), in each case, with such securities having maturities of not
more than thirteen months from the date of acquisition; (b) marketable general
obligations issued by any state of the United States of America or any political
subdivision of any such state or any public instrumentality thereof maturing
within thirteen months from the date of acquisition thereof (provided that the
full faith and credit of such state is pledged in support thereof) and, at the
time of acquisition thereof, having credit ratings of at least AA- (or the
equivalent) by S&P and at least Aa3 (or the equivalent) by Moody’s; (c)
certificates of deposit, time deposits, eurodollar time deposits, overnight bank
deposits or bankers’ acceptances having maturities of not more than thirteen
months from the date of acquisition thereof issued by any commercial bank
organized in the United States of America, Canada, Japan or Switzerland or any
member of the European Economic Area, in each case, of recognized standing and
having combined capital and surplus in excess of $500,000,000 (or the foreign
currency equivalent thereof); (d) repurchase obligations with a term of not more
than 30 days for underlying securities of the types described in clauses (a),
(b) and (c) entered into with any bank meeting the qualifications specified in
clause (c) above; (e) commercial paper having a rating at the time of
acquisition thereof of at least A-1 from S&P or at least P-1 from Moody’s or
carrying an equivalent rating by a nationally recognized rating agency, if both
of the two named rating agencies cease publishing ratings of investments, and in
any case maturing within thirteen months after the date of acquisition thereof;
(f) interests in any investment company or money market fund substantially all
of the assets of which are of the type specified in clauses (a) through (e)
above; (g) corporate obligations with long term ratings of A or better from S&P
or Moody’s, with such obligations having maturities of not more than thirteen
months from the date of acquisition; (h) asset-backed securities rated AAA or
better by S&P or Moody’s, with such securities having maturities of not more
than thirteen months from the date of acquisition; and (i) in the case of any
Foreign Subsidiary, high quality short term investments which are customarily
used for cash management purposes in any country in which such Foreign
Subsidiary operates.


6





--------------------------------------------------------------------------------





“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.
“Cash Management Bank” means any Person in its capacity as a party to a Cash
Management Agreement that, (a) at the time it enters into a Cash Management
Agreement with the Borrower or any Subsidiary, is a Lender or an Affiliate of a
Lender, or (b) at the time it (or its Affiliate) becomes a Lender, is a party to
a Cash Management Agreement with the Borrower or any Subsidiary, in each case in
its capacity as a party to such Cash Management Agreement, in each case so long
as such Person or its Affiliate continues to be a Lender.
“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith or in the implementation thereof and (y) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a “Change in Law”,
regardless of the date enacted, adopted, issued or implemented.
“Change of Control” means, at any time, (a) any Person or “group” (as such terms
are used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as
amended, but excluding any employee benefit plan of such Person or its
Subsidiaries, and any Person or entity acting in its capacity as a trustee,
agent or other fiduciary or administrator of such plan) becomes the beneficial
owner (as defined in Rules 13d-3 and 13d-5 under the Securities Exchange Act of
1934, as amended) of 35% or more on a fully diluted basis of the voting and/or
economic interest in the Equity Interests of the Borrower entitled to vote for
members of the board of directors of the Borrower; or (b) any “change of
control” or similar event under and as defined in any documentation relating to
any Material Indebtedness.
“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Credit Loans or Term
Loans and, when used in reference to any Commitment, refers to whether such
Commitment is a Revolving Credit Commitment or Term Commitment.
“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.


7





--------------------------------------------------------------------------------





“Code” means the Internal Revenue Code of 1986.
“Collateral” means all of the “Collateral” or other similar term referred to in
the Security Documents and all of the other property (including, as appropriate
and pursuant to Section 6.15, Senior Notes Collateral) that is or is intended
under the terms of the Security Documents to be subject to Liens in favor of the
Administrative Agent for the benefit of the Secured Parties.
“Collateral Period” means (a) the period commencing with the Closing Date and
ending with the occurrence of a Collateral Release Event and (b) any period
commencing with a Collateral Trigger Event and ending with the occurrence of a
Collateral Release Event. For the avoidance of doubt, any subsequent occurrence
of a Collateral Trigger Event after a Collateral Release Event shall initiate a
new Collateral Period.
“Collateral Release Event” means any time that (a) no Default or Event of
Default has occurred and is continuing, (b) the Administrative Agent shall have
received evidence reasonably satisfactory to the Administrative Agent that all
the Senior Notes Collateral (or any collateral securing Refinancing Debt (other
than the Term Loans) in respect thereof) has been, or concurrently with a
release pursuant to Section 10.22, will be released (as a result of the
satisfaction in full of the obligations thereunder or otherwise), and whether or
not the Loan Parties have granted the Administrative Agent, for the benefit of
itself and the Lenders, a lien and security interest in all of the Senior Notes
Collateral pursuant to Section 6.15, and (c) the satisfaction of one or both of
the following conditions:
(i)     the Moody’s Rating is Baa3 (with a stable or better outlook) or a higher
rating (regardless of outlook); or
(ii)     the S&P Rating is BBB- (with a stable or better outlook) or a higher
rating (regardless of outlook).
“Collateral Release Period” means the period of time commencing on the
occurrence of a Collateral Release Event and continuing until the reinstatement
of a Collateral Period pursuant to Section 10.22(b) upon the occurrence of a
Collateral Trigger Event.
“Collateral Trigger Event” means the occurrence of any of the following events
after a Collateral Release Event:
(a)     the Borrower or any Subsidiary provides collateral security for the
Senior Notes (or any secured Refinancing Debt in respect thereof) or for any
Debt permitted to be incurred under Section 7.01(v);
(b)     both (i) the Moody’s Rating ceases to be Baa3 (with a stable or better
outlook) or a higher rating (regardless of outlook) and (ii) the S&P Rating
ceases to be BBB- (with a stable or better outlook) or a higher rating
(regardless of outlook); or
(c)     one or both of the Moody’s Rating and the S&P Rating is unavailable.


8





--------------------------------------------------------------------------------





“Commitment” means a Term Commitment or a Revolving Credit Commitment, as the
context may require.
“Committed Loan Notice” means a notice of (a) a Term Borrowing, (b) a Revolving
Credit Borrowing, (c) a conversion of Loans from one Type to the other, or (d) a
continuation of Eurodollar Rate Loans, pursuant to Section 2.02(a), which shall
be substantially in the form of Exhibit A or such other form as may be approved
by the Administrative Agent, including any form on an electronic platform or
electronic transmission system as shall be approved by the Administrative Agent,
appropriately completed and signed by a Senior Officer of the Borrower.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).
“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated Capital Expenditures” means, for any period, the aggregate of all
expenditures of the Borrower and its Subsidiaries during such period determined
on a consolidated basis that, in accordance with GAAP, are or should be included
in “purchase of property and equipment” or similar items reflected in the
consolidated statement of cash flows of the Borrower and its Subsidiaries.
“Consolidated EBITDA” means, for any period, an amount determined for the
Borrower and its Subsidiaries on a consolidated basis in accordance with GAAP
equal to the sum of (without duplication) the following: (a) Consolidated Net
Income; plus (b) to the extent deducted in the calculation of Consolidated Net
Income: (i) Taxes, whether paid or deferred, (ii) Consolidated Net Interest
Expense, (iii) amortization, (iv) depreciation, (v) non-cash charges for such
period including, without limitation, goodwill, restructuring charges, non-cash
charges arising from the accelerated recognition of pension expenses previously
deferred under FAS 87/88, cumulative translation adjustments arising from the
liquidation of Subsidiaries, financing costs and expenses, fixed asset and other
intangibles impairment; provided that any cash payments made in any future
period in respect of such charges shall be subtracted from Consolidated EBITDA
in the period when such payments are made, (vi) any non-cash charges associated
with the recognition of fair value of stock options and other equity-based
compensation issued to employees which have been expensed in the Borrower’s
statement of operations for such period, (vii) non-recurring restructuring and
integration expenses (which for the avoidance of doubt, shall include, but not
be limited to, retention, severance, systems establishment costs, contract
termination costs, including future lease commitments, and costs to consolidate
facilities and relocate employees) incurred by the Borrower and its Subsidiaries
in connection with, and directly related to, any Permitted Acquisition, in each
case (x) to the extent that such restructuring and integration expenses are
incurred within twelve (12) months following the consummation of such
acquisition and (y) in an aggregate amount for all such expenses, when taken
together with all costs, fees and expenses added back to Consolidated EBITDA
pursuant to clause (viii) below for such four (4) Fiscal Quarter period, not to
exceed an amount equal to ten percent (10%) of Consolidated EBITDA during the
most recently ended period of four (4) consecutive


9





--------------------------------------------------------------------------------





Fiscal Quarters (before giving effect to such adjustment), (viii) out-of-pocket
costs, fees and expenses incurred by the Borrower and its Subsidiaries in
connection with, and directly related to, (A) this Agreement and the
transactions contemplated hereby, (B) any Permitted Acquisition, (C) issuances
of any Equity Interests, (D) dispositions of any assets permitted hereunder, or
(E) incurrence, amendment, modification, refinancing or repayment of Debt (in
each case of clauses (B) through (E), whether or not successful), including,
without limitation, legal, accounting and advisory fees, in each case (x) to the
extent that such out-of-pocket costs, fees and expenses are incurred within
twelve (12) months following the Closing Date or the consummation of such
acquisition, issuance, disposition, incurrence, amendment, modification,
refinancing or repayment, as applicable, and (y) in an aggregate amount for all
such costs, fees and expenses, when taken together with all expenses added back
to Consolidated EBITDA pursuant to clause (vii) above for such four (4) Fiscal
Quarter period, not to exceed an amount equal to ten percent (10%) of
Consolidated EBITDA during the most recently ended period of four (4)
consecutive Fiscal Quarters (before giving effect to such adjustment) and (ix)
losses from early extinguishment of Debt; minus (c) (i) pension related payments
or contributions for such period in excess of the related charges or expenses
reflected on the income statement for such period; minus (d) all non-cash items
increasing Consolidated Net Income for such period.
“Consolidated Funded Debt” means, as of any date of determination, for the
Borrower and its Subsidiaries on a consolidated basis, the sum of, without
duplication, (a) the outstanding principal amount of all obligations, whether
current or long-term, for borrowed money (including Obligations hereunder) and
the outstanding principal amount of all obligations evidenced by bonds,
debentures, notes, loan agreements or other similar instruments, (b) the
outstanding principal amount of all purchase money Debt, (c) all direct
obligations arising under letters of credit (including standby and commercial),
bankers’ acceptances, bank guaranties, (d) all Earn-Outs solely to the extent
payable in cash, in an amount calculated in accordance with GAAP and to the
extent included on the consolidated balance sheet of the Borrower and its
Subsidiaries, (e) all Attributable Indebtedness, (f) all Guarantees with respect
to outstanding Debt of the types specified in clauses (a) through (e) above of
Persons other than the Borrower or any Subsidiary and (g) all Debt of the types
referred to in clauses (a) through (f) above of any partnership in which the
Borrower or a Subsidiary is a general partner, unless such Debt is expressly
made non-recourse to the Borrower or such Subsidiary. Notwithstanding anything
to the contrary herein, Consolidated Funded Debt shall include the outstanding
principal amount of any Debt under any Permitted Securitization Facility.
“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated EBITDA for the most recently completed period of
four consecutive Fiscal Quarters to (b) Consolidated Interest Expense for such
period.
“Consolidated Interest Expense” means, for any period, total interest expense
(including that portion attributable to Capital Leases in accordance with GAAP
and capitalized interest) of the Borrower and its Subsidiaries on a consolidated
basis determined in accordance with GAAP, including all commissions, discounts
and other fees, charges owed with respect to letters of credit and net costs
under Interest Rate Agreements.


10





--------------------------------------------------------------------------------





“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Funded Debt as of such date to (b) Consolidated EBITDA for
the most recently completed period of four consecutive Fiscal Quarters for which
financial statements have been delivered pursuant to Section 6.02(a) or (b) (or,
if prior to the date of the delivery of the first financial statements to be
delivered pursuant to Section 6.02(a) or (b), the financial statements referred
to in Section 5.06 for the Fiscal Year ended September 29, 2018).
“Consolidated Net Income” means, for any period, (i) the net income (or loss) of
the Borrower and its Subsidiaries on a consolidated basis for such period taken
as a single accounting period determined in conformity with GAAP, excluding (ii)
(a) the income (or loss) of any Person (other than a Subsidiary of the Borrower)
in which any other Person (other than the Borrower or any of its Subsidiaries)
has a joint interest, except to the extent of the amount of dividends or other
distributions actually paid to the Borrower or any of its Subsidiaries by such
Person during such period, (b) the income (or loss) of any Person accrued prior
to the date it becomes a Subsidiary of the Borrower or is merged into or
consolidated with the Borrower or any of its Subsidiaries or that Person’s
assets are acquired by the Borrower or any of its Subsidiaries, (c) the income
of any Subsidiary of the Borrower to the extent that the declaration or payment
of dividends or similar distributions by that Subsidiary of that income is not
at the time permitted by operation of the terms of its charter or any agreement,
instrument, judgment, decree, order, statute, rule or governmental regulation
applicable to that Subsidiary, (d) any after-tax gains or losses attributable to
Asset Dispositions or returned surplus assets of any Pension Plan, and (e) (to
the extent not included in clauses (a) through (d) above) any net extraordinary
gains or net extraordinary losses, to the extent included in determining net
income (or loss) for such period.
“Consolidated Net Interest Expense” means, for any period, Consolidated Interest
Expense for such period minus interest income included in Consolidated Net
Income for such period.
“Consolidated Tangible Assets” means, as of any date of determination, the
amount that would appear on a consolidated balance sheet of the Borrower and its
Subsidiaries as the total assets of the Borrower and its Subsidiaries, minus the
total intangible assets of the Borrower and its Subsidiaries.
“Consolidated Total Assets” means, as of any date of determination, the amount
that would appear on a consolidated balance sheet of the Borrower and its
Subsidiaries as the total assets of the Borrower and its Subsidiaries.
“Contingent Obligation” means any obligation of a Person arising from a
guaranty, suretyship, indemnity or other assurance of payment or performance of
any Debt, lease, dividend or other obligation (“primary obligations”) of another
obligor (“primary obligor”) in any manner, whether directly or indirectly,
including any obligation of such Person under any (a) guaranty, endorsement
(other than for collection or deposit in the ordinary course of business),
co-making or sale with recourse of an obligation of a primary obligor; (b)
obligation to make take-or-pay or similar payments regardless of nonperformance
by any other party to an agreement; and (c) arrangement (i) to purchase any
primary obligation or security therefor, (ii) to supply funds for the purchase
or payment of any primary obligation, (iii) to maintain or assure working
capital, equity capital, net worth or solvency of the primary obligor, (iv) to
purchase


11





--------------------------------------------------------------------------------





Property or services for the purpose of assuring the ability of the primary
obligor to perform a primary obligation, or (v) otherwise to assure or hold
harmless the holder of any primary obligation against loss in respect thereof.
The amount of any Contingent Obligation shall be deemed to be the stated or
determinable amount of the primary obligation (or, if less, the maximum amount
for which such Person may be liable under the instrument evidencing the
Contingent Obligation) or, if not stated or determinable, the maximum reasonably
anticipated liability with respect thereto.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Convertible Debt Security” means any debt security the terms of which provide
for the conversion thereof into Equity Interests, cash or a combination of
Equity Interests and cash, to the extent such debt security has not, as of any
applicable date of determination, been so converted.
“Corporate Head Office Campus” means the Borrower’s head office campus located
at 2700 North First Street, 2701 Zanker Road, 60 East Plumeria Drive and 30 East
Plumeria Drive, San Jose, California 95134.
“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.
“CWA” means the Clean Water Act (33 U.S.C. §§ 1251 et seq.).
“Debt” means, as to any Person at a particular time, without duplication, all of
the following, whether or not included as indebtedness or liabilities in
accordance with GAAP:
(a)    all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;
(b)    the maximum amount of all direct or contingent obligations of such Person
arising under letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties and similar instruments;
(c)    net obligations of such Person under any Hedging Agreement;
(d)    all obligations of such Person to pay the deferred purchase price of
Property or services (including Earn-Outs solely to the extent payable in cash,
in an amount calculated in accordance with GAAP and to the extent included on
the consolidated balance sheet of the Borrower and its Subsidiaries), other than
(i) accounts payables owing in the Ordinary Course of Business and (ii)
intercompany charges of expenses, intercompany receivables, deferred revenue and
other accrued liabilities, in each case incurred in the Ordinary Course of
Business;
(e)    indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales


12





--------------------------------------------------------------------------------





or other title retention agreements), whether or not such indebtedness shall
have been assumed by such Person or is limited in recourse;
(f)    all Attributable Indebtedness in respect of Capital Lease and Synthetic
Lease Obligations of such Person;
(g)    all obligations of such Person in respect of Disqualified Equity
Interests; and
(h)    all Guarantees of such Person in respect of any of the foregoing.
For all purposes hereof, the Debt of any Person shall include the Debt of any
partnership in which such Person is a general partner, unless such Debt is
expressly made non-recourse to such Person. The amount of any net obligation
under any Hedging Agreement on any date shall be deemed to be the maximum
aggregate amount (giving effect to any netting agreements) that would be
required to pay if such Hedging Agreement were terminated as of such date.
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect.
“Debt Rating” means, as of any date of determination, (a) the S&P Rating and
(b) the Moody’s Rating; provided, that, (i) in the case of a split rating
between two consecutive levels, the higher rating shall apply; (ii) in the case
of a split rating across more than two consecutive levels, the rating that is
one level lower than the higher rating shall apply; (iii) if there is only one
rating, the rating one level lower than such rating shall apply; and (iv) if
there is no rating, Pricing Level 3 shall apply.


“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus 2% per annum and (b) when used with
respect to Letter of Credit Fees, a rate equal to the Applicable Rate plus 2%
per annum.
“Defaulting Lender” means, subject to Section 2.16(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, any Issuing Lender, the
Swing Line Lender or any other Lender any other amount required to be paid by it
hereunder (including


13





--------------------------------------------------------------------------------





in respect of its participation in Letters of Credit or Swing Line Loans) within
two Business Days of the date when due, (b) has notified the Borrower, the
Administrative Agent, any Issuing Lender or the Swing Line Lender in writing
that it does not intend to comply with its funding obligations hereunder, or has
made a public statement to that effect (unless such writing or public statement
relates to such Lender’s obligation to fund a Loan hereunder and states that
such position is based on such Lender’s determination that a condition precedent
to funding (which condition precedent, together with any applicable default,
shall be specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three Business Days after written request by
the Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity or (iii)
become the subject of a Bail-In Action; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any Equity
Interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above, and of
the effective date of such status, shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.16(b)) as of the date established therefor by the
Administrative Agent in a written notice of such determination, which shall be
delivered by the Administrative Agent to the Borrower, each Issuing Lender, the
Swing Line Lender and each other Lender promptly following such determination.
“Delaware Divided LLC” means any Delaware LLC which has been formed upon
consummation of a Delaware LLC Division.
“Delaware LLC” means any limited liability company organized or formed under the
laws of the State of Delaware.
“Delaware LLC Division” means the statutory division of any Delaware LLC into
two or more Delaware LLCs pursuant to Section 18-217 of the Delaware Limited
Liability Company Act.
“Designated Jurisdiction” means any region, country or territory to the extent
that such region, country or territory itself is, or whose government is, the
subject of any Sanction.
“Disclosure Letter” means the disclosure letter of the Borrower to the
Administrative Agent and the Lenders with respect to this Agreement, dated as of
the Closing Date.


14





--------------------------------------------------------------------------------





“Disqualified Equity Interests” means any Equity Interests that, by their terms
(or by the terms of any security or other Equity Interest into which they are
convertible or for which they are exchangeable) or upon the happening of any
event or condition, (a) mature or are mandatorily redeemable (other than solely
for Qualified Equity Interests), pursuant to a sinking fund obligation or
otherwise (except as a result of a change of control or asset sale so long as
any rights of the holders thereof upon the occurrence of a change of control or
asset sale event shall be subject to the prior repayment in full of the Loans
and all other Obligations that are accrued and payable and the termination of
the Commitments), (b) are redeemable at the option of the holder thereof (other
than solely for Qualified Equity Interests) (except as a result of a change of
control or asset sale so long as any rights of the holders thereof upon the
occurrence of a change of control or asset sale event shall be subject to the
prior repayment in full of the Loans and all other Obligations that are accrued
and payable and the termination of the Commitments), in whole or in part,
(c) provide for the scheduled payment of dividends in cash or (d) are or become
convertible into or exchangeable for Debt or any other Equity Interests that
would constitute Disqualified Equity Interests, in each case, prior to the date
that is 91 days after the Maturity Date; provided that if such Equity Interests
is issued pursuant to a plan for the benefit of the Borrower or its Subsidiaries
or by any such plan to such employees, such Equity Interests shall not
constitute Disqualified Equity Interests solely because they may be required to
be repurchased by the Borrower or its Subsidiaries in order to satisfy
applicable statutory or regulatory obligations.
“Distribution” means any declaration or payment of a distribution, interest or
dividend on any Equity Interest (other than payment-in-kind, including a
dividend payable solely in shares of stock or the distribution of non-cash
rights in connection with any stockholder rights plan); or any purchase,
redemption, or other acquisition or retirement for value of any Equity Interest;
provided that (a) the conversion of (including any cash settlement payment upon
conversion), or payment of any principal or premium on, or payment of any
interest with respect to, any Convertible Debt Securities shall not constitute a
Distribution and (b) any payment with respect to, or early unwind or settlement
of, any Permitted Call Spread Swap Agreement shall not constitute a
Distribution.
“Dollar” and “$” mean lawful money of the United States.
“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States of America.
“Earn-Outs” means, with respect to any Person, unsecured liabilities of such
Person arising under an agreement to make any deferred payment as a part of the
purchase price for a Permitted Acquisition, including performance bonuses or
consulting payments in any related services, employment or similar agreement, in
an amount that is subject to or contingent upon the revenues, income, cash flow
or profits (or the like) of the underlying target, in each case, to the extent
that such deferred payment would be included as part of such purchase price.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this


15





--------------------------------------------------------------------------------





definition, or (c) any financial institution established in an EEA Member
Country which is a Subsidiary of an institution described in clauses (a) or (b)
of this definition and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 10.06(b)(iii)).
“Environment” means ambient air, indoor air, surface water, groundwater,
drinking water, soil, surface and subsurface strata, and natural resources such
as wetland, flora and fauna.
“Environmental Laws” all Applicable Laws relating to the protection or pollution
of the environment or exposure of any individual to hazardous materials,
including CERCLA, RCRA and CWA.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon (a)
violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) Environmental Release or threatened
Environmental Release of any Hazardous Materials or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.
“Environmental Notice” means a written notice, complaint, summons, citation,
order, claim, request for corrective or remedial action, or demand from any
Governmental Authority or other Person alleging any Environmental Release or
noncompliance with any applicable Environmental Law by the Borrower or any of
its Subsidiaries.
“Environmental Release” means a “release” as defined in CERCLA or under any
other applicable Environmental Law.
“Equipment” has the meaning set forth in the UCC.
“Equity Interests” means the interest of any (a) shareholder in a corporation;
(b) partner in a partnership (whether general, limited, limited liability,
unlimited liability or joint venture); (c) member in a limited liability or
unlimited liability company; or (d) Person having any other form of equity
security or ownership than described in (a) through (c). Notwithstanding the
foregoing, neither Convertible Debt Securities nor Permitted Call Spread Swap
Agreements shall constitute Equity Interests.


16





--------------------------------------------------------------------------------





“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the rules and regulations promulgated thereunder.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with a Loan Party within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by any Loan Party or ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by any Loan Party or ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization; (d) the
filing of a notice of intent to terminate, the treatment of a Plan amendment as
a termination under Section 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan; (e)
any Loan Party or ERISA Affiliate fails to meet any funding obligations with
respect to any Pension Plan or Multiemployer Plan, or requests a minimum funding
waiver; (f) an event or condition which constitutes grounds under Section 4042
of ERISA for the termination of, or the appointment of a trustee to administer,
any Pension Plan or Multiemployer Plan; or (g) the imposition of any liability
under Title IV of ERISA, other than for PBGC premiums due but not delinquent
under Section 4007 of ERISA, upon any Loan Party or ERISA Affiliate.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Eurodollar Rate” means:
(a)    for any Interest Period with respect to a Eurodollar Rate Loan, the rate
per annum equal to the London Interbank Offered Rate as administered by ICE
Benchmark Administration (or any other Person that takes over the administration
of such rate for U.S. Dollars for a period equal in length to such Interest
Period) (“LIBOR”) as published on the applicable Bloomberg screen page (or such
other commercially available source providing such quotations as may be
designated by the Administrative Agent from time to time) at approximately 11:00
a.m., London time, two Business Days prior to the commencement of such Interest
Period, for Dollar deposits (for delivery on the first day of such Interest
Period) with a term equivalent to such Interest Period;
(b)    for any interest calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to LIBOR or a comparable or successor rate
approved by the Administrative Agent, as published on the applicable Bloomberg
screen page (or such other commercially available source providing such
quotations as may be designated by the Administrative Agent from time to time)
at approximately 11:00 a.m., London time determined two Business Days prior to
such date for Dollar deposits with a term of one month commencing that day;


17





--------------------------------------------------------------------------------





provided that, if the Eurodollar Rate shall be less than zero, such rate shall
be deemed zero for purposes of this Agreement.
“Eurodollar Rate Loan” means a Revolving Credit Loan or a Term Loan that bears
interest at a rate based on clause (a) of the definition of the Eurodollar Rate.
“Event of Default” has the meaning specified in Section 8.01.
“Excluded Subsidiary” means (a) any FSHCO, (b) any Domestic Subsidiary of any
Foreign Subsidiary, and (c) any Securitization Subsidiary.
“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a Lien to secure, such Swap
Obligation (or any Guarantee or other liability in respect thereof) is or
becomes illegal under the Commodity Exchange Act or any rule, regulation or
order of the Commodity Futures Trading Commission (or the application or
official interpretation thereof) by virtue of such Guarantor’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act and the regulations thereunder (determined after giving
effect to Section 10.19, Section 28 of the Guaranty and any other “keepwell,
support or other agreement” for the benefit of such Guarantor and any and all
Guarantees of such Guarantor’s Swap Obligations by other Loan Parties) at the
time the Guarantee of such Guarantor, or a grant by such Guarantor of a Lien,
becomes effective with respect to such Swap Obligation. If a Swap Obligation
arises under a master agreement governing more than one swap, such exclusion
shall apply only to the portion of such Swap Obligation that is attributable to
swaps for which such Guarantee or security interest is or becomes excluded in
accordance with the first sentence of this definition.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
an Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (ii)
that otherwise are Other Connection Taxes, (b) in the case of a Lender, U.S.
federal withholding Taxes imposed on amounts payable to or for the account of
such Lender with respect to an applicable interest in a Loan or Commitment
pursuant to a law in effect on the date on which (i) such Lender acquires such
interest in the Loan or Commitment (other than pursuant to an assignment request
by the Borrower under Section 10.13) or (ii) such Lender changes its Lending
Office, except in each case to the extent that, pursuant to Section 3.01,
amounts with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its Lending Office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 3.01(f) and (d) any U.S. federal
withholding Taxes imposed pursuant to FATCA.
“Existing Agreement” has the meaning set forth in the recitals hereto.


18





--------------------------------------------------------------------------------





“Existing Lenders” has the meaning set forth in the recitals hereto.
“Existing Letters of Credit” means the letters of credit issued under the
Existing Agreement and set forth on Schedule 2.03.
“Facility” means the Term Facility or the Revolving Credit Facility, as the
context may require.
“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantially comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code, any intergovernmental agreements
entered into in connection with the implementation of such Sections of the Code,
and any fiscal or regulatory legislation, rules or practices adopted pursuant to
such intergovernmental agreements.
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Bank of America on such day on such transactions as
determined by the Administrative Agent, and (c) if the Federal Funds Rate shall
be less than zero, such rate shall be deemed zero for purposes of this
Agreement.
“Fee Letter” means the letter agreement, dated November 6, 2018, among the
Borrower, the Administrative Agent and Merrill Lynch, Pierce, Fenner & Smith,
Incorporated.
“First Tier Foreign Subsidiary” means, at any date of determination, a Foreign
Subsidiary in which the Borrower or any Domestic Subsidiary (or any combination
thereof) owns directly more than 50%, in the aggregate, of the Equity Interests
of such Subsidiary.
“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.
“Fiscal Year” means the fiscal year of the Borrower and its Subsidiaries for
accounting and tax purposes, ending on the Saturday nearest September 30 of each
year.
“FLSA” means the Fair Labor Standards Act of 1938.
“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a


19





--------------------------------------------------------------------------------





jurisdiction other than that in which the Borrower is resident for tax purposes.
For purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
“Foreign Plan” means any employee benefit plan or arrangement (a) maintained or
contributed to by any Loan Party or Subsidiary that is not subject to the laws
of the United States of America; or (b) mandated by a government other than the
United States for employees of any Loan Party or Subsidiary.
“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any Issuing Lender, such Defaulting Lender’s Applicable Percentage of
the outstanding L/C Obligations in respect of Letters of Credit issued by such
Issuing Lender other than such L/C Obligations as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof, and (b) with respect to the
Swing Line Lender, such Defaulting Lender’s Applicable Percentage of Swing Line
Loans other than Swing Line Loans as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders in accordance
with the terms hereof.
“FSHCO” means (a) SSCI Holdings and (b) any Domestic Subsidiary of the Borrower
substantially all of the assets of which consist of Equity Interests in, or Debt
of, one or more direct or indirect Foreign Subsidiaries that are “controlled
foreign corporations” within the meaning of Section 957 of the Code.
“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
“Governmental Approvals” means all authorizations, consents, approvals, licenses
and exemptions of, registrations and filings with, and required reports to, all
Governmental Authorities.
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).


20





--------------------------------------------------------------------------------





“Guarantee” means, as to any Person, any obligation, contingent or otherwise, of
such Person guaranteeing or having the economic effect of guaranteeing any Debt
or other obligation payable or performable by another Person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of such Person, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Debt or other
obligation, (b) to purchase or lease property, securities or services for the
purpose of assuring the obligee in respect of such Debt or other obligation of
the payment or performance of such Debt or other obligation, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity or level of income or cash flow of the primary obligor so as to enable
the primary obligor to pay such Debt or other obligation, or (d) entered into
for the purpose of assuring in any other manner the obligee in respect of such
Debt or other obligation of the payment or performance thereof or to protect
such obligee against loss in respect thereof (in whole or in part); provided
that the term “Guarantee” shall not include any liability by endorsement of
instruments for collection or deposit in the Ordinary Course of Business or
customary indemnification obligations entered into in the Ordinary Course of
Business or in connection with any transaction permitted hereby. The amount of
any Guarantee shall be deemed to be an amount equal to the stated or
determinable amount of the related primary obligation, or portion thereof, in
respect of which such Guarantee is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.
“Guarantors” means, collectively, the Subsidiaries of the Borrower party to the
Guaranty.
“Guaranty” means the Guaranty Agreement dated as of May 20, 2015 and conformed
through the Closing Date and made by the Guarantors in favor of the
Administrative Agent for the benefit of the Secured Parties, irrespective of the
existence of a Collateral Period, in the form attached hereto as Exhibit K, as
supplemented from time to time by the execution and delivery of Guaranty Joinder
Agreements.
“Guaranty Joinder Agreement” means each Guaranty Joinder Agreement,
substantially in the form thereof attached to the Guaranty, executed and
delivered by a Subsidiary to the Administrative Agent.
“Hazardous Materials” means all substances, wastes, or chemicals regulated or
defined by a Governmental Authority as “hazardous”, “radioactive”, “explosive”,
“infectious or medical waste”, “toxic”, a “pollutant” or “contaminant”, pursuant
to an applicable Environmental Law, including petroleum or petroleum
distillates, natural gas, natural gas liquids, asbestos or asbestos-containing
materials, polychlorinated biphenyls, radon gas and toxic mold.
“Hedging Agreement” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and


21





--------------------------------------------------------------------------------





(b) any and all transactions of any kind, and the related confirmations, which
are subject to the terms and conditions of, or governed by, any form of master
agreement published by the International Swaps and Derivatives Association,
Inc., any International Foreign Exchange Master Agreement, or any other master
agreement (any such master agreement, together with any related schedules, a
“Master Agreement”), including any such obligations or liabilities under any
Master Agreement. For the avoidance of doubt, the following shall not be deemed
a “Hedging Agreement”: (i) any phantom stock or similar plan (including any
stock option plan) providing for payments only on account of services provided
by current or former directors, officers, employees or consultants of the
Borrower or the Subsidiaries, (ii) any stock option or warrant agreement for the
purchase of Equity Interests of the Borrower or any Permitted Call Spread Swap
Agreement, (iii) the purchase of Equity Interests or Debt (including securities
convertible into Equity Interests) of Borrower pursuant to delayed delivery
contracts or (iv) any of the foregoing to the extent that it constitutes a
derivative embedded in a convertible security issued by the Borrower.
“Hedge Bank” means any Person that, (a) at the time it enters into a Hedging
Agreement with the Borrower or any Subsidiary, is a Lender or an Affiliate of a
Lender or (b) at the time it (or its Affiliate) becomes a Lender, is a party to
a Hedging Agreement with the Borrower or any Subsidiary, in each case, in its
capacity as a party to such Hedging Agreement, in each case so long as such
Person or its Affiliate continues to be a Lender.
“Honor Date” has the meaning assigned to such term in Section 2.03(c)(i).
“Impacted Loans” has the meaning assigned to such term in Section 3.03.
“Increase Effective Date” has the meaning specified in Section 2.14(d).
“Indemnified Taxes” means (a) Taxes other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.
“Indemnitees” has the meaning specified in Section 10.04(b).
“Information” has the meaning specified in Section 10.07.
“Insignificant Subsidiary” means (a) any Domestic Subsidiary (excluding any
Excluded Subsidiaries) that together with its Domestic Subsidiaries (excluding
any Excluded Subsidiaries), has assets (excluding any intercompany items) with
an aggregate book value of no more than five percent (5%) of the consolidated
total assets (excluding any intercompany items) of the Borrower and its Domestic
Subsidiaries (excluding any Excluded Subsidiaries), as of the most recently
ended Fiscal Quarter; provided that, if at any time, the total assets (excluding
any intercompany items) of the Insignificant Subsidiaries that are Domestic
Subsidiaries (excluding any Excluded Subsidiary), taken as a whole, as of the
last day of the most recently ended Fiscal Quarter shall be greater than ten
percent (10%) of the consolidated total assets (excluding any intercompany
items) of the Borrower and its Domestic Subsidiaries (excluding any Excluded
Subsidiaries), then the Borrower shall take such actions as may be necessary,
including causing


22





--------------------------------------------------------------------------------





an Insignificant Subsidiary that is a Domestic Subsidiary (other than an
Excluded Subsidiary) to become a Guarantor and grant security interests pursuant
to Section 6.09, in order to reduce such percentage to ten percent (10%) or less
at such time and (b) any Foreign Subsidiary that, together with its
Subsidiaries, has assets with an aggregate book value of no more than
$20,000,000, as of the last day of the most recently ended Fiscal Quarter.
“Insolvency Proceeding” means any case or proceeding commenced by or against a
Person under any state, provincial, territorial, federal or foreign law for, or
any agreement of such Person to, (a) the entry of an order for relief under the
Bankruptcy Code or any other insolvency, debtor relief or debt adjustment law;
(b) the appointment of a receiver, interim receiver, receiver-manager, monitor,
trustee, liquidator, administrator, conservator or other custodian for such
Person or any part of its Property under any bankruptcy or insolvency law
(including, in each case, the Federal Deposit Insurance Corporation or any other
state or federal regulatory authority acting in such a capacity); or (c) an
assignment or trust mortgage for the benefit of creditors under any bankruptcy
or insolvency law.
“Intellectual Property” means all intellectual and similar Property of a Person,
including inventions, designs, patents, copyrights, trademarks, service marks,
trade names, trade secrets, confidential or proprietary information, customer
lists, know-how, software and databases; all embodiments or fixations thereof
and all related documentation, applications, registrations and franchises; all
licenses or other rights to use any of the foregoing; and all books and records
relating to the foregoing.
“Intellectual Property Claim” means any written claim or assertion (whether by
suit or otherwise) that the Borrower’s or any Subsidiary’s ownership, use,
marketing, sale or distribution of any Inventory, Equipment, Intellectual
Property or other Property violates another Person’s Intellectual Property.
“Interco Subordination Agreement” means the Interco Subordination Agreement
dated as of May 20, 2015 and conformed through the Closing Date among the Loan
Parties, each Subsidiary that may from time to time become a payee on any
Intercompany Debt owed by any Loan Party, the Administrative Agent, and the
other parties thereto, in the form attached hereto as Exhibit L.
“Intercompany Debt” means Debt (whether or not evidenced by a writing) of the
Borrower or any of its Subsidiaries payable to, as applicable, the Borrower or
any of its Subsidiaries.
“Intercreditor Agreement” means (a) that certain Intercreditor Agreement, dated
as of June 4, 2014, by and between the Administrative Agent and the Senior Notes
Collateral Agent, and (b) any replacement intercreditor agreement entered into
by the applicable holders of, or trustee with respect to, the Senior Notes and
the Administrative Agent in respect of the Senior Notes.
“Interest Payment Date” means, (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date; provided,
however, that if any Interest Period for a Eurodollar Rate Loan exceeds three
months, the respective dates that fall every three months after the beginning of
such Interest Period shall also be Interest Payment Dates; and (b) as to any
Base Rate Loan


23





--------------------------------------------------------------------------------





or Swing Line Loan, the last Business Day of each March, June, September and
December and the Maturity Date.
“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one week or one, two, three or
six months thereafter (in each case, subject to availability), as selected by
the Borrower in its Committed Loan Notice; provided that:
(i)    any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless, in
the case of a Eurodollar Rate Loan, such Business Day falls in another calendar
month, in which case such Interest Period shall end on the next preceding
Business Day;
(ii)    any Interest Period pertaining to a Eurodollar Rate Loan that begins on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and
(iii)    no Interest Period shall extend beyond the Maturity Date.
“Interest Rate Agreement” means any interest rate swap agreement, interest rate
cap agreement, interest rate collar agreement, interest rate hedging agreement
or other similar agreement or arrangement, each of which is for the purpose of
managing the interest rate exposure or interest rate risk associated with the
Borrower’s and its Subsidiaries' operations and not for speculative purposes.
“Inventory” has the meaning set forth in the UCC, including all goods intended
for sale, lease, display or demonstration; all work in process; and all raw
materials, and other materials and supplies of any kind that are or could be
used in connection with the manufacture, printing, packing, shipping,
advertising, sale, lease or furnishing of such goods, or otherwise used or
consumed in the business of the Borrower or any Subsidiary (but excluding
Equipment).
“Investment” by any Person means any acquisition of all or substantially all the
assets of, or a business line or unit or a division of, another Person; any
acquisition of record or beneficial ownership of any Equity Interests of another
Person; or any advance or capital contribution to another Person. For purposes
of calculation, the amount of any Investment outstanding at any time shall be
the aggregate amount of such Investment less all cash dividends and cash
distributions received by such Person thereon (or in the case of noncash
dividends and distributions received by such Person, the amount of cash received
in respect thereof when and if converted into cash).
“IRS” means the United States Internal Revenue Service.
“ISP” means the International Standby Practices, International Chamber of
Commerce Publication No. 590 (or such later version thereof as may be in effect
at the applicable time).


24





--------------------------------------------------------------------------------





“Issuer Documents” means, with respect to any Letter of Credit issued by any
Issuing Lender, the Letter of Credit Application, and any other document,
agreement and instrument entered into by such Issuing Lender and the Borrower
(or any Subsidiary) or in favor of such Issuing Lender and relating to such
Letter of Credit.
“Issuing Lender” means, individually or collectively as the context may
indicate, (a) Bank of America in its capacity as an issuer of Letters of Credit
hereunder, or any successor to Bank of America in its capacity as an issuer of
Letters of Credit hereunder, (b) MUFG Bank, Ltd. in its capacity as an issuer of
Letters of Credit hereunder, or any successor to MUFG Bank, Ltd. in its capacity
as an issuer of Letters of Credit hereunder, (c) Bank of the West in its
capacity as an issuer of Letters of Credit hereunder, or any successor to Bank
of the West in its capacity as an issuer of Letters of Credit hereunder and (d)
any other Lender, selected by the Borrower in consultation with the
Administrative Agent, which has consented to its appointment by the Borrower as
an issuer of Letters of Credit hereunder in its capacity as an issuer of Letters
of Credit hereunder; provided that at no time shall there be more than three (3)
Issuing Lenders without the consent of the Administrative Agent.
“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Revolving
Credit Percentage.
“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Credit Borrowing.
“L/C Commitment” means, with respect to each Issuing Lender, the commitment of
such Issuing Lender to issue Letters of Credit hereunder. The initial amount of
each Issuing Lender’s L/C Commitment is set forth on Schedule 2.01, or if an
Issuing Lender has entered into an Assignment and Assumption or has otherwise
assumed a L/C Commitment after the Closing Date, is the amount set forth for
such Issuing Lender as its L/C Commitment in the Register maintained by the
Administrative Agent. The L/C Commitment of an Issuing Lender may be modified
from time to time by agreement between such Issuing Lender and the Borrower, and
notified to the Administrative Agent.
“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.
“L/C Disbursement” means a payment made by an Issuing Lender pursuant to a
Letter of Credit.


25





--------------------------------------------------------------------------------





“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.06. For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.
“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the Swing Line Lender.
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent, which office may include any Affiliate of such Lender or
any domestic or foreign branch of such Lender or such Affiliate. Unless the
context otherwise requires each reference to a Lender shall include its
applicable Lending Office.
“Letter of Credit” means any letter of credit issued hereunder, providing for
the payment of cash upon the honoring of a presentation thereunder and shall
include the Existing Letters of Credit. A Letter of Credit may be a commercial
letter of credit or a standby letter of credit; provided, however, that any
commercial letter of credit issued hereunder shall provide for payment in cash
only and not pursuant to time drafts.
“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the applicable Issuing Lender.
“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).
“Letter of Credit Fee” has the meaning specified in Section 2.03(h).
“Letter of Credit Sublimit” means, at any time, an amount equal to the lesser of
(a) $100,000,000 and (b) the Revolving Credit Facility at such time. The Letter
of Credit Sublimit is part of, and not in addition to, the Revolving Credit
Facility.
“LIBOR” has the meaning set forth in the definition of Eurodollar Rate.
“LIBOR Screen Rate” means the LIBOR quote on the applicable screen page the
Administrative Agent designates to determine LIBOR (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time).
“LIBOR Successor Rate” has the meaning specified in Section 3.03(b).


26





--------------------------------------------------------------------------------





“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Base Rate,
Interest Period, timing and frequency of determining rates and making payments
of interest and other administrative matters as may be appropriate, in the
discretion of the Administrative Agent and the Borrower, to reflect the adoption
of such LIBOR Successor Rate and to permit the administration thereof by the
Administrative Agent in a manner substantially consistent with market practice
(or, if the Administrative Agent determines that adoption of any portion of such
market practice is not administratively feasible or that no market practice for
the administration of such LIBOR Successor Rate exists, in such other manner of
administration as the Administrative Agent determines in consultation with the
Borrower).
“License” means any license or agreement under which any Loan Party is
authorized to use Intellectual Property in connection with any manufacture,
marketing, distribution or disposition of Collateral, any use of Property or any
other conduct of its business.
“Licensor” means any Person from whom a Loan Party obtains the right to use any
Intellectual Property.
“Lien” means with respect to any asset, any mortgage, leasehold mortgage, lien
(statutory or otherwise), pledge, charge, security interest, hypothecation,
assignment for security, deposit arrangement, or other encumbrance or
preferential arrangement in the nature of a security interest of any kind or
nature in respect of such asset. For the purposes of this Agreement, a Person
shall be deemed to own subject to a Lien on any asset which it has acquired or
holds subject to the interest of a vendor or lessor under any conditional sale
agreement, Capital Lease or other title retention agreement relating to such
asset, or, in the case of real property, subject to any easement, right of way
or other encumbrance on title.
“Lien Waiver” means an agreement, in form and substance reasonably satisfactory
to the Administrative Agent, by which (a) for any material Collateral located on
leased premises, the lessor waives or subordinates any Lien it may have on the
Collateral, and agrees to permit the Administrative Agent to enter upon the
premises and remove the Collateral or to use the premises to store or dispose of
the Collateral; (b) for any Collateral held by a warehouseman, processor,
shipper, customs broker or freight forwarder, such Person waives or subordinates
any Lien it may have on the Collateral, agrees to hold any Documents in its
possession relating to the Collateral as agent for the Administrative Agent, and
agrees to deliver the Collateral to the Administrative Agent upon request; (c)
for any Collateral held by a repairman, mechanic or bailee, such Person
acknowledges the Administrative Agent’s Lien, waives or subordinates any Lien it
may have on the Collateral, and agrees to deliver the Collateral to the
Administrative Agent upon request; and (d) for any Collateral subject to a
Licensor’s Intellectual Property rights, the Licensor grants to the
Administrative Agent the right, vis-à-vis such Licensor, to enforce the
Administrative Agent’s Liens with respect to the Collateral, including the right
to dispose of it with the benefit of the Intellectual Property, whether or not a
default exists under any applicable License.
“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Term Loan, a Revolving Credit Loan or a Swing Line Loan.


27





--------------------------------------------------------------------------------





“Loan Documents” means, collectively, this Agreement, including schedules and
exhibits hereto, the Disclosure Letter, the Notes, the Security Documents, the
Guaranty, the Fee Letter, the Issuer Documents, the Interco Subordination
Agreement, all agreements creating or perfecting rights in Cash Collateral
pursuant to the provisions of Section 2.15 and any amendments, modifications or
supplements hereto or to any other Loan Document or waivers hereof or to any
other Loan Document.
“Loan Parties” means, collectively, the Borrower and each Guarantor.
“Loan Year” means each 12 month period commencing on the Closing Date and on
each anniversary of the Closing Date.
“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.
“Margin Stock” has the meaning set forth in Regulation U of the FRB.
“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect on, the operations, business, assets, properties, liabilities
(actual or contingent) or condition (financial or otherwise) of the Borrower and
its Subsidiaries, taken as a whole; (b) a material impairment of the ability of
the Administrative Agent or any Lender to enforce or collect any obligations
arising under any Loan Document or if a Collateral Period is in effect to
realize upon the Collateral, or of the ability of the Borrower or any Guarantor
to perform its obligations under any Loan Document to which it is a party; or
(c) a material adverse effect upon the legality, validity, binding effect or
enforceability against the Borrower or any Guarantor of any Loan Document to
which it is a party.
“Material Contract” means any agreement or arrangement to which the Borrower or
any Subsidiary is party (other than the Loan Documents) (a) that is deemed to be
a material contract under any securities law applicable to such Person,
including the Securities Act of 1933; (b) for which breach, termination,
nonperformance or failure to renew could reasonably be expected to have a
Material Adverse Effect; or (c) that relates to Subordinated Debt or Debt having
an outstanding principal amount of $35,000,000 or more.
“Material Indebtedness” means any Debt (other than the Loans), or obligations in
respect of one or more Hedging Agreements, of any Loan Party evidencing an
outstanding principal amount exceeding $35,000,000. For purposes of determining
Material Indebtedness, the “principal amount” of the obligations of such Loan
Party in respect of any Hedging Agreement at any time shall be the maximum
aggregate amount (giving effect to any netting agreements) that such Loan Party
would be required to pay if such Hedging Agreement were terminated at such time.
“Maturity Date” means November 30, 2023; provided, however, that if such date is
not a Business Day, the Maturity Date shall be the next preceding Business Day.
“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during the existence


28





--------------------------------------------------------------------------------





of a Defaulting Lender, an amount equal to 105% of the Fronting Exposure of any
Issuing Lender with respect to Letters of Credit issued by such Issuing Lender
and outstanding at such time, (b) with respect to Cash Collateral consisting of
cash or deposit account balances provided in accordance with the provisions of
Section 2.15(a)(i), (a)(ii) or (a)(iii), an amount equal to 105% of the
Outstanding Amount of the applicable L/C Obligations in the case of Section
2.15(a)(i) and (a)(ii) and all L/C Obligations in the case of Section
2.15(a)(iii), and (c) otherwise, an amount determined by the Administrative
Agent and the Issuing Lenders in their sole discretion.
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
“Moody’s Rating” means, as of any date of determination, the corporate family
rating (or any substantially similar successor rating, however styled) of the
Borrower and its Subsidiaries as determined by Moody’s.
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which any Loan Party or ERISA Affiliate makes or
is obligated to make contributions, or during the preceding five plan years, has
made or been obligated to make contributions.
“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 10.01 and (b) has been
approved by the Required Lenders.
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.
“Non-Extension Notice Date” has the meaning specified in Section 2.03(b)(iii).
“Non-Guarantor Subsidiary” means any Subsidiary that is not a Guarantor.
“Note” means a Term Note or a Revolving Credit Note, as the context may require.
“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, Letter of Credit or Bank Product, in each
case whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest and fees that accrue after the commencement by or against
any Loan Party or any Affiliate thereof of any proceeding under any Debtor
Relief Laws naming such Person as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceeding; provided
that, without limiting the foregoing, the Obligations include (a) the obligation
to pay principal, interest, Letter of Credit commissions, charges, expenses,
fees, indemnities and other amounts payable by any Loan Party under any Loan
Document and (b) the obligation of the Loan Parties to reimburse any amount in
respect of any of the foregoing that the Administrative Agent or any Lender, in
each case in its sole discretion, may elect to pay or advance on behalf of the
Loan Parties as permitted pursuant to the Loan Documents; provided, further,
that the


29





--------------------------------------------------------------------------------





“Obligations” of a Guarantor shall exclude any Excluded Swap Obligations with
respect to such Guarantor and “Obligations” shall exclude obligations arising
from any Permitted Call Spread Swap Agreement.
“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.
“Ordinary Course of Business” means the ordinary course of business of the
Borrower or any Subsidiary, in the exercise of its reasonable business judgment
and undertaken in good faith.
“Organic Documents” means, with respect to any Person, its charter, certificate
or articles of incorporation, bylaws, articles of organization, limited
liability agreement, operating agreement, members agreement, shareholders
agreement, partnership agreement, certificate of partnership, certificate of
formation, voting trust agreement, or similar agreement or instrument governing
the formation or operation of such Person.
“OSHA” means the Occupational Safety and Hazard Act of 1970.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising solely from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).
“Outstanding Amount” means (a) with respect to Term Loans on any date, the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of Term Loans occurring on such date;
(b) with respect to Revolving Credit Loans on any date, the aggregate
outstanding principal amount thereof after giving effect to any borrowings and
prepayments or repayments of Revolving Credit Loans occurring on such date; (c)
with respect to Swing Line Loans on any date, the aggregate outstanding
principal amount thereof after giving effect to any borrowings and prepayments
or repayments of such Swing Line Loans occurring on such date; and (d) with
respect to any L/C Obligations on any date, the amount of such L/C Obligations
on such date after giving effect to any L/C Credit Extension occurring on such
date and any other changes in the aggregate amount of the L/C Obligations as of
such date, including as a result of any reimbursements by the Borrower of
Unreimbursed Amounts.


30





--------------------------------------------------------------------------------





“Overnight LIBOR Rate” means, for any interest calculation with respect to a
Swing Line Loan on any date, the rate per annum equal to LIBOR or a comparable
or successor rate approved by the Administrative Agent, as published on the
applicable Bloomberg screen page (or such other commercially available source
providing such quotations as may be designated by the Administrative Agent from
time to time) at approximately 11:00 a.m., London time determined two Business
Days prior to such date for Dollar deposits with a term of one day commencing
that day. The Administrative Agent does not warrant, nor accept responsibility,
nor shall the Administrative Agent have any liability with respect to the
administration, submission or any other matter related to LIBOR or any
comparable or successor rate referenced in Section 3.03. Notwithstanding the
foregoing, if the Overnight LIBOR Rate shall be less than zero, such rate shall
be deemed zero for purposes of this Agreement.
“Participant” has the meaning specified in Section 10.06(d).
“Participant Register” has the meaning specified in Section 10.06(d).
“Payment Item” means each check, draft or other item of payment payable to the
Borrower, including those constituting proceeds of any Collateral.
“PBGC” means the Pension Benefit Guaranty Corporation.
“Pension Plan” means any employee pension benefit plan (as such term is defined
in Section 3(2) of ERISA), other than a Multiemployer Plan, that is subject to
Title IV of ERISA and is sponsored or maintained by any Loan Party or ERISA
Affiliate or to which any Loan Party or ERISA Affiliate contributes or has an
obligation to contribute, or in the case of a multiple employer or other plan
described in Section 4064(a) of ERISA, has made contributions at any time during
the preceding five plan years.
“Permitted Acquisition” means any acquisition by the Borrower or any of its
wholly-owned Subsidiaries, whether by purchase, merger, amalgamation, or
otherwise, of all or substantially all of the assets of, all of the Equity
Interests of, or a business line or unit or a division of, any Person; provided
that:
(a)    immediately prior to, and after giving effect thereto, no Default or
Event of Default shall have occurred and be continuing or would result
therefrom;
(b)    all transactions in connection therewith shall be consummated, in all
material respects, in accordance with all Applicable Laws and in conformity with
all applicable Governmental Approvals;
(c)    in the case of the acquisition of Equity Interests in which all of the
Equity Interests (except for any such Equity Interests in the nature of
directors’ qualifying shares required pursuant to Applicable Law) acquired or
otherwise issued by such Person or any newly formed Subsidiary of the Borrower
in connection with such acquisition shall be owned 100% by the Borrower or any
other Loan Party, the Borrower shall take, or cause to be taken, promptly after
the date such Person becomes a Subsidiary of the Borrower, to the extent
applicable, each of the actions set forth in Section 6.09;


31





--------------------------------------------------------------------------------





(d)    in the case of an acquisition where the consideration paid (excluding any
Earn-Outs) is $50,000,000 or more, the Borrower shall have delivered to the
Administrative Agent at least ten (10) Business Days (or such shorter period of
time as may be agreed to by the Administrative Agent) prior to such proposed
acquisition, all relevant financial information with respect to such acquired
assets or Equity Interests, including, without limitation, the aggregate
consideration for such acquisition;
(e)    any Person or assets or division as acquired in accordance herewith shall
constitute a Permitted Business; and
(f)    such acquisition shall not have been preceded by a tender offer that has
not been approved by the board of directors of such Person.
“Permitted Asset Disposition” means (a) a sale of Inventory in the Ordinary
Course of Business (including, without limitation, the sale of Inventory from
the Borrower or any Subsidiary to the Borrower or any Subsidiary); (b) a
disposition of Equipment; (c) a disposition of damaged, worn out, surplus or
obsolete personal property or fixtures in the Ordinary Course of Business so
long as such property is no longer necessary for the proper conduct of the
business of the Borrower and its Subsidiaries; (d) termination of a lease of
real or personal Property that is not necessary for the Ordinary Course of
Business, could not reasonably be expected to have a Material Adverse Effect and
does not result from any Loan Party’s default; (e) any Asset Disposition
approved in writing by the Administrative Agent and Required Lenders; (f)
replacement of Equipment that is worn, damaged or obsolete with Equipment of
like function and value, if the replacement Equipment is acquired substantially
contemporaneously with such disposition and is free of Liens; (g) any
involuntary loss resulting from a casualty event or condemnation; (h) the lapse
or abandonment of Intellectual Property so long as such Intellectual Property is
not material to the business of the Borrower and its Subsidiaries; or (i) the
surrender or waiver of litigation rights or the settlement, release or surrender
of tort or other litigation claims of any kind.
“Permitted Business” means any business that is related, ancillary or
complementary to the businesses of the Borrower and its Subsidiaries on the
Closing Date or any reasonable extension thereof.
“Permitted Call Spread Swap Agreements” means (a) any agreement (including, but
not limited to, any convertible bond hedge transaction or capped call
transaction) pursuant to which, among other things, the Borrower acquires an
option requiring the counterparty thereto to deliver to the Borrower shares of
common stock of the Borrower, cash in lieu of delivering shares of common stock
or cash representing the termination value of such option or a combination
thereof from time to time upon settlement, exercise or early termination of such
option and (b) any agreement pursuant to which, among other things, the Borrower
issues to the counterparty thereto warrants to acquire common stock of the
Borrower, cash in lieu of delivering shares of common stock or cash representing
the termination value of such warrants or a combination thereof from time to
time upon settlement, exercise or early termination of such warrants, in each
case entered into by the Borrower in connection with the issuance of Convertible
Debt Securities (including, without limitation, the exercise of any
overallotment or underwriter’s option); provided that (i) the terms, conditions
and covenants of each such Permitted Call Spread Swap Agreement are customary
for agreements of such type (as reasonably determined by the Board of Directors
of the


32





--------------------------------------------------------------------------------





Borrower in good faith) and (ii) in the case of clause (b) above, such Permitted
Call Spread Swap Agreement is classified as an equity instrument in accordance
with GAAP.
“Permitted Contingent Obligations” means any Contingent Obligations (a) arising
from endorsements of Payment Items for collection or deposit in the Ordinary
Course of Business; (b) arising from Hedging Agreements permitted hereunder; (c)
existing on the Closing Date, and any extension or renewal thereof that does not
increase the amount of such Contingent Obligation when extended or renewed; (d)
incurred in the Ordinary Course of Business with respect to surety, appeal or
performance bonds, or other similar obligations; (e) arising from customary
indemnification obligations in favor of purchasers in connection with
dispositions of Equipment permitted hereunder; (f) arising under the Loan
Documents; or (g) in an aggregate amount of $75,000,000 or less at any time.
“Permitted Lien” has the meaning set forth in Section 7.02.
“Permitted Pool Transaction” means the transfer of cash, whether directly or
indirectly, through the repayment of or making of any Intercompany Debt, the
making of any Upstream Payment, the making of Investments or otherwise in the
Ordinary Course of Business, from a Foreign Subsidiary to another Foreign
Subsidiary in order to have the cash balances of such Foreign Subsidiaries repay
or refund their obligations under a cash management pool with a financial
institution; provided that in connection with any such transfer, (a) if any cash
is proposed to be transferred from a Loan Party to a Foreign Subsidiary, prior
to, or simultaneously with, such proposed transfer, an equivalent amount of cash
shall be transferred to such Loan Party from a Foreign Subsidiary and (b) if any
cash is proposed to be transferred to a Loan Party from a Foreign Subsidiary,
prior to, or simultaneously with, such proposed transfer, an equivalent amount
of cash shall be transferred from such Loan Party to a Foreign Subsidiary.
“Permitted Purchase Money Debt” means any Purchase Money Debt of the Borrower
and its Subsidiaries that is unsecured or secured only by a Purchase Money Lien,
as long as the aggregate principal amount of all such Purchase Money Debt does
not exceed $100,000,000 at any time plus any amount permitted by and not
utilized pursuant to Section 7.01(l), but in no event shall the aggregate
outstanding principal amount of Purchase Money Debt and Debt permitted under
Section 7.01(l) exceed at any time $200,000,000.
“Permitted Securitization Facility” shall mean a financing facility established
by a Securitization Subsidiary and one or more of the Borrower or its
Subsidiaries, whereby the Borrower or its Subsidiaries shall have sold or
transferred accounts receivable, payment intangibles, chattel paper, payments,
or similar rights to payment to a Securitization Subsidiary; provided that (a)
except as permitted in respect of indemnities by clause (b) of this proviso, no
portion of the Debt or any other obligation (contingent or otherwise) under such
Permitted Securitization Facility shall be guaranteed by the Borrower or any of
its Subsidiaries (other than a Securitization Subsidiary), (b) there shall be no
recourse or obligation to the Borrower or any of its Subsidiaries (other than a
Securitization Subsidiary) whatsoever other than pursuant to representations,
warranties, covenants and indemnities entered into in the Ordinary Course of
Business in connection with such Permitted Securitization Facility that in the
reasonable opinion of the Borrower are customary for securitization transactions
and (c) none of the Borrower nor any of its


33





--------------------------------------------------------------------------------





Subsidiaries (other than the Securitization Subsidiary) shall have provided,
either directly or indirectly, any other credit support of any kind in
connection with such Permitted Securitization Facility, other than as set forth
in clause (b) of this definition.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any employee benefit plan (as such term is defined in Section 3(3)
of ERISA) established by any Loan Party or, with respect to any such plan that
is subject to Section 412 of the Code or Title IV of ERISA, an ERISA Affiliate.
“Platform” has the meaning specified in Section 6.02.
“Pledge Agreement” means the Pledge Agreement dated as of May 20, 2015 and
conformed through the Closing Date made by the Loan Parties in favor of the
Administrative Agent for the benefit of the Secured Parties in the form attached
hereto as Exhibit J, as supplemented from time to time by the execution and
delivery of Pledge Joinder Agreements and Pledge Agreement Supplements.
“Pledge Agreement Supplement” means each Pledge Agreement Supplement,
substantially in the form thereof attached to the Pledge Agreement, executed and
delivered by a Loan Party to the Administrative Agent.
“Pledge Joinder Agreement” means each Pledge Joinder Agreement, substantially in
the form thereof attached to the Pledge Agreement, executed and delivered by a
Loan Party to the Administrative Agent.
“Pro Forma Effect” means, for any Specified Transaction, whether actual or
proposed, for purposes of determining compliance with the financial covenants
set forth in Section 7.17, each such Specified Transaction or proposed Specified
Transaction shall be deemed to have occurred on and as of the first day of the
relevant period of four consecutive Fiscal Quarters, and the following pro forma
adjustments shall be made:
(a)    in the case of an actual or proposed Asset Disposition, all income
statement items (whether positive or negative) attributable to the division or
line of business or the Person subject to such Asset Disposition shall be
excluded from the results of the Borrower and its Subsidiaries for such period;
(b)    in the case of an actual or proposed Permitted Acquisition, income
statement items (whether positive or negative) attributable to the Property,
line of business or the Person subject to such Permitted Acquisition shall be
included in the results of the Borrower and its Subsidiaries for such period;
(c)    interest accrued during such period on, and the principal of, any Debt
repaid or to be repaid or refinanced in such Specified Transaction shall be
excluded from the results of the Borrower and its Subsidiaries for such period;
and


34





--------------------------------------------------------------------------------





(d)    any Debt actually or proposed to be incurred or assumed in such Specified
Transaction shall be deemed to have been incurred as of the first day of such
period, and interest thereon shall be deemed to have accrued from such day on
such Debt at the applicable rates provided therefor (and in the case of interest
that does or would accrue at a formula or floating rate, at the rate in effect
at the time of determination) and shall be included in the results of the
Borrower and its Subsidiaries for such period.
Whenever any financial covenant set forth in Section 7.17 is to be calculated
giving Pro Forma Effect to any Specified Transaction, such calculations shall be
made in good faith by a financial or accounting officer of the Borrower who is a
Senior Officer.
“Pro Forma Compliance” means, with respect to any Specified Transaction, that
such Specified Transaction does not cause, create or result in a Default after
giving Pro Forma Effect, based upon the results of operations for the most
recently completed period of four consecutive Fiscal Quarters for which
financial statements are available, to (a) such Specified Transaction and
(b) all other Specified Transactions which are contemplated in connection
therewith or required to be given Pro Forma Effect hereunder that have occurred
on or after the first day of such period.
“Properly Contested” means with respect to any obligation of any Person, (a) the
obligation is subject to a bona fide dispute regarding amount or the Person’s
liability to pay; (b) the obligation is being properly contested in good faith
by appropriate proceedings promptly instituted and diligently pursued; (c)
appropriate reserves have been established to the extent required in accordance
with GAAP; (d) non-payment could not reasonably be expected to have a Material
Adverse Effect, nor result in forfeiture or sale of any material portion of the
assets of the Person; (e) except for non-delinquent tax Liens, no Lien is
imposed on any material portion of the assets of the Person, unless bonded and
stayed to the extent reasonably requested by and to the satisfaction of the
Administrative Agent; and (f) if the obligation results from entry of a judgment
or other order, such judgment or order is stayed pending appeal or other
judicial review.
“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible.
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“Public Lender” has the meaning specified in Section 6.02.
“Purchase Money Debt” means (a) Debt (other than the Obligations) for payment of
any of the purchase price of fixed assets; (b) Debt (other than the Obligations)
incurred within 10 days before or after acquisition of any fixed assets, for the
purpose of financing any of the purchase price thereof; and (c) any renewals,
extensions or refinancings (but not increases) thereof.
“Purchase Money Lien” means a Lien that secures Purchase Money Debt, encumbering
only the fixed assets and related software acquired with such Debt, and any
accession, addition or improvement


35





--------------------------------------------------------------------------------





thereto, any replacement thereof and the proceeds thereof, together with
customary cash deposits, and constituting a Capital Lease or a purchase money
security interest under the UCC.
“Qualified Equity Interests” means any Equity Interests that are not
Disqualified Equity Interests.
“RCRA” means the Resource Conservation and Recovery Act (42 U.S.C. §§ 6901 et
seq.).
“Real Estate” means all right, title and interest (whether as owner, lessor or
lessee) in any real Property and related appurtenances or any buildings,
structures, parking areas or other improvements thereon.
“Recipient” means the Administrative Agent, any Lender or any Issuing Lender.
“Refinancing Conditions” means the following conditions for Refinancing Debt:
(a) it is in an aggregate principal amount that does not exceed the principal
amount of the Debt being extended, renewed, replaced or refinanced plus an
amount necessary to pay any fees and expenses, including premiums and
defeasances costs, related thereto; (b) it has a final maturity no sooner than,
and a weighted average life no less than, the Debt being extended, renewed,
replaced or refinanced; (c) it is subordinated to the Obligations at least to
the same extent as the Debt being extended, renewed, replaced or refinanced; (d)
taken as a whole in each case, (i) the representations, (ii) the covenants and
(iii) the defaults applicable to it are not materially less favorable to the
Borrower (determined by the Borrower in good faith in consultation with the
Administrative Agent) than those applicable to the Debt being extended, renewed,
replaced or refinanced (it being understood and agreed that, in determining
whether any of the foregoing provisions of Refinancing Debt are materially less
favorable to the Borrower, the Borrower shall be permitted (but shall not be
required) to consult with the Administrative Agent prior to incurring such
Refinancing Debt and request that the Administrative Agent make a determination
as to whether such provisions are materially less favorable to the Borrower, and
the good faith determination of the Administrative Agent in that regard shall be
definitive and it being further understood that the Administrative Agent shall
have no obligation to make any such determination); (e) any Liens securing such
Debt cover the same types of property as the Debt being extended, renewed,
replaced or refinanced; (f) no additional Person is obligated on such Debt
unless such Person would otherwise be permitted under this Agreement to be
obligated on the Debt being extended, renewed, replaced or refinanced; and (g)
upon giving effect to it, no Default or Event of Default exists.
“Refinancing Debt” means Debt that is the result of an extension, renewal,
replacement or refinancing of Debt permitted under Section 7.01(b), (d), (f) or
(s).
“Register” has the meaning specified in Section 10.06(c).
“Regulation U” means Regulation U of the FRB, as in effect from time to time and
all official rulings and interpretations thereunder or thereof.
“Related Assets” means, with respect to any receivables, any assets related
thereto, including all collateral securing such receivables, all contracts and
contract rights, purchase orders, leases, security


36





--------------------------------------------------------------------------------





interests, financing statements or other documentation in respect of such
receivables, and all guarantees, indemnities, warranties or other documentation
or other obligations in respect of any such receivable, any other assets which
are customarily transferred, or in respect of which security interests are
customarily granted in connection with transactions (including without
limitation any Permitted Securitization Facility) involving receivables similar
to the receivables, interest in goods represented by the receivables and all
goods returned by or reclaimed, repossessed or recovered from, the account
debtor, and any collections or proceeds of the foregoing, and any Equity
Interests in a Securitization Subsidiary.
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors, consultants and representatives of such
Person and of such Person’s Affiliates.
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.
“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Term Loans or Revolving Credit Loans, a Committed Loan
Notice, (b) with respect to an L/C Credit Extension, a Letter of Credit
Application, and (c) with respect to a Swing Line Loan, a Swing Line Loan
Notice.
“Required Class Lenders” means, at any time with respect to any Class of Loans
or Commitments, Lenders having Total Credit Exposures with respect to such Class
representing more than 50% of the Total Credit Exposures of all Lenders of such
Class.  The Total Credit Exposure of any Defaulting Lender with respect to such
Class shall be disregarded in determining Required Class Lenders at any time.
“Required Lenders” means, at any time, Lenders having Total Credit Exposures
representing more than 50% of the Total Credit Exposures of all Lenders. The
Total Credit Exposure of any Defaulting Lender shall be disregarded in
determining Required Lenders at any time; provided that, the amount of any
participation in any Swing Line Loan and Unreimbursed Amounts that such
Defaulting Lender has failed to fund that have not been reallocated to and
funded by another Lender shall be deemed to be held by the Lender that is the
Swing Line Lender or the Issuing Lender in respect of such Unreimbursed Amount,
as the case may be, in making such determination.
“Required Revolving Lenders” means, as of any date of determination, Revolving
Credit Lenders holding more than 50% of the sum of the (a) Total Revolving
Credit Outstandings (with the aggregate amount of each Revolving Credit Lender’s
risk participation and funded participation in L/C Obligations and Swing Line
Loans being deemed “held” by such Revolving Credit Lender for purposes of this
definition) and (b) aggregate unused Revolving Credit Commitments; provided that
the unused Revolving Credit Commitment of, and the portion of the Total
Revolving Credit Outstandings held or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of Required Revolving
Lenders.


37





--------------------------------------------------------------------------------





“Required Term Lenders” means, as of any date of determination, Term Lenders
holding more than 50% of the Term Facility on such date; provided that the
portion of the Term Facility held by any Defaulting Lender shall be excluded for
purposes of making a determination of Required Term Lenders.
“Resignation Effective Date” has the meaning specified in Section 9.06.
“Restrictive Agreement” means an agreement (other than a Loan Document) that
conditions or restricts the right of the Borrower, any other Loan Party or any
Subsidiary to Guarantee any Debt, to grant Liens on any assets, to declare or
make Distributions or to repay any Intercompany Debt.
“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and, in the case of Eurodollar Rate
Loans, having the same Interest Period, made by each of the Revolving Credit
Lenders pursuant to Section 2.01(b).
“Revolving Credit Commitment” means, as to each Revolving Credit Lender, its
obligation to (a) make Revolving Credit Loans to the Borrower pursuant to
Section 2.01(b), (b) purchase participations in L/C Obligations, and (c)
purchase participations in Swing Line Loans, in an aggregate principal amount at
any one time outstanding not to exceed the Dollar amount set forth opposite such
Lender’s name on Schedule 2.01 under the caption “Revolving Credit Commitment”
or opposite such caption in the Assignment and Assumption pursuant to which such
Lender becomes a party hereto, as applicable, as such amount may be adjusted
from time to time in accordance with this Agreement.
“Revolving Credit Exposure” means, as to any Lender at any time, the aggregate
principal amount at such time of its outstanding Revolving Credit Loans and such
Lender’s participation in L/C Obligations and Swing Line Loans at such time.
“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Lenders’ Revolving Credit Commitments at such time.
“Revolving Credit Lender” means, at any time, any Lender that has a Revolving
Credit Commitment at such time.
“Revolving Credit Loan” has the meaning specified in Section 2.01(b).
“Revolving Credit Note” means a promissory note made by the Borrower in favor of
a Revolving Credit Lender evidencing Revolving Credit Loans or Swing Line Loans,
as the case may be, made by such Revolving Credit Lender, substantially in the
form of Exhibit C-1.
“Revolver Increase” has the meaning specified in Section 2.14(a).
“Royalties” means all royalties, fees, expense reimbursement and other amounts
payable by the Borrower or any Subsidiary under a License.


38





--------------------------------------------------------------------------------





“Sanction(s)” means any sanction administered or enforced by the United States
Government (including without limitation, OFAC), the United Nations Security
Council, the European Union, Her Majesty’s Treasury or other relevant sanctions
authority.
“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of S&P
Global, Inc., and any successor thereto.
“S&P Rating” means, as of any date of determination, the corporate rating (or
any substantially similar successor rating, however styled) of the Borrower and
its Subsidiaries as determined by S&P.
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between the Borrower or any Subsidiary and any Cash
Management Bank.
“Secured Hedge Agreement” means any Hedging Agreement permitted hereunder that
is entered into by and between the Borrower or any Subsidiary and any Hedge
Bank.
“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the Issuing Lenders, the Hedge Banks, the Cash Management Banks, each co-agent
or sub-agent appointed by the Administrative Agent from time to time pursuant to
Section 9.05, and the other Persons the Obligations owing to which are or are
purported to be secured by the Collateral under the terms of the Security
Documents.
“Securitization Subsidiary” means a wholly-owned Subsidiary of the Borrower that
is a special purpose vehicle that has been established for the sole purpose of
facilitating a financing under a Permitted Securitization Facility and that
shall not engage in any activities other than in connection with the Permitted
Securitization Facility.
“Security Agreement” means the Security Agreement dated as of May 20, 2015 and
conformed through the Closing Date made by the Loan Parties in favor of the
Administrative Agent for the benefit of the Secured Parties in the form attached
hereto as Exhibit I, as supplemented from time to time by the execution and
delivery of Security Joinder Agreements.
“Security Documents” means, collectively, the Security Agreement, each Security
Joinder Agreement, the Pledge Agreement, each Pledge Joinder Agreement, each
Pledge Agreement Supplement, each of the collateral assignments, security
agreements, pledge agreements or other similar agreements delivered to the
Administrative Agent pursuant to Section 6.09, and each of the other agreements,
instruments or documents that creates or purports to create a Lien in favor of
the Administrative Agent for the benefit of the Secured Parties.


39





--------------------------------------------------------------------------------





“Security Joinder Agreement” means each Security Joinder Agreement,
substantially in the form thereof attached to a Security Agreement, executed and
delivered by a Subsidiary to the Administrative Agent.
“Senior Notes” means the 4.375% Senior Secured Notes due June 2019 issued by the
Borrower pursuant to the Senior Notes Indenture, in the aggregate original
principal amount of $375,000,000.
“Senior Notes Collateral” means any and all of the “collateral” or other similar
term referred to in the Senior Notes Documents and all of the other property
that is or is intended under the terms of the Senior Notes Documents to be
subject to Liens in favor of the Senior Notes Collateral Agent, which secure the
Senior Notes, after giving effect to any exclusions to such collateral pursuant
to the Security Documents and, for purposes of Section 6.15, excluding any Real
Estate.
“Senior Notes Collateral Agent” means U.S. Bank National Association in its
capacity as notes collateral agent under the Senior Notes Indenture, or any
successor thereto.
“Senior Notes Documents” means the Senior Notes, the Guarantees of the Senior
Notes, any security agreements, pledge agreements or other similar agreements
that create or purport to create a Lien in favor of the Senior Notes Collateral
Agent to secure the obligations in respect of the Senior Notes, the Refinancing
Debt in respect of the Senior Notes and the Guarantees thereof and the security
agreements, pledge agreements or other similar agreements delivered in
connection therewith, and all other documents, agreements or instruments
executed and delivered with respect to any of the foregoing.
“Senior Notes Indenture” means that certain Indenture dated as of June 4, 2014
among the Borrower, the Subsidiaries of the Borrower party thereto as guarantors
and U.S. Bank National Association, as trustee and notes collateral agent.
“Senior Notes Maturity Date” means the stated maturity date of the Senior Notes
(i.e., June 1, 2019).
“Senior Officer” means the chairman of the board, president, chief executive
officer, chief financial officer or treasurer of the Borrower or, if the context
requires, any other Loan Party, solely for purposes of the delivery of
incumbency certificates pursuant to Section 4.01, the secretary or any assistant
secretary of a Loan Party and, solely for purposes of notices given pursuant to
Article II, any other officer of the applicable Loan Party so designated by any
of the foregoing officers in a notice to the Administrative Agent or any other
officer of the applicable Loan Party designated in or pursuant to an agreement
between the applicable Loan Party and the Administrative Agent. Any document
delivered hereunder that is signed by a Senior Officer of a Loan Party shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Loan Party and such Senior
Officer shall be conclusively presumed to have acted on behalf of such Loan
Party.
“Solvent” and “Solvency” mean, as to any Person as of the date of determination,
such Person (a) owns Property whose fair salable value is greater than the
amount required to pay all of its debts


40





--------------------------------------------------------------------------------





(including contingent, subordinated, unmatured and unliquidated liabilities);
(b) owns Property whose present fair salable value (as defined below) is greater
than the probable total liabilities (including contingent, subordinated,
unmatured and unliquidated liabilities) of such Person as they become absolute
and matured; (c) is able to pay all of its debts as they mature; (d) has capital
that is not unreasonably small for its business and is sufficient to carry on
its business and transactions and all business and transactions in which it is
about to engage; (e) is not “insolvent” within the meaning of Section 101(32) of
the Bankruptcy Code; and (f) has not incurred (by way of assumption or
otherwise) any obligations or liabilities (contingent or otherwise) under any
Loan Documents, or made any conveyance in connection therewith, with actual
intent to hinder, delay or defraud either present or future creditors of such
Person or any of its Affiliates. “Fair salable value” means the amount that
could be obtained for assets within a reasonable time, either through collection
or through sale under ordinary selling conditions by a capable and diligent
seller to an interested buyer who is willing (but under no compulsion) to
purchase. For purposes of this definition, the amount of any contingent
liability at any time shall be computed as the amount that, in light of all of
the facts and circumstances existing at such time, represents the amount that
can reasonably be expected to become an actual or matured liability
(irrespective of whether such contingent liabilities meet the criteria for
accrual under Statement of Financial Accounting Standard No. 5).
“Specified Loan Party” means any Loan Party that is not an “eligible contract
participant” under the Commodity Exchange Act (determined prior to giving effect
to Section 10.19 or Section 28 of the Guaranty).
“Specified Transaction” means (a) a Disposition of all of the Equity Interests
of a Person or all or substantially all of a division or a line of business, (b)
any Acquisition for which the consideration paid (excluding Earn-Outs) is
$50,000,000 or more, (c) Debt incurred pursuant to Section 7.01(r) or Section
7.01(v), or (d) a Distribution made pursuant to Section 7.03(a)(i).
“SSCI Holdings” means Sanmina-SCI Holdings, LLC, a Delaware limited liability
company.
“Subordinated Debt” means unsecured Debt incurred by the Borrower that is
expressly subordinate and junior in right of payment to the full and final
payment of all Obligations, has no scheduled amortization payments or mandatory
prepayments or redemptions (other than as a result of an event of default
thereunder or as a result of customary change of control provisions or as a
result of such Debt being convertible into Equity Interests of the Borrower)
prior to 91 days after the Maturity Date, and the covenants and subordination
provisions thereof are reasonably satisfactory to the Administrative Agent.
“Subsidiary” of a Person means a corporation, partnership, limited liability
company or other business entity of which a majority of the outstanding shares
of securities or other interests having ordinary voting power for the election
of directors or other equivalent governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, directly or indirectly, by such Person.
Unless otherwise specified, all references herein to a “Subsidiary” or to
“Subsidiaries” shall refer to a Subsidiary or Subsidiaries of the Borrower.


41





--------------------------------------------------------------------------------





“Swap Obligations” means with respect to any Guarantor any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.
“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.
“Swing Line Commitment” means as to any Lender (a) the amount set forth opposite
such Lender’s name on Schedule 2.01 hereof or (b) if such Lender has entered
into an Assignment and Assumption or has otherwise assumed a Swing Line
Commitment after the Closing Date, the amount set forth for such Lender as its
Swing Line Commitment in the Register maintained by the Administrative Agent
pursuant to Section 10.06(c).
“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor to Bank of America in its capacity as swing line
lender hereunder.
“Swing Line Loan” has the meaning specified in Section 2.04(a).
“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which shall be substantially in the form of Exhibit B or such
other form as approved by the Administrative Agent (including any form on an
electronic platform or electronic transmission system as shall be approved by
the Administrative Agent), appropriately completed and signed by a Senior
Officer of the Borrower.
“Swing Line Sublimit” means, at any time, an amount equal to the lesser of (a)
$75,000,000 and (b) the Revolving Credit Facility at such time. The Swing Line
Sublimit is part of, and not in addition to, the Revolving Credit Facility.
“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property (including sale and leaseback
transactions), in each case, creating obligations that do not appear on the
balance sheet of such Person but which, upon the application of any Debtor
Relief Laws to such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Term Borrowing” means a borrowing consisting of simultaneous Term Loans of the
same Type and, in the case of Eurodollar Rate Loans, having the same Interest
Period made by the Term Lenders pursuant to Section 2.01(a).
“Term Commitment” means, as to each Term  Lender, its obligation to make Term
Loans to the Borrower pursuant to Section 2.01(a) in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Term Lender’s name on Schedule 2.01 under the caption “Term Commitment” or
opposite such caption in the Assignment and Assumption pursuant to which such


42





--------------------------------------------------------------------------------





Term Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement.
“Term Facility” means, (a) at any time during the Availability Period in respect
of such Facility, the aggregate amount of the Term Commitments at such time and
(b) thereafter, the Outstanding Amount of the Term Loans of all Term Lenders at
such time.
“Term Lender” means (a) at any time during the Availability Period in respect of
the Term Facility, any Lender that has a Term Commitment at such time and
(b) thereafter, any Lender that holds Term Loans at such time.
“Term Loan” means an advance made by any Term Lender under the Term Facility.
“Term Loan Exposure” means, as to any Lender at any time, the aggregate
Outstanding Amount at such time of its Term Loans; provided that at any time
prior to the making of the Term Loans, the Term Loan Exposure of any Lender
shall be equal to such Lender’s Term Commitment.
“Term Note” means a promissory note made by the Borrower in favor of a
Term Lender evidencing Term Loans made by such Term Lender, substantially in the
form of Exhibit C‑2.
“Total Credit Exposure” means, as to any Lender at any time, (a) in respect of
the Revolving Credit Facility, the unused Revolving Credit Commitments and
Revolving Credit Exposure of such Lender at such time and (b) in respect of the
Term Facility, the Term Loan Exposure of such Lender at such time.
“Total Revolving Credit Outstandings” means the aggregate Outstanding Amount of
all Revolving Credit Loans, Swing Line Loans and L/C Obligations.
“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.
“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.
“UCC” means the Uniform Commercial Code as in effect in the State of New York
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.
“UCP” means the Uniform Customs and Practice for Documentary Credits,
International Chamber of Commerce Publication No. 600 (or such later version
thereof as may be in effect at the applicable time).
“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance


43





--------------------------------------------------------------------------------





with the assumptions used for funding the Pension Plan pursuant to Section 412
of the Code for the applicable plan year.
“United States” and “U.S.” mean the United States of America.
“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).
“Upstream Payment” means a Distribution by a Subsidiary of the Borrower to the
Borrower or a wholly-owned Subsidiary.
“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning specified in Section
3.01(f)(ii)(B)(III).
“Withholding Agent” means the Borrower, any Loan Party and the Administrative
Agent.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
1.02    Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:
(a)    The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organic Document and any Loan Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, restated, supplemented or otherwise modified (subject to
any restrictions on such amendments, restatements, supplements or modifications
set forth herein or in any other Loan Document), (ii) any reference herein to
any Person shall be construed to include such Person’s successors and assigns,
(iii) the words “hereto,” “herein,” “hereof” and “hereunder,” and words of
similar import when used in any Loan Document, shall be construed to refer to
such Loan Document in its entirety and not to any particular provision thereof,
(iv) all references in a Loan Document to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, the Loan Document in which such references appear, (v) any
reference to any law shall include all statutory and regulatory provisions
consolidating, amending, replacing or interpreting such law and any reference to
any law, rule or regulation shall, unless otherwise specified, refer to such
law, rule or regulation as amended, modified or supplemented from time to time,
and (vi) the words “asset” and “property” shall


44





--------------------------------------------------------------------------------





be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.
(b)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
(c)    Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.
(d)    Any reference herein to a merger, transfer, consolidation, amalgamation,
consolidation, assignment, sale, disposition or transfer, or similar term, shall
be deemed to apply to a division of or by a limited liability company, or an
allocation of assets to a series of a limited liability company (or the
unwinding of such a division or allocation), as if it were a merger, transfer,
consolidation, amalgamation, consolidation, assignment, sale, disposition or
transfer, or similar term, as applicable, to, of or with a separate Person. Any
division of a limited liability company shall constitute a separate Person
hereunder (and each division of any limited liability company that is a
Subsidiary, joint venture or any other like term shall also constitute such a
Person or entity).
1.03    Accounting Terms. (a) Generally. All accounting terms not specifically
or completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP applied on a consistent basis, as in effect from time to
time, applied in a manner consistent with that used in preparing the Audited
Financial Statements, except as otherwise specifically prescribed herein.
Notwithstanding the foregoing, for purposes of determining compliance with any
covenant (including the computation of any financial covenant) contained herein,
other than for purposes of Sections 6.02(a) and 6.02(b), Debt of the Borrower
and its Subsidiaries shall be deemed to be carried at 100% of the outstanding
principal amount thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on
financial liabilities shall be disregarded.
(b)    Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (A) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (B) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.
Without limiting the foregoing, other than for purposes of Sections 6.02(a) and
6.02(b), leases shall continue to be classified and accounted for on a basis
consistent with that reflected in the Audited Financial Statements for all
purposes of this Agreement, notwithstanding the


45





--------------------------------------------------------------------------------





implementation of any change in GAAP relating thereto, unless the parties hereto
shall enter into a mutually acceptable amendment addressing such changes, as
provided for above.
(c)    Pro Forma Treatment. Each Asset Disposition of all of the Equity
Interests of a Person or all or substantially all of a division or a line of
business, and each Permitted Acquisition, by the Borrower and its Subsidiaries
that is consummated during any relevant period of four consecutive Fiscal
Quarters shall, for purposes of determining compliance with the financial
covenants set forth in Section 7.17, be given Pro Forma Effect as if such
transaction had occurred on and as of the first day of such period.
1.04    Rounding. Any financial ratios required to be maintained by the Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).
1.05    Times of Day; Rates. Unless otherwise specified, all references herein
to times of day shall be references to Eastern time (daylight or standard, as
applicable).
1.06    Letter of Credit Amounts. Unless otherwise specified herein, the amount
of a Letter of Credit at any time shall be deemed to be the stated amount of
such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any Issuer
Document related thereto, provides for one or more automatic increases in the
stated amount thereof, the amount of such Letter of Credit shall be deemed to be
the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time.
1.07    Currency Equivalents Generally. Any amount specified in this Agreement
(other than in Articles II, IX and X) or any of the other Loan Documents to be
in Dollars shall also include the equivalent of such amount in any currency
other than Dollars.
ARTICLE II    
THE COMMITMENTS AND CREDIT EXTENSIONS
2.01    Loans.
(a)    The Delayed Draw Term Borrowing. Subject to the terms and conditions set
forth herein, each Term  Lender severally agrees to make a single Term Loan to
the Borrower in Dollars on any Business Day during the Availability Period for
the Term Facility, in an aggregate principal amount not to exceed such Term
Lender’s Term Commitment. The Term Borrowing shall consist of Term Loans made
simultaneously by the Term Lenders in accordance with their respective
Applicable Percentage of the Term Facility. Amounts borrowed under this
Section 2.01(a) and repaid or prepaid may not be reborrowed. Term Loans may be
Base Rate Loans or Eurodollar Rate Loans, as further provided herein.
(b)    The Revolving Credit Borrowings. Subject to the terms and conditions set
forth herein, each Revolving Credit Lender severally agrees to make loans (each
such loan, a “Revolving Credit Loan”)


46





--------------------------------------------------------------------------------





to the Borrower in Dollars from time to time, on any Business Day during the
Availability Period under the Revolving Credit Facility, in an aggregate
principal amount not to exceed at any time outstanding the amount of such
Lender’s Revolving Credit Commitment; provided, however, that after giving
effect to any Revolving Credit Borrowing, (i) the Total Revolving Credit
Outstandings shall not exceed the Revolving Credit Facility and (ii) the
Revolving Credit Exposure of any Revolving Credit Lender shall not exceed such
Revolving Credit Lender’s Revolving Credit Commitment. Within the limits of each
Revolving Credit Lender’s Revolving Credit Commitment, and subject to the other
terms and conditions hereof, the Borrower may borrow under this Section 2.01(b),
prepay under Section 2.05, and reborrow under this Section 2.01(b). Revolving
Credit Loans may be Base Rate Loans or Eurodollar Rate Loans, as further
provided herein.
2.02    Borrowings, Conversions and Continuations of Loans. (a) Each Term
Borrowing, each Revolving Credit Borrowing, each conversion of Term Loans or
Revolving Credit Loans from one Type to the other, and each continuation of
Eurodollar Rate Loans shall be made upon the Borrower’s irrevocable notice to
the Administrative Agent, which may be given by (A) telephone or (B) a Committed
Loan Notice; provided that any telephonic notice must be confirmed promptly by
delivery to the Administrative Agent of a Committed Loan Notice. Each such
notice must be received by the Administrative Agent not later than 1:30 p.m. (i)
two (2) Business Days prior to the requested date of any Borrowing of,
conversion to or continuation of Eurodollar Rate Loans or of any conversion of
Eurodollar Rate Loans to Base Rate Loans, and (ii) on the requested date of any
Borrowing of Base Rate Loans. Each Borrowing of, conversion to or continuation
of Eurodollar Rate Loans shall be in a principal amount of $5,000,000 or a whole
multiple of $1,000,000 in excess thereof. Except as provided in Sections 2.03(c)
and 2.04(c), each Borrowing of or conversion to Base Rate Loans shall be in a
principal amount of $500,000 or a whole multiple of $100,000 in excess thereof.
Each Committed Loan Notice shall specify (i) whether the Borrower is requesting
a Term Loan Borrowing, a Revolving Credit Borrowing, a conversion of Term Loans
or Revolving Credit Loans from one Type to the other, or a continuation of
Eurodollar Rate Loans, (ii) the requested date of the Borrowing, conversion or
continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Loans to be borrowed, converted or continued, (iv) the Type
of Loans to be borrowed or to which existing Term Loans or Revolving Credit
Loans are to be converted, and (v) if applicable, the duration of the Interest
Period with respect thereto. If the Borrower fails to specify a Type of Loan in
a Committed Loan Notice for a Revolving Credit Borrowing or if the Borrower
fails to give a timely notice requesting a conversion or continuation of a
Revolving Credit Loan, then the applicable Revolving Credit Loans shall be made
as, or converted to, Base Rate Loans. Any such automatic conversion to Base Rate
Loans shall be effective as of the last day of the Interest Period then in
effect with respect to the applicable Eurodollar Rate Loans. If the Borrower
fails to specify a Type of Loan in a Committed Loan Notice for a Term Borrowing
or if the Borrower fails to give a timely notice requesting a conversion or
continuation of a Term Loan, then the applicable Term Loans shall be made as, or
converted to, Eurodollar Rate Loans with an Interest Period of one month. Any
such automatic continuation or conversion to Eurodollar Rate Loans with an
Interest Period of one month shall be effective as of the last day of the
Interest Period then in effect with respect to the applicable Term Loans. If the
Borrower requests a Borrowing of, conversion to, or continuation of Eurodollar
Rate Loans in any such Committed Loan Notice, but fails to specify an Interest
Period, it will be deemed to have


47





--------------------------------------------------------------------------------





specified an Interest Period of one month. Notwithstanding anything to the
contrary herein, a Swing Line Loan may not be converted to a Eurodollar Rate
Loan.
(b)    Following receipt of a Committed Loan Notice for a Facility, the
Administrative Agent shall promptly notify each Lender under such Facility of
the amount of its Applicable Percentage under the applicable Facility of the
applicable Term  Loans or Revolving Credit Loans, and if no timely notice of a
conversion or continuation is provided by the Borrower, the Administrative Agent
shall notify each Lender under the applicable Facility of the details of any
automatic conversion to Base Rate Loans described in Section 2.02(a). In the
case of a Term Loan Borrowing or Revolving Credit Borrowing, each Appropriate
Lender shall make the amount of its Loan available to the Administrative Agent
in immediately available funds at the Administrative Agent’s Office not later
than 3:00 p.m. on the Business Day specified in the applicable Committed Loan
Notice. Upon satisfaction of the applicable conditions set forth in Section 4.02
(and, if such Borrowing is the initial Credit Extension, Section 4.01), the
Administrative Agent shall make all funds so received available to the Borrower
in like funds as received by the Administrative Agent either by (i) crediting
the account of the Borrower on the books of Bank of America with the amount of
such funds or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to (and reasonably acceptable to) the Administrative Agent
by the Borrower; provided, however, that if, on the date a Committed Loan Notice
with respect to a Revolving Credit Borrowing is given by the Borrower, there are
L/C Borrowings outstanding, then the proceeds of such Revolving Credit
Borrowing, first, shall be applied to the payment in full of any such L/C
Borrowings, and second, shall be made available to the Borrower as provided
above.
(c)    Except as otherwise provided herein, a Eurodollar Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurodollar Rate Loan. During the existence of a Default, no Loans may be
requested as, converted to or continued as Eurodollar Rate Loans without the
consent of the Required Lenders.
(d)    The Administrative Agent shall promptly notify the Borrower and the
Lenders of the interest rate applicable to any Interest Period for Eurodollar
Rate Loans upon determination of such interest rate. At any time that Base Rate
Loans are outstanding, the Administrative Agent shall notify the Borrower and
the Lenders of any change in Bank of America’s prime rate used in determining
the Base Rate promptly following the public announcement of such change.
(e)    After giving effect to all Revolving Credit Borrowings, all conversions
of Revolving Loans from one Type to the other, and all continuations of
Revolving Credit Loans as the same Type, there shall not be more than five (5)
Interest Periods in effect with respect to the Revolving Credit Facility. After
giving effect to all Term Borrowings, all conversions of Term Loans from one
Type to the other, and all continuations of Term Loans as the same Type, there
shall not be more than five Interest Periods in effect with respect to the Term
Facility.
(f)    Notwithstanding anything to the contrary in this Agreement, any Lender
may exchange, continue or rollover all of the portion of its Loans in connection
with any refinancing, extension, loan


48





--------------------------------------------------------------------------------





modification or similar transaction permitted by the terms of this Agreement,
pursuant to a cashless settlement mechanism approved by the Borrower, the
Administrative Agent, and such Lender.
2.03    Letters of Credit.
(a) The Letter of Credit Commitment. (i) Subject to the terms and conditions set
forth herein, (A) each Issuing Lender agrees, in reliance upon the agreements of
the Revolving Credit Lenders set forth in this Section 2.03, (1) from time to
time on any Business Day during the Availability Period with respect to the
Revolving Credit Facility, but prior to the Letter of Credit Expiration Date, to
issue Letters of Credit denominated in Dollars for the account of the Borrower
or its Subsidiaries, and to amend or extend Letters of Credit previously issued
by it, in accordance with Section 2.03(b), in each case, in such form as is
acceptable to the Issuing Lender in its reasonable determination and (2) to
honor drawings under the Letters of Credit issued by it; and (B) the Revolving
Credit Lenders severally agree to participate in Letters of Credit issued for
the account of the Borrower or its Subsidiaries and any drawings thereunder;
provided that after giving effect to any L/C Credit Extension with respect to
any Letter of Credit, (x) the Total Revolving Credit Outstandings shall not
exceed the Revolving Credit Facility, (y) the Revolving Credit Exposure of any
Revolving Credit Lender shall not exceed such Lender’s Revolving Credit
Commitment and (z) the Outstanding Amount of the L/C Obligations shall not
exceed the Letter of Credit Sublimit. Each request by the Borrower for the
issuance or amendment of a Letter of Credit shall be deemed to be a
representation by the Borrower that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding sentence.
Within the foregoing limits, and subject to the terms and conditions hereof, the
Borrower’s ability to obtain Letters of Credit shall be fully revolving, and
accordingly the Borrower may, during the foregoing period, obtain Letters of
Credit to replace Letters of Credit that have expired or that have been drawn
upon and reimbursed. All Existing Letters of Credit shall be deemed to have been
issued pursuant hereto, and from and after the Closing Date shall be subject to
and governed by the terms and conditions hereof. Letters of Credit issued
hereunder shall constitute utilization of the Revolving Credit Commitments.
(ii)    No Issuing Lender shall issue, amend, extend, reinstate or renew any
Letter of Credit if:
(A)    subject to Section 2.03(b)(iii), the expiry date of the requested Letter
of Credit would occur more than twelve months after the date of issuance or last
extension, unless the Required Lenders have approved such expiry date;
(B)    the expiry date of the requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless (x) all the Lenders and such Issuing
Lender have approved such expiry date or (y) such Letter of Credit is cash
collateralized on terms and pursuant to arrangements satisfactory to such
Issuing Lender; or
(C)    after giving effect to such issuance, amendment, extension, reinstatement
or renewal (i) the aggregate amount of the outstanding Letters of Credit issued
by the Issuing Lender shall exceed its L/C Commitment, (ii) the aggregate L/C
Obligations shall exceed the Letter of Credit Sublimit, (iii) the Revolving
Credit Exposure of any Revolving


49





--------------------------------------------------------------------------------





Credit Lender shall exceed its Revolving Credit Commitment or (iv) the total
Revolving Credit Exposures shall exceed the total Revolving Credit Commitments.
(iii)    No Issuing Lender shall be under any obligation to issue any Letter of
Credit if:
(A)    any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such Issuing Lender from
issuing the Letter of Credit, or any Law applicable to such Issuing Lender or
any request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over such Issuing Lender shall
prohibit, or request that such Issuing Lender refrain from, the issuance of
letters of credit generally or the Letter of Credit in particular or shall
impose upon such Issuing Lender with respect to the Letter of Credit any
restriction, reserve or capital requirement (for which such Issuing Lender is
not otherwise compensated hereunder) not in effect on the Closing Date, or shall
impose upon such Issuing Lender any unreimbursed loss, cost or expense which was
not applicable on the Closing Date and which such Issuing Lender in good faith
deems material to it;
(B)    the issuance of the Letter of Credit would violate one or more policies
of such Issuing Lender applicable to letters of credit generally;
(C)    except as otherwise agreed by the Administrative Agent and such Issuing
Lender, the Letter of Credit is in an initial stated amount less than $10,000;
(D)    the Letter of Credit is to be denominated in a currency other than
Dollars;
(E)    any Revolving Credit Lender is at that time a Defaulting Lender, unless
the Issuing Lenders have entered into arrangements, including the delivery of
Cash Collateral, satisfactory to the Issuing Lenders (in their sole discretion)
with the Borrower or such Lender to eliminate the Issuing Lenders’ actual or
potential Fronting Exposure (after giving effect to Section 2.16(a)(iv)) with
respect to the Defaulting Lender arising from either the Letter of Credit then
proposed to be issued or that Letter of Credit and all other L/C Obligations as
to which the Issuing Lenders have actual or potential Fronting Exposure, as they
may elect in their sole discretion; or
(F)    the Letter of Credit contains any provisions for automatic reinstatement
of the stated amount after any drawing thereunder.
(iv)    No Issuing Lender shall be under any obligation to amend any Letter of
Credit if (A) the Issuing Lender would have no obligation at such time to issue
the Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of the Letter of Credit does not accept the proposed amendment to
the Letter of Credit.
(v)    No Issuing Lender shall be under any obligation to amend any Letter of
Credit if (A) such Issuing Lender would have no obligation at such time to issue
the Letter of Credit in its


50





--------------------------------------------------------------------------------





amended form under the terms hereof, or (B) the beneficiary of the Letter of
Credit does not accept the proposed amendment to the Letter of Credit.
(vi)    Each Issuing Lender shall act on behalf of the Revolving Credit Lenders
with respect to any Letters of Credit issued by it and the documents associated
therewith, and each Issuing Lender shall have all of the benefits and immunities
(A) provided to the Administrative Agent in Article IX with respect to any acts
taken or omissions suffered by such Issuing Lender in connection with Letters of
Credit issued by it or proposed to be issued by it and Issuer Documents
pertaining to such Letters of Credit issued by it as fully as if the term
“Administrative Agent” as used in Article IX included such Issuing Lender with
respect to such acts or omissions, and (B) as additionally provided herein with
respect to such Issuing Lender.
(b)    Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit. (i) Each Letter of Credit shall be issued or
amended, as the case may be, upon the request of the Borrower delivered to the
applicable Issuing Lender (with a copy to the Administrative Agent) in the form
of a Letter of Credit Application, appropriately completed and signed by a
Senior Officer of the Borrower. Such Letter of Credit Application may be sent by
facsimile, by United States mail, by overnight courier, by electronic
transmission using the system provided by the applicable Issuing Lender, by
personal delivery or by any other means acceptable to such Issuing Lender. Such
Letter of Credit Application must be received by the applicable Issuing Lender
and the Administrative Agent not later than 11:00 a.m. at least two Business
Days (or such later date and time as the Administrative Agent and such Issuing
Lender may agree in a particular instance in their sole discretion) prior to the
proposed issuance date or date of amendment, as the case may be. In the case of
a request for (x) an initial issuance of a Letter of Credit or (y) the amendment
of the terms and conditions, extension of the terms and conditions, extension of
the expiration date, or reinstatement of amounts paid, or renewal of an
outstanding Letter of Credit, such Letter of Credit Application shall specify in
form and detail satisfactory to the applicable Issuing Lender: (A) the proposed
date of issuance, amendment, extension, reinstatement or renewal of the
requested Letter of Credit (which shall be a Business Day); (B) the amount
thereof; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; (G) the purpose
and nature of the requested Letter of Credit; (H) the amount of such Letter of
Credit, and (I) such other matters as such Issuing Lender may require. If
requested by the Issuing Lender, the Borrower also shall submit a letter of
credit application and reimbursement agreement on the Issuing Lender’s standard
form in connection with any request for a Letter of Credit. Additionally, the
Borrower shall furnish to the applicable Issuing Lender and the Administrative
Agent such other documents and information pertaining to such requested Letter
of Credit issuance or amendment, including any Issuer Documents, as such Issuing
Lender or the Administrative Agent may require.
(ii)    Promptly after receipt of any Letter of Credit Application, the
applicable Issuing Lender will confirm with the Administrative Agent (by
telephone or in writing) that the Administrative Agent has received a copy of
such Letter of Credit Application from the Borrower


51





--------------------------------------------------------------------------------





and, if not, such Issuing Lender will provide the Administrative Agent with a
copy thereof. Unless the applicable Issuing Lender has received written notice
from any Revolving Credit Lender, the Administrative Agent or any Loan Party, at
least one Business Day prior to the requested date of issuance or amendment of
the applicable Letter of Credit, that one or more applicable conditions
contained in Section 4.02 shall not then be satisfied, then, subject to the
terms and conditions hereof, such Issuing Lender shall, on the requested date,
issue a Letter of Credit for the account of the Borrower (or the applicable
Subsidiary) or enter into the applicable amendment, as the case may be, in each
case in accordance with such Issuing Lender’s usual and customary business
practices. Immediately upon the issuance of each Letter of Credit (or an
amendment to a Letter of Credit increasing the amount or extending the
expiration date thereof), and without any further action on the part of the
Issuing Lender or the Revolving Credit Lenders, the Issuing Lender hereby grants
to each Revolving Credit Lender, and each Revolving Credit Lender hereby
acquires from the applicable Issuing Lender a risk participation in such Letter
of Credit in an amount equal to such Revolving Credit Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit. Each Revolving Credit Lender acknowledges and agrees that its obligation
to acquire participations pursuant to this clause (b) in respect of Letters of
Credit is absolute, unconditional and irrevocable and shall not be affected by
any circumstance whatsoever, including any amendment, extension, reinstatement
or renewal of any Letter of Credit or the occurrence and continuance of a
Default or reduction or termination of the Revolving Credit Commitments.
(iii)    If the Borrower so requests in any applicable Letter of Credit
Application, the applicable Issuing Lender may, in its sole discretion, agree to
issue a Letter of Credit (or amend an outstanding Letter of Credit) that has
automatic extension provisions (each, an “Auto-Extension Letter of Credit”);
provided that any such Auto-Extension Letter of Credit must permit such Issuing
Lender to prevent any such extension at least once in each twelve-month period
(commencing with the date of issuance of such Letter of Credit) by giving prior
notice to the beneficiary thereof not later than a day (the “Non-Extension
Notice Date”) in each such twelve-month period to be agreed upon at the time
such Letter of Credit is issued. Unless otherwise directed by the applicable
Issuing Lender, the Borrower shall not be required to make a specific request to
such Issuing Lender for any such extension. Once an Auto-Extension Letter of
Credit has been issued, the Revolving Credit Lenders shall be deemed to have
authorized (but may not require) the applicable Issuing Lender to permit the
extension of such Letter of Credit at any time to an expiry date not later than
the Letter of Credit Expiration Date; provided, however, that such Issuing
Lender shall not permit any such extension if (A) such Issuing Lender has
determined that it would not be permitted, or would have no obligation, at such
time to issue such Letter of Credit in its revised form (as extended) under the
terms hereof (by reason of the provisions of clause (ii) or (iii) of Section
2.03(a) or otherwise), or (B) it has received notice (which may be by telephone
or in writing) on or before the day that is seven Business Days before the
Non-Extension Notice Date (1) from the Administrative Agent that the Required
Lenders have elected not to permit such extension or (2) from the Administrative
Agent, any Lender or the Borrower that one


52





--------------------------------------------------------------------------------





or more of the applicable conditions specified in Section 4.02 is not then
satisfied, and in each such case directing such Issuing Lender not to permit
such extension.
(iv)    Promptly after its delivery of any Letter of Credit or any amendment to
a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the applicable Issuing Lender will also deliver to the
Borrower and the Administrative Agent a true and complete copy of such Letter of
Credit or amendment.
(c)    Drawings and Reimbursements; Funding of Participations. (i) Upon receipt
from the beneficiary of any Letter of Credit of any notice of a drawing under
such Letter of Credit, the applicable Issuing Lender shall notify the Borrower
and the Administrative Agent thereof. Not later than 11:00 a.m. on the date of
any payment by any Issuing Lender under a Letter of Credit (each such date, an
“Honor Date”), the Borrower shall reimburse such Issuing Lender through the
Administrative Agent in an amount equal to the amount of such drawing. If the
Borrower fails to so reimburse the applicable Issuing Lender by such time, the
Administrative Agent shall promptly notify each Revolving Credit Lender of the
Honor Date, the amount of the unreimbursed drawing (the “Unreimbursed Amount”),
and the amount of such Revolving Credit Lender’s Applicable Percentage thereof.
In such event, the Borrower shall be deemed to have requested a Revolving Credit
Borrowing of Base Rate Loans to be disbursed on the Honor Date in an amount
equal to the Unreimbursed Amount, without regard to the minimum and multiples
specified in Section 2.02 for the principal amount of Base Rate Loans, but
subject to the amount of the unutilized portion of the Aggregate Commitments and
the conditions set forth in Section 4.02 (other than the delivery of a Committed
Loan Notice). Any notice given by any Issuing Lender or the Administrative Agent
pursuant to this Section 2.03(c)(i) may be given by telephone if immediately
confirmed in writing; provided that the lack of such an immediate confirmation
shall not affect the conclusiveness or binding effect of such notice.
(ii)    Each Revolving Credit Lender hereby absolutely, unconditionally and
irrevocably agrees, upon any notice pursuant to Section 2.03(c)(i), to make
funds available (and the Administrative Agent may apply Cash Collateral provided
for this purpose) for the account of the applicable Issuing Lender at the
Administrative Agent’s Office in an amount equal to its Applicable Percentage of
the Unreimbursed Amount not later than 1:00 p.m. on the Business Day specified
in such notice by the Administrative Agent, whereupon, subject to the provisions
of Section 2.03(c)(iii), each Revolving Credit Lender that so makes funds
available shall be deemed to have made a Base Rate Loan to the Borrower in such
amount. Such payment shall be made without any offset, abatement, withholding or
reduction whatsoever. Each such payment shall be made in the same manner as
provided in Section 2.02 with respect to Loans made by such Revolving Credit
Lender (and Section 2.02 shall apply, mutatis mutandis, to the payment
obligations of the Revolving Credit Lenders pursuant to this Section 2.03), and
the Administrative Agent shall promptly pay to the applicable Issuing Lender the
amounts so received by it from the Revolving Credit Lenders.
(iii)    With respect to any Unreimbursed Amount that is not fully refinanced by
a Revolving Credit Borrowing of Base Rate Loans because the conditions set forth
in Section 4.02


53





--------------------------------------------------------------------------------





cannot be satisfied or for any other reason, the Borrower shall be deemed to
have incurred from the applicable Issuing Lender an L/C Borrowing in the amount
of the Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall
be due and payable on demand (together with interest) and shall bear interest at
the Default Rate. In such event, each Revolving Credit Lender’s payment to the
Administrative Agent for the account of any Issuing Lender pursuant to Section
2.03(c)(ii) shall be deemed payment in respect of its participation in such L/C
Borrowing and shall constitute an L/C Advance from such Lender in satisfaction
of its participation obligation under this Section 2.03.
(iv)    Until each Revolving Credit Lender funds its Revolving Credit Loan or
L/C Advance pursuant to this Section 2.03(c) to reimburse the applicable Issuing
Lender for any amount drawn under any Letter of Credit issued by such Issuing
Lender, interest in respect of such Lender’s Applicable Revolving Credit
Percentage of such amount shall be solely for the account of such Issuing
Lender.
(v)    Each Revolving Credit Lender’s obligation to make Revolving Credit Loans
or L/C Advances to reimburse the Issuing Lenders for amounts drawn under Letters
of Credit, as contemplated by this Section 2.03(c), shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right which such Lender may
have against any Issuing Lender, the Borrower or any other Person for any reason
whatsoever, (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Revolving Credit Lender’s obligation to make
Revolving Credit Loans pursuant to this Section 2.03(c) is subject to the
conditions set forth in Section 4.02 (other than delivery by the Borrower of a
Committed Loan Notice ). No such making of an L/C Advance shall relieve or
otherwise impair the obligation of the Borrower to reimburse any Issuing Lender
for the amount of any payment made by any Issuing Lender under any Letter of
Credit, together with interest as provided herein.
(vi)    If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of any Issuing Lender any amount required
to be paid by such Revolving Credit Lender pursuant to the foregoing provisions
of this Section 2.03(c) by the time specified in Section 2.03(c)(ii), then,
without limiting the other provisions of this Agreement, such Issuing Lender
shall be entitled to recover from such Revolving Credit Lender (acting through
the Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to such Issuing Lender at a rate per annum equal to the
greater of the Federal Funds Rate and a rate determined by such Issuing Lender
in accordance with banking industry rules on interbank compensation, plus any
administrative, processing or similar fees customarily charged by such Issuing
Lender in connection with the foregoing. If such Revolving Credit Lender pays
such amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Revolving Credit Lender’s Revolving Credit Loan included in the
relevant Revolving Credit Borrowing or L/C Advance in


54





--------------------------------------------------------------------------------





respect of the relevant L/C Borrowing, as the case may be. A certificate of any
Issuing Lender submitted to any Lender (through the Administrative Agent) with
respect to any amounts owing under this Section 2.03(c)(vi) shall be conclusive
absent manifest error.
(d)    Repayment of Participations. (i) At any time after any Issuing Lender has
made a payment under any Letter of Credit and has received from any Revolving
Credit Lender such Revolving Credit Lender’s L/C Advance in respect of such
payment in accordance with Section 2.03(c), if the Administrative Agent receives
for the account of such Issuing Lender any payment in respect of the related
Unreimbursed Amount or interest thereon (whether directly from the Borrower or
otherwise, including proceeds of Cash Collateral applied thereto by the
Administrative Agent), the Administrative Agent will distribute to such
Revolving Credit Lender its Applicable Revolving Credit Percentage thereof in
the same funds as those received by the Administrative Agent.
(ii)    If any payment received by the Administrative Agent for the account of
any Issuing Lender pursuant to Section 2.03(c)(i) is required to be returned
under any of the circumstances described in Section 10.05 (including pursuant to
any settlement entered into by such Issuing Lender in its discretion), each
Revolving Credit Lender shall pay to the Administrative Agent for the account of
such Issuing Lender its Applicable Percentage thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned by such Revolving Credit Lender, at a rate per
annum equal to the Federal Funds Rate from time to time in effect. The
obligations of the Revolving Credit Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.
(e)    Obligations Absolute. The obligation of the Borrower to reimburse the
applicable Issuing Lenders for each drawing under each Letter of Credit and to
repay each L/C Borrowing shall be absolute, unconditional and irrevocable, and
shall be paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:
(i)    any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;
(ii)    the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), any Issuing Lender or any
other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;
(iii)    any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;


55





--------------------------------------------------------------------------------





(iv)    waiver by any Issuing Lender of any requirement that exists for any
Issuing Lender’s protection and not the protection of the Borrower or any waiver
by any Issuing Lender which does not in fact materially prejudice the Borrower;
(v)    honor of a demand for payment presented electronically even if such
Letter of Credit requires that demand be in the form of a draft;
(vi)    any payment made by any Issuing Lender in respect of an otherwise
complying item presented after the date specified as the expiration date of, or
the date by which documents must be received under such Letter of Credit if
presentation after such date is authorized by the UCC, the ISP or the UCP, as
applicable;
(vii)    any payment by any Issuing Lender under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by any Issuing Lender under
such Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or
(viii)    any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any of its
Subsidiaries.
The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the applicable Issuing Lender. The Borrower
shall be conclusively deemed to have waived any such claim against the
applicable Issuing Lender and its correspondents unless such notice is given as
aforesaid.
(f)    No Liability. None of the Administrative Agent, the Lenders, any Issuing
Lender, or any of their Related Parties shall have any liability or
responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit by an Issuing Lender or any payment or failure to make any
payment thereunder (irrespective of any of the circumstances referred to in the
last sentence of Section 2.03(e)), or any error, omission, interruption, loss or
delay in transmission or delivery of any draft, notice or other communication
under or relating to any Letter of Credit (including any document required to
make a drawing thereunder), any error in interpretation of technical terms, any
error in translation or any consequence arising from causes beyond the control
of the Issuing Lender; provided that the foregoing shall not be construed to
excuse the Issuing Lender from liability to the Borrower to the extent of any
direct damages (as opposed to consequential damages, claims in respect of which
are hereby waived by the Borrower to the extent permitted by Applicable Law)
suffered by the Borrower that are caused by the Issuing Lender’s failure to
exercise care when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof. The parties hereto
expressly agree that, in the


56





--------------------------------------------------------------------------------





absence of gross negligence or willful misconduct on the part of the Issuing
Lender (as finally determined by a court of competent jurisdiction), the Issuing
Lender shall be deemed to have exercised care in each such determination, and
that:
(i)    the Issuing Lender may replace a purportedly lost, stolen, or destroyed
original Letter of Credit or missing amendment thereto with a certified true
copy marked as such or waive a requirement for its presentation;
(ii)    the Issuing Lender may accept documents that appear on their face to be
in substantial compliance with the terms of a Letter of Credit without
responsibility for further investigation, regardless of any notice or
information to the contrary, and may make payment upon presentation of documents
that appear on their face to be in substantial compliance with the terms of such
Letter of Credit and without regard to any non-documentary condition in such
Letter of Credit;
(iii)    the Issuing Lender shall have the right, in its sole discretion, to
decline to accept such documents and to make such payment if such documents are
not in strict compliance with the terms of such Letter of Credit; and
(iv)    this sentence shall establish the standard of care to be exercised by
the Issuing Lender when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof (and the parties hereto
hereby waive, to the extent permitted by Applicable Law, any standard of care
inconsistent with the foregoing).
Without limiting the foregoing, none of the Administrative Agent, the Lenders,
the Issuing Lender, or any of their Related Parties shall have any liability or
responsibility by reason of (i) any presentation that includes forged or
fraudulent documents or that is otherwise affected by the fraudulent, bad faith,
or illegal conduct of the beneficiary or other Person, (ii) the Issuing Lender
declining to take-up documents and make payment (A) against documents that are
fraudulent, forged, or for other reasons by which that it is entitled not to
honor or (B) following a Borrower’s waiver of discrepancies with respect to such
documents or request for honor of such documents or (iii) the Issuing Lender
retaining proceeds of a Letter of Credit based on an apparently applicable
attachment order, blocking regulation, or third-party claim notified to the
Issuing Lender.
(g)    Applicability of ISP and UCP. Unless otherwise expressly agreed by the
applicable Issuing Lender and the Borrower when a Letter of Credit is issued
(including any such agreement applicable to an Existing Letter of Credit), (i)
the rules of the ISP shall apply to each standby Letter of Credit, and (ii) the
rules of the UCP shall apply to each commercial Letter of Credit.
Notwithstanding the foregoing, no Issuing Lender shall be responsible to the
Borrower for, and no Issuing Lender’s rights and remedies against the Borrower
shall be impaired by, any action or inaction of any Issuing Lender required or
permitted under any law, order, or practice that is required or permitted to be
applied to any Letter of Credit or this Agreement, including the Law or any
order of a jurisdiction where such Issuing Lender or the beneficiary is located,
the practice stated in the ISP or UCP, as applicable, or in the decisions,
opinions, practice statements, or official commentary of the ICC Banking
Commission, the Bankers Association


57





--------------------------------------------------------------------------------





for Finance and Trade – International Financial Services Association
(BAFT-IFSA), or the Institute of International Banking Law & Practice, whether
or not any Letter of Credit chooses such law or practice.
(h)    Letter of Credit Fees. The Borrower shall pay to the Administrative Agent
for the account of each Revolving Credit Lender in accordance with its
Applicable Percentage under the Revolving Credit Facility a Letter of Credit fee
(the “Letter of Credit Fee”) for each Letter of Credit equal to the Applicable
Rate times the daily amount available to be drawn under such Letter of Credit.
For purposes of computing the daily amount available to be drawn under any
Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.06. Letter of Credit Fees shall be (i) due and payable
on the first Business Day after the end of each March, June, September and
December, commencing with the first such date to occur after the issuance of
such Letter of Credit, on the Letter of Credit Expiration Date and thereafter on
demand and (ii) computed on a quarterly basis in arrears. If there is any change
in the Applicable Rate during any quarter, the daily amount available to be
drawn under each Letter of Credit shall be computed and multiplied by the
Applicable Rate separately for each period during such quarter that such
Applicable Rate was in effect. Notwithstanding anything to the contrary
contained herein, upon the request of the Required Lenders, while any Event of
Default exists, all Letter of Credit Fees shall accrue at the Default Rate.
(i)    Fronting Fee and Documentary and Processing Charges Payable to Issuing
Lenders. The Borrower shall pay directly to each Issuing Lender for its own
account a fronting fee (i) with respect to each commercial Letter of Credit, at
the rate specified in the Fee Letter or at a rate otherwise separately agreed
between the Borrower and such Issuing Lender, computed on the amount of such
Letter of Credit, and payable upon the issuance thereof, (ii) with respect to
any amendment of a commercial Letter of Credit increasing the amount of such
Letter of Credit, at a rate separately agreed between the Borrower and such
Issuing Lender, computed on the amount of such increase, and payable upon the
effectiveness of such amendment, and (iii) with respect to each standby Letter
of Credit, at the rate per annum specified in the Fee Letter, in each case
computed on the daily amount available to be drawn under such Letter of Credit
on a quarterly basis in arrears. Such fronting fee shall be due and payable on
the tenth Business Day after the end of each March, June, September and December
in respect of the most recently-ended quarterly period (or portion thereof, in
the case of the first payment), commencing with the first such date to occur
after the issuance of such Letter of Credit, on the Letter of Credit Expiration
Date and thereafter on demand. For purposes of computing the daily amount
available to be drawn under any Letter of Credit, the amount of such Letter of
Credit shall be determined in accordance with Section 1.06. In addition, the
Borrower shall pay directly to each Issuing Lender for its own account the
customary issuance, presentation, amendment and other processing fees, and other
standard costs and charges, of such Issuing Lender relating to letters of credit
issued by it as from time to time in effect. Such customary fees and standard
costs and charges are due and payable on demand and are nonrefundable.
(j)    Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.
(k)    Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter
of Credit issued or outstanding hereunder is in support of any obligations of,
or is for the account of, a Subsidiary, the


58





--------------------------------------------------------------------------------





Borrower shall be obligated to reimburse, indemnify and compensate the
applicable Issuing Lender hereunder for any and all drawings under such Letter
of Credit as if such Letter of Credit had been issued solely for the account of
the Borrower. The Borrower irrevocably waives to the extent permitted by
Applicable Law any and all defenses that might otherwise be available to it as a
guarantor or surety of any or all of the obligations of such Subsidiary in
respect of such Letter of Credit. The Borrower hereby acknowledges that the
issuance of Letters of Credit for the account of Subsidiaries inures to the
benefit of the Borrower, and that the Borrower’s business derives substantial
benefits from the businesses of such Subsidiaries.
(l)    Letter of Credit Reports. For so long as any Letter of Credit issued by
any Issuing Lender (other than Bank of America) is outstanding, such Issuing
Lender shall deliver to the Administrative Agent on the last Business Day of
each calendar month, and on each date that an L/C Credit Extension occurs with
respect to any such Letter of Credit, a report in the form of Exhibit F,
appropriately completed with the information for every outstanding Letter of
Credit issued by such Issuing Lender.
(m)    Replacement of the Issuing Lender. Any Issuing Lender may be replaced at
any time by written agreement among the Borrower, the Administrative Agent, the
replaced Issuing Lender and the successor Issuing Lender. The Administrative
Agent shall notify the Lenders of any such replacement of an Issuing Lender. At
the time any such replacement shall become effective, the Borrower shall pay all
unpaid fees accrued for the account of the replaced Issuing Lender pursuant to
Section 2.03(h). From and after the effective date of any such replacement, (i)
any successor Issuing Lender shall have all the rights and obligations of an
Issuing Lender under this Agreement with respect to Letters of Credit to be
issued by it thereafter and (ii) references herein to the term “Issuing Lender”
shall be deemed to include such successor or any previous Issuing Lender, or
such successor and all previous Issuing Lender, as the context shall require.
After the replacement of the Issuing Lender hereunder, the replaced Issuing
Lender shall remain a party hereto and shall continue to have all the rights and
obligations of an Issuing Lender under this Agreement with respect to Letters of
Credit issued by it prior to such replacement, but shall not be required to
issue additional Letters of Credit.
(n)    Disbursement Procedures. The Issuing Lender for any Letter of Credit
shall, within the time allowed by Applicable Laws or the specific terms of the
Letter of Credit following its receipt thereof, examine all documents purporting
to represent a demand for payment under such Letter of Credit. The Issuing
Lender shall promptly after such examination notify the Administrative Agent and
the Borrower in writing of such demand for payment if the Issuing Lender has
made or will make an L/C Disbursement thereunder; provided that any failure to
give or delay in giving such notice shall not relieve the Borrower of its
obligation to reimburse the Issuing Lender and the Revolving Credit Lenders with
respect to any such L/C Disbursement.
(o)    Interim Interest. If the Issuing Lender for any Letter of Credit shall
make any L/C Disbursement, then, unless the Borrower shall reimburse such L/C
Disbursement in full on the date such L/C Disbursement is made, the unpaid
amount thereof shall bear interest, for each day from and including the date
such L/C Disbursement is made to but excluding the date that the Borrower
reimburses such L/C Disbursement, at the rate per annum then applicable to Base
Rate Loans; provided that if the Borrower


59





--------------------------------------------------------------------------------





fails to reimburse such L/C Disbursement when due pursuant to clause (c) of this
Section, then Section 2.08(b) shall apply. Interest accrued pursuant to this
clause shall be for account of such Issuing Lender, except that interest accrued
on and after the date of payment by any Lender pursuant to clause (c) of this
Section to reimburse such Issuing Lender shall be for account of such Lender to
the extent of such payment.
2.04    Swing Line Loans.
(1)     The Swing Line. Subject to the terms and conditions set forth herein,
the Swing Line Lender, in reliance upon the agreements of the other Revolving
Credit Lenders set forth in this Section 2.04, may make loans (each such loan, a
“Swing Line Loan”) to the Borrower in Dollars from time to time on any Business
Day during the Availability Period with respect to the Revolving Credit Facility
in an aggregate amount not to exceed at any time outstanding the amount of the
Swing Line Sublimit; provided, however, that (i) after giving effect to any
Swing Line Loan, (A) the Total Revolving Credit Outstandings shall not exceed
the Revolving Credit Facility at such time and (B) the Revolving Credit Exposure
of any Revolving Credit Lender (other than the Swing Line Lender) shall not
exceed such Revolving Credit Lender’s Revolving Credit Commitment, and (ii) the
Borrower shall not use the proceeds of any Swing Line Loan to refinance any
outstanding Swing Line Loan. Within the foregoing limits, and subject to the
other terms and conditions hereof, the Borrower may borrow under this Section
2.04, prepay under Section 2.05, and reborrow under this Section 2.04. Each
Swing Line Loan shall bear interest only at a rate per annum based on the
Overnight LIBOR Rate. Immediately upon the making of a Swing Line Loan, each
Revolving Credit Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Swing Line Lender a risk
participation in such Swing Line Loan in an amount equal to the product of such
Revolving Credit Lender’s Applicable Revolving Credit Percentage times the
amount of such Swing Line Loan.
(a)    Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Borrower’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by (A) telephone or (B) a Swing Line Loan Notice;
provided that any telephonic notice must be confirmed promptly by delivery to
the Swing Line Lender and the Administrative Agent of a Swing Line Loan Notice.
Each such notice must be received by the Swing Line Lender and the
Administrative Agent not later than 4:00 p.m. on the requested borrowing date,
and shall specify (i) the amount to be borrowed, which shall be a minimum of
$100,000, and (ii) the requested borrowing date, which shall be a Business Day.
Promptly after receipt by the Swing Line Lender of any Swing Line Loan Notice,
the Swing Line Lender will confirm with the Administrative Agent (by telephone
or in writing) that the Administrative Agent has also received such Swing Line
Loan Notice and, if not, the Swing Line Lender will notify the Administrative
Agent (by telephone or in writing) of the contents thereof. Unless the Swing
Line Lender has received notice (by telephone or in writing) from the
Administrative Agent (including at the request of any Revolving Credit Lender)
prior to 2:00 p.m. on the date of the proposed Swing Line Borrowing (A)
directing the Swing Line Lender not to make such Swing Line Loan as a result of
the limitations set forth in the first proviso to the first sentence of Section
2.04(a), or (B) that one or more of the applicable conditions specified in
Section 4.02 is not then satisfied, then, subject to the terms and conditions
hereof, the Swing Line Lender will, not later than 3:00 p.m. on the borrowing
date specified in such Swing Line


60





--------------------------------------------------------------------------------





Loan Notice, make the amount of its Swing Line Loan available to the Borrower at
its office by crediting the account of the Borrower on the books of the Swing
Line Lender in immediately available funds.
(c)    Refinancing of Swing Line Loans. (i) The Swing Line Lender at any time in
its sole and absolute discretion may request, on behalf of the Borrower (which
hereby irrevocably authorizes the Swing Line Lender to so request on its
behalf), that each Revolving Credit Lender make a Base Rate Loan in an amount
equal to such Lender’s Applicable Revolving Credit Percentage of the amount of
Swing Line Loans then outstanding. Such request shall be made in writing (which
written request shall be deemed to be a Committed Loan Notice for purposes
hereof) and in accordance with the requirements of Section 2.02, without regard
to the minimum and multiples specified therein for the principal amount of Base
Rate Loans, but subject to the unutilized portion of the Revolving Credit
Facility and the conditions set forth in Section 4.02 (other than the delivery
of a Committed Loan Notice). The Swing Line Lender shall furnish the Borrower
with a copy of the applicable Committed Loan Notice promptly after delivering
such notice to the Administrative Agent. Each Revolving Credit Lender shall make
an amount equal to its Applicable Revolving Credit Percentage of the amount
specified in such Committed Loan Notice available to the Administrative Agent in
immediately available funds (and the Administrative Agent may apply Cash
Collateral available with respect to the applicable Swing Line Loan) for the
account of the Swing Line Lender at the Administrative Agent’s Office not later
than 1:00 p.m. on the day specified in such Committed Loan Notice, whereupon,
subject to Section 2.04(c)(ii), each Revolving Credit Lender that so makes funds
available shall be deemed to have made a Base Rate Loan to the Borrower in such
amount. The Administrative Agent shall remit the funds so received to the Swing
Line Lender.
(ii)    If for any reason any Swing Line Loan cannot be refinanced by such a
Revolving Credit Borrowing in accordance with Section 2.04(c)(i), the request
for Base Rate Loans submitted by the Swing Line Lender as set forth herein shall
be deemed to be a request by the Swing Line Lender that each of the Revolving
Credit Lenders fund its risk participation in the relevant Swing Line Loan and
each Revolving Credit Lender’s payment to the Administrative Agent for the
account of the Swing Line Lender pursuant to Section 2.04(c)(i) shall be deemed
payment in respect of such participation.
(iii)    If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Revolving Credit Lender pursuant to the foregoing
provisions of this Section 2.04(c) by the time specified in Section 2.04(c)(i),
the Swing Line Lender shall be entitled to recover from such Revolving Credit
Lender (acting through the Administrative Agent), on demand, such amount with
interest thereon for the period from the date such payment is required to the
date on which such payment is immediately available to the Swing Line Lender at
a rate per annum equal to the greater of the Federal Funds Rate and a rate
determined by the Swing Line Lender in accordance with banking industry rules on
interbank compensation, plus any administrative, processing or similar fees
customarily charged by the Swing Line Lender in connection with the foregoing.
If such Revolving Credit Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender’s Revolving Credit
Loan included in the relevant Revolving Credit


61





--------------------------------------------------------------------------------





Borrowing or funded participation in the relevant Swing Line Loan, as the case
may be. A certificate of the Swing Line Lender submitted to any Revolving Credit
Lender (through the Administrative Agent) with respect to any amounts owing
under this clause (iii) shall be conclusive absent manifest error.
(iv)    Each Revolving Credit Lender’s obligation to make Revolving Credit Loans
or to purchase and fund risk participations in Swing Line Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Revolving Credit Lender may have against the Swing Line
Lender, the Borrower or any other Person for any reason whatsoever, (B) the
occurrence or continuance of a Default, or (C) any other occurrence, event or
condition, whether or not similar to any of the foregoing; provided, however,
that each Revolving Credit Lender’s obligation to make Revolving Credit Loans
pursuant to this Section 2.04(c) is subject to the conditions set forth in
Section 4.02 (other than the delivery of a Committed Loan Notice). No such
funding of risk participations shall relieve or otherwise impair the obligation
of the Borrower to repay Swing Line Loans, together with interest as provided
herein.
(d)    Repayment of Participations. (i) At any time after any Revolving Credit
Lender has purchased and funded a risk participation in a Swing Line Loan, if
the Swing Line Lender receives any payment on account of such Swing Line Loan,
the Swing Line Lender will distribute to such Revolving Credit Lender its
Applicable Revolving Credit Percentage thereof in the same funds as those
received by the Swing Line Lender.
(ii)    If any payment received by the Swing Line Lender in respect of principal
or interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Revolving Credit Lender shall pay to the Swing Line Lender its
Applicable Revolving Credit Percentage thereof on demand of the Administrative
Agent, plus interest thereon from the date of such demand to the date such
amount is returned, at a rate per annum equal to the Federal Funds Rate. The
Administrative Agent will make such demand upon the request of the Swing Line
Lender. The obligations of the Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.
(e)    Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Borrower for interest on the Swing Line Loans.
Until each Revolving Credit Lender funds its Base Rate Loan or risk
participation pursuant to this Section 2.04 to refinance such Revolving Credit
Lender’s Applicable Revolving Credit Percentage of any Swing Line Loan, interest
in respect of such Applicable Revolving Credit Percentage shall be solely for
the account of the Swing Line Lender.
(f)    Payments Directly to Swing Line Lender. The Borrower shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lender.
2.05    Prepayments. (a) The Borrower may, upon notice to the Administrative
Agent, at any time or from time to time voluntarily prepay any Loans in whole or
in part without premium or penalty;


62





--------------------------------------------------------------------------------





provided that (i) such notice must be in a form acceptable to the Administrative
Agent and be received by the Administrative Agent not later than 1:30 p.m. (1)
two Business Days prior to any date of prepayment of Eurodollar Rate Loans and
(2) on the date of prepayment of Base Rate Loans; (ii) any prepayment of
Eurodollar Rate Loans shall be in a principal amount of $5,000,000 or a whole
multiple of $1,000,000 in excess thereof; and (iii) any prepayment of Base Rate
Loans shall be in a principal amount of $500,000 or a whole multiple of $100,000
in excess thereof or, in each case, if less, the entire principal amount thereof
then outstanding. Each such notice shall specify the date and amount of such
prepayment and the Type(s) of Loans to be prepaid and, if Eurodollar Rate Loans
are to be prepaid, the Interest Period(s) of such Loans. The Administrative
Agent will promptly notify each Lender of its receipt of each such notice, and
of the amount of such Lender’s ratable portion of such prepayment based on such
Lender’s Applicable Percentage. If such notice is given by the Borrower, the
Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein; provided that,
any notice of prepayment may be conditioned upon the consummation of a
refinancing of this Agreement or other transaction and may be revoked by the
Borrower in the event such refinancing or transaction is not consummated, and if
so revoked, such repayment shall not be due and payable. Any prepayment of a
Eurodollar Rate Loan shall be accompanied by all accrued interest on the amount
prepaid, together with any additional amounts required pursuant to Section 3.05.
Each prepayment of the outstanding Term Loans pursuant to this Section 2.05(a)
shall be applied to the principal repayment installments thereof in inverse
order of maturity, and after such application, to repayment of any Outstanding
Amount of the Term Loans. Subject to Section 2.16, each prepayment of Loans
shall be paid to the Lenders in accordance with their respective Applicable
Percentages in respect of each of the relevant Facilities.
(b)    The Borrower may, upon notice to the Swing Line Lender (with a copy to
the Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(i) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 1:00 p.m. on the date of the prepayment, and (ii) any such
prepayment shall be in a minimum principal amount of $100,000. Each such notice
shall specify the date and amount of such prepayment. If such notice is given by
the Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.
2.06    Termination or Reduction of Commitments. (a) The Borrower may, upon
notice to the Administrative Agent, terminate the Revolving Credit Facility, the
Letter of Credit Sublimit or the Swing Line Sublimit, or from time to time
permanently reduce the Revolving Credit Facility, the Letter of Credit Sublimit
or the Swing Line Sublimit; provided that (i) any such notice shall be received
by the Administrative Agent not later than 11:00 a.m. three Business Days prior
to the date of termination or reduction, (ii) any such partial reduction shall
be in an aggregate amount of $25,000,000 or any whole multiple of $1,000,000 in
excess thereof and (iii) the Borrower shall not terminate or reduce (A) the
Revolving Credit Facility if, after giving effect thereto and to any concurrent
prepayments hereunder, the Total Revolving Credit Outstandings would exceed the
Revolving Credit Facility, (B) the Letter of Credit Sublimit if, after giving
effect thereto, the Outstanding Amount of L/C Obligations not fully Cash


63





--------------------------------------------------------------------------------





Collateralized hereunder would exceed the Letter of Credit Sublimit, or (C) the
Swing Line Sublimit if, after giving effect thereto and to any concurrent
prepayments hereunder, the Outstanding Amount of Swing Line Loans would exceed
the Swing Line Sublimit; provided further that any notice to reduce or terminate
the Revolving Credit Facility may be contingent upon the consummation of the
refinancing of this Agreement or other transaction, and may be revoked if such
refinancing or transaction is not consummated, and if so revoked, the Revolving
Credit Facility shall not be so reduced or terminated as requested in such
notice. The Administrative Agent will promptly notify the Lenders of any such
notice of termination or reduction of the Revolving Credit Facility. The amount
of any such Revolving Credit Facility reduction shall not be applied to the
Swing Line Sublimit or the Letter of Credit Sublimit unless otherwise specified
by the Borrower. In addition, during the Availability Period in respect of the
Term Facility, the Borrower may, upon notice to the Administrative Agent as set
forth above, from time to time terminate (in whole or in part) the unused
portion of the aggregate Term Commitments; provided that (i) any such notice
shall be received by the Administrative Agent not later than 11:00 a.m. three
Business Days prior to the date of termination or reduction and (ii) any such
partial reduction shall be in an aggregate amount of $25,000,000 or any whole
multiple of $1,000,000 in excess thereof.
(b)    Application of Commitment Reductions; Payment of Fees. (i) The
Administrative Agent will promptly notify the Lenders of any termination or
reduction of the Letter of Credit Sublimit, Swing Line Sublimit or the Revolving
Credit Commitment under this Section 2.06. Upon any reduction of the Revolving
Credit Commitments, the Revolving Credit Commitment of each Revolving Credit
Lender shall be reduced by such Lender’s Applicable Revolving Credit Percentage
of such reduction amount. All fees accrued until the effective date of any
termination of the Revolving Credit Facility shall be paid on the effective date
of such termination.
(ii)    The Administrative Agent will promptly notify the Lenders of any
termination or reduction of the unused portion of the aggregate Term Commitments
under this Section 2.06. Upon any reduction of the unused portion of the
aggregate Term Commitments, the Term Commitment of each Term Lender shall be
reduced by such Lender’s ratable portion of such reduction amount. All unpaid
fees in respect of the Term Facility accrued until the effective date of any
termination of the Term Facility shall be paid on the effective date of such
termination.
2.07    Repayment of Loans. (a) Term Loans. The Borrower shall repay to the Term
Lenders the aggregate principal amount of all Term Loans made during the
Availability Period in quarterly principal installments on the last Business Day
of each March, June, September and December (each, a “Quarterly Payment Date”)
(commencing on the first Quarterly Payment Date after the expiration of the
Availability Period with respect to the Term Facility) equal to 1.25%, for each
quarterly installment, of the initial aggregate principal amount of all Term
Loans made during the Availability Period (which quarterly installments shall be
reduced as a result of the application of prepayments in accordance with the
order of priority set forth in Section 2.05), in each case, unless accelerated
sooner pursuant to Section 8.02; provided, however, that the final principal
repayment installment of the Term Loans shall be repaid on the Maturity Date for
the Term Facility and in any event shall be in an amount equal to the aggregate
principal amount of all Term Loans outstanding on such date.


64





--------------------------------------------------------------------------------





(b)    Revolving Credit Loans. The Borrower shall repay to the Lenders on the
Maturity Date the aggregate principal amount of all Revolving Credit Loans
outstanding on such date.
(c)    Swing Line Loans. The Borrower shall repay each Swing Line Loan on the
earlier to occur of (i) the date ten Business Days after such Loan is made and
(ii) the Maturity Date. At any time that there shall exist a Defaulting Lender,
immediately upon the request of any Swing Line Lender, the Borrower shall repay
the outstanding Swing Line Loans made by such Swing Line Lender in an amount
sufficient to eliminate any Fronting Exposure in respect of such Swing Line
Loans.
2.08    Interest. (a) Subject to the provisions of Section 2.08(b), (i) each
Eurodollar Rate Loan shall bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the Eurodollar
Rate for such Interest Period plus the Applicable Rate; (ii) each Base Rate Loan
shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Rate; and (iii) each Swing Line Loan shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Overnight LIBOR Rate plus the Applicable Rate.
(b)    (i) If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by Applicable Laws.
(ii)    If any amount (other than principal of any Loan) payable by the Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by Applicable Laws.
(iii)    Upon the request of the Required Lenders, while any Event of Default
exists (other than as set forth in Sections 2.08(b)(i) and (b)(ii) above), the
Borrower shall pay interest on the principal amount of all outstanding
Obligations hereunder at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by Applicable Laws.
(iv)    Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.
(c)    Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.
2.09    Fees. In addition to certain fees described in Sections 2.03(h) and (i):
(a)    Commitment Fee. The Borrower shall pay to the Administrative Agent for
the account of each Revolving Credit Lender in accordance with its Applicable
Revolving Credit Percentage, a


65





--------------------------------------------------------------------------------





commitment fee equal to the Applicable Rate times the actual daily amount by
which the Revolving Credit Facility exceeds the sum of (i) the Outstanding
Amount of Revolving Credit Loans and (ii) the Outstanding Amount of L/C
Obligations, subject to adjustment as provided in Section 2.16. For the
avoidance of doubt, the Outstanding Amount of Swing Line Loans shall not be
counted towards or considered usage of the Aggregate Commitments for purposes of
determining the commitment fee. In addition, the Borrower shall pay to the
Administrative Agent for the account of each Term Lender in accordance with its
Applicable Percentage of the Term Facility, a commitment fee equal to the
Applicable Rate times the actual daily amount by which the aggregate Term
Commitments exceed the Outstanding Amount of Term Loans. The commitment fee
shall accrue at all times during the relevant Availability Period, including at
any time during which one or more of the conditions in Section 4.02 is not met,
and shall be due and payable quarterly in arrears on the last Business Day of
each March, June, September and December, commencing with the first such date to
occur after the Closing Date, and, in the case of the commitment fee with
respect to the Revolving Credit Facility, on the last day of the Availability
Period for the Revolving Credit Facility or, in the case of the commitment fee
with respect to the Term Facility, on the last day of the Availability Period
for the Term Facility. The commitment fee shall be calculated quarterly in
arrears, and if there is any change in the Applicable Rate during any quarter,
the actual daily amount shall be computed and multiplied by the Applicable Rate
separately for each period during such quarter that such Applicable Rate was in
effect.
(b)    Other Fees. (i)  The Borrower shall pay to the Arrangers and the
Administrative Agent for their own respective accounts fees in the amounts and
at the times specified in the Fee Letter. Such fees shall be fully earned when
paid and shall not be refundable for any reason whatsoever.
(ii)    The Borrower shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.
2.10    Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate. All computations of interest for Base Rate Loans (including Base Rate
Loans determined by reference to the Eurodollar Rate) shall be made on the basis
of a year of 365 or 366 days, as the case may be, and actual days elapsed. All
other computations of fees and interest shall be made on the basis of a 360-day
year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365-day year).
Interest shall accrue on each Loan for the day on which the Loan is made, and
shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid; provided that any Loan that is repaid on the same
day on which it is made shall, subject to Section 2.12(a), bear interest for one
day. Each determination by the Administrative Agent of an interest rate or fee
hereunder shall be conclusive and binding for all purposes, absent manifest
error.
2.11    Evidence of Debt. (a) The Credit Extensions made by each Lender shall be
evidenced by one or more accounts or records maintained by such Lender and by
the Administrative Agent in the ordinary course of business. The Administrative
Agent shall maintain the Register in accordance with Section 10.06(c). The
accounts or records maintained by the Administrative Agent and each Lender shall
be conclusive absent manifest error of the amount of the Credit Extensions made
by the Lenders to the


66





--------------------------------------------------------------------------------





Borrower and the interest and payments thereon. Any failure to so record or any
error in doing so shall not, however, limit or otherwise affect the obligation
of the Borrower hereunder to pay any amount owing with respect to the
Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the Register, the Register shall control in the
absence of manifest error. Upon the request of any Lender made through the
Administrative Agent, the Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a Note, which shall evidence such Lender’s
Loans in addition to such accounts or records. Each Lender may attach schedules
to its Note and endorse thereon the date, Type (if applicable), amount and
maturity of its Loans and payments with respect thereto.
(b)    In addition to the accounts and records referred to in Section 2.11(a),
each Lender and the Administrative Agent shall maintain in accordance with its
usual practice accounts or records evidencing the purchases and sales by such
Lender of participations in Letters of Credit and Swing Line Loans. In the event
of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.
2.12    Payments Generally; Administrative Agent’s Clawback. (a) General. All
payments to be made by the Borrower shall be made free and clear of and without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by the Borrower
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the Administrative Agent’s
Office in Dollars and in immediately available funds not later than 2:00 p.m. on
the date specified herein. The Administrative Agent will promptly distribute to
each Lender its Applicable Percentage in respect of the relevant Facility (or
other applicable share as provided herein) of such payment in like funds as
received by wire transfer to such Lender’s Lending Office. All payments received
by the Administrative Agent after 2:00 p.m. shall be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue. If any payment to be made by the Borrower shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected in computing interest or fees, as
the case may be.
(b)    (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurodollar Rate Loans (or, in the case of any
Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such Borrowing)
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with Section
2.02 (or, in the case of a Borrowing of Base Rate Loans, that such Lender has
made such share available in accordance with and at the time required by Section
2.02) and may, in reliance upon such assumption, make available to the Borrower
a corresponding amount. In such event, if a Lender has not in fact made its
share of the applicable Borrowing available to the Administrative Agent, then
the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the


67





--------------------------------------------------------------------------------





Borrower to but excluding the date of payment to the Administrative Agent, at
(A) in the case of a payment to be made by such Lender, the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation, plus any
administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing, and (B) in the case of a
payment to be made by the Borrower, the interest rate applicable to Base Rate
Loans. If the Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrower the amount of such interest paid by
the Borrower for such period. If such Lender pays its share of the applicable
Borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender’s Loan included in such Borrowing. Any payment by the Borrower shall
be without prejudice to any claim the Borrower may have against a Lender that
shall have failed to make such payment to the Administrative Agent.
(ii)    Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
time at which any payment is due to the Administrative Agent for the account of
the Lenders or any Issuing Lender hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Appropriate Lenders or the applicable Issuing
Lender, as the case may be, the amount due. In such event, if the Borrower has
not in fact made such payment, then each of the Appropriate Lenders or the
applicable Issuing Lender, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or such Issuing Lender, in immediately available funds with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Rate and a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation.
A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.
(c)    Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article IV are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.
(d)    Obligations of Lenders Several. The obligations of the Lenders hereunder
to make Loans, to fund participations in Letters of Credit and Swing Line Loans
and to make payments pursuant to Section 10.04(c) are several and not joint. The
failure of any Lender to make any Loan, to fund any such participation or to
make any payment under Section 10.04(c) on any date required hereunder shall not
relieve any other Lender of its corresponding obligation to do so on such date,
and no Lender shall be


68





--------------------------------------------------------------------------------





responsible for the failure of any other Lender to so make its Loan, to purchase
its participation or to make its payment under Section 10.04(c).
(e)    Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.
(f)    Insufficient Funds. If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal, L/C
Borrowings, interest and fees then due hereunder, such funds shall be applied
(i) first, toward payment of interest and fees then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, toward payment of principal and L/C
Borrowings then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal and L/C Borrowings then due to such
parties.
2.13    Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of (a)
Obligations due and payable to such Lender hereunder and under the other Loan
Documents at such time in excess of its ratable share (according to the
proportion of (i) the amount of such Obligations due and payable to such Lender
at such time to (ii) the aggregate amount of the Obligations due and payable to
all Lenders hereunder and under the other Loan Documents at such time) of
payments on account of the Obligations due and payable to all Lenders hereunder
and under the other Loan Documents at such time obtained by all the Lenders at
such time or (b) Obligations owing (but not due and payable) to such Lender
hereunder and under the other Loan Documents at such time in excess of its
ratable share (according to the proportion of (i) the amount of such Obligations
owing (but not due and payable) to such Lender at such time to (ii) the
aggregate amount of the Obligations owing (but not due and payable) to all
Lenders hereunder and under the other Loan Documents at such time) of payment on
account of the Obligations owing (but not due and payable) to all Lenders
hereunder and under the other Loan Documents at such time obtained by all of the
Lenders at such time then the Lender receiving such greater proportion shall (A)
notify the Administrative Agent of such fact, and (B) purchase (for cash at face
value) participations in the Loans and subparticipations in L/C Obligations and
Swing Line Loans of the other Lenders, or make such other adjustments as shall
be equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of Obligations then due
and payable to the Lenders or owing (but not due and payable) to the Lenders, as
the case may be, provided that:
(i)    if any such participations or subparticipations are purchased and all or
any portion of the payment giving rise thereto is recovered, such participations
or subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and
(ii)    the provisions of this Section shall not be construed to apply to (w)
any payment made by or on behalf of the Borrower pursuant to and in accordance
with the express terms of this Agreement (including the application of funds
arising from the existence of a Defaulting Lender), (x) the application of Cash
Collateral provided for in Section 2.15, (y) any payment


69





--------------------------------------------------------------------------------





obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans or subparticipations in L/C Obligations or
Swing Line Loans to any assignee or participant, other than an assignment to the
Borrower or any Affiliate thereof (as to which the provisions of this Section
shall apply) or (z) any payment obtained by a Lender as consideration for it to
extend the termination date of its Commitment.
The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under Applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.
2.14    Increase in Revolving Credit Commitments.
(a)    Request for Increase. Provided there exists no Default, upon written
notice to the Administrative Agent (which shall promptly notify the Lenders),
the Borrower may from time to time request an increase in the Revolving Credit
Commitments (each, a “Revolver Increase”) by an aggregate amount (for all such
requests) not exceeding $200,000,000; provided that (A) any such request for
such Revolver Increase shall be in a minimum amount of $25,000,000 and
increments of $5,000,000 in excess thereof and (B) the Borrower may make a
maximum of six (6) such requests. At the time of sending such notice, the
Borrower (in consultation with the Administrative Agent) shall specify the time
period within which each Revolving Credit Lender is requested to respond (which
shall in no event be less than ten Business Days from the date of delivery of
such notice to the Lenders, unless otherwise agreed by the Administrative
Agent).
(b)    Lender Elections to Increase. Each Revolving Credit Lender shall notify
the Administrative Agent within such time period whether or not it agrees to
increase its Revolving Credit Commitment and, if so, whether by an amount equal
to, greater than, or less than its Applicable Percentage of such requested
Increase. Any Revolving Credit Lender not responding within such time period
shall be deemed to have declined to increase its Revolving Credit Commitment.
(c)    Notification by Administrative Agent; Additional Revolving Credit
Lenders. The Administrative Agent shall notify the Borrower and each Revolving
Credit Lender of the Revolving Credit Lenders’ responses to each request made
hereunder. To achieve the full amount of a requested Revolver Increase and
subject to the approval of the Administrative Agent and each Issuing Lender and
the Swing Line Lender, the Borrower may also invite any Eligible Assignees to
become Revolving Credit Lenders pursuant to a joinder agreement in form and
substance reasonably satisfactory to the Administrative Agent and its counsel
(each such third party financial institution, an “Additional Lender”).
(d)    Effective Date and Allocations. If the Revolving Credit Commitments are
increased in accordance with this Section, the Administrative Agent and the
Borrower shall determine the effective date (the “Increase Effective Date”) and
the final allocation of such Revolver Increase. The Administrative Agent shall
promptly notify the Borrower and the Revolving Credit Lenders of the final
allocation of such Revolver Increase and the Increase Effective Date.


70





--------------------------------------------------------------------------------





(e)    Conditions to Effectiveness of Revolver Increase. As a condition
precedent to such Revolver Increase, the Borrower shall deliver to the
Administrative Agent a certificate of each Loan Party dated as of the Increase
Effective Date (in sufficient copies for each Revolving Credit Lender) signed by
a Senior Officer of such Loan Party (x) certifying and attaching the resolutions
adopted by such Loan Party approving or consenting to such Revolver Increase,
and (y) in the case of the Borrower, certifying that, before and after giving
effect to such Revolver Increase, (A) the representations and warranties
contained in Article V and the other Loan Documents are true and correct in all
material respects (or, to the extent any such representation and warranty is
modified by materiality or Material Adverse Effect, in all respects) on and as
of the Increase Effective Date, except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they are
true and correct in all material respects (or, to the extent any such
representation and warranty is modified by materiality or Material Adverse
Effect, in all respects) as of such earlier date, and except that for purposes
of this Section 2.14, (i) the representations and warranties contained in the
first two sentences of Section 5.06 shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.02, (ii) the representations and warranties contained in Section 5.14,
Section 5.27 and in the last sentence of Section 5.06 shall be excluded during
any Collateral Release Period, (B) no Default or Event of Default exists or
would result therefrom, (C) the Borrower is in pro forma compliance with the
financial covenants set forth in Section 7.17 (such calculations to be made
assuming the Revolving Credit Commitments provided pursuant to such Revolver
Increase have been fully utilized) and (D) (x) upon the request of any Revolving
Credit Lender made at least five (5) days prior to the Increase Effective Date,
and to the extent such information has not been previously provided by the
Borrower to such Revolving Credit Lender, the Borrower shall have provided to
such Revolving Credit Lender, and such Revolving Credit Lender shall be
reasonably satisfied with, the documentation and other information so requested
in connection with applicable “know your customer” and anti-money-laundering
rules and regulations, including, without limitation, the Act, in each case at
least three (3) days prior to the Increase Effective Date and (y) at least three
(3) days prior to the Increase Effective Date, any Loan Party that qualifies as
a “legal entity customer” under the Beneficial Ownership Regulation shall have
delivered, to each Revolving Credit Lender that so requests, a Beneficial
Ownership Certification in relation to such Loan Party. The Borrower shall
prepay any Revolving Credit Loans outstanding on the Increase Effective Date
(and pay any additional amounts required pursuant to Section 3.05) to the extent
necessary to keep the outstanding Revolving Credit Loans ratable with any
revised Applicable Revolving Credit Percentages arising from any nonratable
increase in the Revolving Credit Commitments under this Section.
(f)    Terms of Revolver Increase. The terms and provisions of loans and
commitments made pursuant to any Revolver Increase shall be identical to the
existing Revolving Credit Commitments and Revolving Credit Loans.
(g)    Equal and Ratable Benefit. The Revolving Credit Commitments established
pursuant to this Section shall constitute Commitments and Credit Extensions
under, and shall be entitled to all the benefits afforded by, this Agreement and
the other Loan Documents, and shall, without limiting the foregoing, benefit
equally and ratably from the Guaranty and the security interests created by the
Security Documents. The Loan Parties shall take any actions reasonably required
by the Administrative Agent to


71





--------------------------------------------------------------------------------





ensure and/or demonstrate that the Lien and security interests granted by the
Security Documents continue to be perfected under the UCC or otherwise after
giving effect to the establishment of any such new Revolving Credit Commitments.
(h)    Conflicting Provisions. This Section shall supersede any provisions in
Section 2.13 or 10.01 to the contrary.
2.15    Cash Collateral.
(a)    Certain Credit Support Events. If (i) any Issuing Lender has honored any
full or partial drawing request under any Letter of Credit and such drawing has
resulted in an L/C Borrowing, (ii) as of the Letter of Credit Expiration Date,
any L/C Obligation for any reason remains outstanding, (iii) the Borrower shall
be required to provide Cash Collateral pursuant to Section 8.02(c), or (iv)
there shall exist a Defaulting Lender, the Borrower shall immediately (in the
case of clause (iii) above) or within one Business Day (in all other cases),
following any request by the Administrative Agent or the applicable Issuing
Lender, provide Cash Collateral in an amount not less than the applicable
Minimum Collateral Amount (determined in the case of Cash Collateral provided
pursuant to clause (iv) above, after giving effect to Section 2.18 (a)(iv) and
any Cash Collateral provided by the Defaulting Lender). If at any time the
Administrative Agent determines that any funds held as Cash Collateral are
subject to any right or claim of any Person other than the Administrative Agent
or that the total amount of such funds is less than the aggregate Outstanding
Amount of all applicable L/C Obligations for which Cash Collateral is required
by this Section 2.15(a), the Borrower will, forthwith upon demand by the
Administrative Agent, pay to the Administrative Agent, as additional funds to be
deposited as Cash Collateral, an amount equal to the excess of (x) such
aggregate Outstanding Amount over (y) the total amount of funds, if any, then
held as Cash Collateral that the Administrative Agent determines to be free and
clear of any such right and claim. Upon the drawing of any Letter of Credit for
which funds are on deposit as Cash Collateral, such funds shall be applied, to
the extent permitted under Applicable Laws, to reimburse the applicable Issuing
Lender.
(b)    Grant of Security Interest. The Borrower, and to the extent provided by
any Defaulting Lender, such Defaulting Lender, hereby grants to (and subjects to
the control of) the Administrative Agent, for the benefit of the Administrative
Agent, the Issuing Lenders and the Lenders, and agrees to maintain, a first
priority security interest in all such cash, deposit accounts and all balances
therein, and all other property so provided as collateral pursuant to Section
2.15(a) or Section 2.16, and in all proceeds of the foregoing, all as security
for the obligations to which such Cash Collateral may be applied pursuant to
Section 2.15(c). If at any time the Administrative Agent determines that Cash
Collateral is subject to any right or claim of any Person other than the
Administrative Agent or any Issuing Lender as herein provided, or that the total
amount of such Cash Collateral is less than the Minimum Collateral Amount, the
Borrower will, promptly upon demand by the Administrative Agent, pay or provide
to the Administrative Agent additional Cash Collateral in an amount sufficient
to eliminate such deficiency. All Cash Collateral (other than credit support not
constituting funds subject to deposit) shall be maintained in blocked,
non-interest bearing deposit accounts at Bank of America. The Borrower shall pay
on written demand therefor from


72





--------------------------------------------------------------------------------





time to time all customary account opening, activity and other administrative
fees and charges in connection with the maintenance and disbursement of Cash
Collateral.
(c)    Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.15 or Sections
2.03, 2.04, 2.05, 2.16 or 8.02 in respect of Letters of Credit or Swing Line
Loans shall be held and applied to the satisfaction of the specific L/C
Obligations, Swing Line Loans, obligations to fund participations therein
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) and other obligations for which the Cash Collateral
was so provided, prior to any other application of such property as may be
provided for herein.
(d)    Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or to secure other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee following compliance with Section 10.06(b)(vi))) or (ii) the
determination by the Administrative Agent and the applicable Issuing Lender that
there exists excess Cash Collateral; provided, however, (x) any such release
shall be without prejudice to, and any disbursement or other transfer of Cash
Collateral shall be and remain subject to, any other Lien conferred under the
Loan Documents and the other applicable provisions of the Loan Documents, and
(y) the Person providing Cash Collateral and the applicable Issuing Lender may
agree that Cash Collateral shall not be released but instead held to support
future anticipated Fronting Exposure or other obligations.
2.16    Defaulting Lenders.
(a)    Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
Applicable Law:
(i)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 10.01 and in the definition of “Required
Lenders”, “Required Revolving Lenders”, “Required Term Loan Lenders” and
“Required Class Lenders”.
(ii)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 10.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to any Issuing Lender or Swing Line Lender hereunder;
third, to Cash Collateralize each Issuing Lender’s Fronting Exposure with
respect to such Defaulting Lender in accordance with Section 2.15; fourth, as
the Borrower may request (so long as no Default or Event of Default exists), to
the funding of


73





--------------------------------------------------------------------------------





any Loan in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) Cash Collateralize each Issuing
Lender’s future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement, in accordance
with Section 2.15; sixth, to the payment of any amounts owing to the Lenders,
the Issuing Lenders or Swing Line Lender as a result of any judgment of a court
of competent jurisdiction obtained by any Lender, any Issuing Lender or the
Swing Line Lender against such Defaulting Lender as a result of such Defaulting
Lender’s breach of its obligations under this Agreement; seventh, so long as no
Default or Event of Default exists, to the payment of any amounts owing to the
Borrower as a result of any judgment of a court of competent jurisdiction
obtained by the Borrower against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; and eighth,
to such Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (x) such payment is a payment of the principal
amount of any Loans or L/C Borrowings in respect of which such Defaulting Lender
has not fully funded its appropriate share, and (y) such Loans were made or the
related Letters of Credit were issued at a time when the conditions set forth in
Section 4.02 were satisfied or waived, such payment shall be applied solely to
pay the Loans of, and L/C Obligations owed to, all Non-Defaulting Lenders on a
pro rata basis prior to being applied to the payment of any Loans of, or L/C
Obligations owed to, such Defaulting Lender until such time as all Loans and
funded and unfunded participations in L/C Obligations and Swing Line Loans are
held by the Lenders pro rata in accordance with the Commitments hereunder
without giving effect to Section 2.16(a)(iv). Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.16(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.
(iii)    Certain Fees.
(A)    No Defaulting Lender shall be entitled to receive any fee payable under
Section 2.09(a) for any period during which that Lender is a Defaulting Lender
(and the Borrower shall not be required to pay any such fee that otherwise would
have been required to have been paid to that Defaulting Lender).
(B)    Each Defaulting Lender shall be entitled to receive Letter of Credit Fees
for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its Applicable Percentage of the stated amount of Letters of
Credit for which it has provided Cash Collateral pursuant to Section 2.15.
(C)    With respect to any Letter of Credit Fee not required to be paid to any
Defaulting Lender pursuant to clause (B) above, the Borrower shall (x) pay to
each Non-Defaulting Lender that portion of any such Letter of Credit Fee
otherwise payable to such


74





--------------------------------------------------------------------------------





Defaulting Lender with respect to such Defaulting Lender’s participation in L/C
Obligations that has been reallocated to such Non-Defaulting Lender pursuant to
clause (iv) below, (y) pay to the applicable Issuing Lender the amount of any
such Letter of Credit Fee otherwise payable to such Defaulting Lender to the
extent allocable to such Issuing Lender’s Fronting Exposure to such Defaulting
Lender, and (z) not be required to pay the remaining amount of any such Letter
of Credit Fee.
(iv)    Reallocation of Applicable Percentages to Reduce Fronting Exposure. All
or any part of such Defaulting Lender’s participation in L/C Obligations and
Swing Line Loans shall be reallocated among the Non-Defaulting Lenders that are
Revolving Credit Lenders in accordance with their respective Applicable
Revolving Credit Percentages (calculated without regard to such Defaulting
Lender’s Revolving Credit Commitment) but only to the extent that such
reallocation does not cause the aggregate Revolving Credit Exposure of any
Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Commitment. Subject
to Section 10.20, no reallocation hereunder shall constitute a waiver or release
of any claim of any party hereunder against a Defaulting Lender arising from
that Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.
(v)    Cash Collateral, Repayment of Swing Line Loans. If the reallocation
described in clause (a)(iv) above cannot, or can only partially, be effected,
the Borrower shall, without prejudice to any right or remedy available to it
hereunder or under Applicable Law, (x) first, prepay Swing Line Loans in an
amount equal to the Swing Line Lenders’ Fronting Exposure and (y) second, Cash
Collateralize the Issuing Lenders’ Fronting Exposure in accordance with the
procedures set forth in Section 2.15.
(b)    Defaulting Lender Cure. If the Borrower, the Administrative Agent, Swing
Line Lender and each Issuing Lender agree in writing that a Lender is no longer
a Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase at par
that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swing Line
Loans to be held on a pro rata basis by the Lenders in accordance with their
Applicable Revolving Credit Percentages (without giving effect to Section
2.16(a)(iv)), whereupon such Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrower while that Lender was a
Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.


75





--------------------------------------------------------------------------------





ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY
3.01    Taxes. (a) Defined Terms: For purposes of this Section 3.01, the term
“Applicable Law” includes FATCA and the term “Lender” includes any Issuing
Lender.
(b)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by Applicable Law. If
any Applicable Law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with Applicable Law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 3.01) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction
(c)    Payment of Other Taxes by the Borrower. The Borrower shall timely pay to
the relevant Governmental Authority in accordance with Applicable Law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.
(d)    Tax Indemnifications. (i) The Borrower shall, and does hereby, indemnify
each Recipient, and shall make payment in respect thereof within 10 days after
demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section 3.01) payable or paid by such Recipient or required to be
withheld or deducted from a payment to such Recipient, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender or an Issuing
Lender (with a copy to the Administrative Agent, or by the Administrative Agent
on its own behalf or on behalf of a Lender or an Issuing Lender, shall be
conclusive absent manifest error. The Borrower shall, and does hereby, indemnify
the Administrative Agent, and shall make payment in respect thereof within 10
days after demand therefor, for any amount which a Lender or an Issuing Lender
for any reason fails to pay indefeasibly to the Administrative Agent as required
pursuant to Section 3.01(d)(ii) below. Upon making such payment to the
Administrative Agent, and upon written request by the Borrower, the
Administrative Agent shall assign to the Borrower the rights of the
Administrative Agent pursuant to Section 3.01(d)(ii) below against the
applicable Defaulting Lender or Issuing Lender (other than the right of set off
pursuant to the last sentence of Section 3.01(d)(ii)).
(ii)    Each Lender and each Issuing Lender shall, and does hereby, severally
indemnify, and shall make payment in respect thereof within 10 days after demand
therefor, (x) the Administrative Agent against any Indemnified Taxes
attributable to such Lender or such Issuing


76





--------------------------------------------------------------------------------





Lender (but only to the extent that the Borrower has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Borrower to do so), (y) the Administrative Agent and the
Borrower, as applicable, against any Taxes attributable to such Lender’s failure
to comply with the provisions of Section 10.06(d) relating to the maintenance of
a Participant Register and (z) the Administrative Agent and the Borrower, as
applicable, against any Excluded Taxes attributable to such Lender or such
Issuing Lender, in each case, that are payable or paid by the Administrative
Agent or the Borrower in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender and each Issuing Lender hereby authorizes the Administrative
Agent to set off and apply any and all amounts at any time owing to such Lender
or such Issuing Lender, as the case may be, under this Agreement or any other
Loan Document or otherwise payable by the Administrative Agent to the Lender
from any other source against any amount due to the Administrative Agent under
this clause (ii).
(e)    Evidence of Payments. Upon request by the Borrower or the Administrative
Agent, as the case may be, after any payment of Taxes by the Borrower or by the
Administrative Agent to a Governmental Authority as provided in this Section
3.01, the Borrower shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to the Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to the
Borrower or the Administrative Agent, as the case may be.
(f)    Status of Lenders; Tax Documentation.
(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by Applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 3.01(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.


77





--------------------------------------------------------------------------------





(ii)    Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,
(A)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
(1)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN-E (or
W-8BEN, as applicable) establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN-E (or W-8BEN, as applicable) establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;
(2)    executed copies of IRS Form W-8ECI;
(3)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit G-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
copies of IRS Form W-8BEN-E (or W-8BEN, as applicable); or
(4)    to the extent a Foreign Lender is not the beneficial owner, executed
copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN-E (or
W-8BEN, as applicable), a U.S. Tax Compliance Certificate substantially in the
form of Exhibit G-2 or Exhibit G-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign


78





--------------------------------------------------------------------------------





Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit G-4 on behalf of each such direct and indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by Applicable Law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by Applicable Law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and
(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by Applicable Law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.
(iii)    Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Administrative Agent in writing of its
legal inability to do so.
(iv)    For purposes of determining withholding Taxes imposed under FATCA, from
and after the Closing Date, the Borrower and the Administrative Agent shall
treat (and the Lenders hereby authorize the Administrative Agent to treat) this
Agreement as not qualifying as a “grandfathered obligation” within the meaning
of Treasury Regulation Section 1.1471-2(b)(2)(i).
(g)    Treatment of Certain Refunds. Unless required by Applicable Laws, at no
time shall the Administrative. Agent have any obligation to file for or
otherwise pursue on behalf of a Lender or an Issuing Lender, or have any
obligation to pay to any Lender or any Issuing Lender, any refund of Taxes
withheld or deducted from funds paid for the account of such Lender or such
Issuing Lender, as the case may be. If any Recipient determines that it has
received a refund of any Taxes as to which it has been


79





--------------------------------------------------------------------------------





indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section 3.01, it shall pay to the Borrower
an amount equal to such refund (but only to the extent of indemnity payments
made, or additional amounts paid, by the Borrower under this Section 3.01 with
respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses (including Taxes) incurred by such Recipient, and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund), provided that the Borrower, upon the request of the
Recipient, agrees to repay the amount paid over to the Borrower (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Recipient in the event the Recipient is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this subsection, in no event will the applicable Recipient be required to pay
any amount to the Borrower pursuant to this subsection the payment of which
would place the Recipient in a less favorable net after-Tax position than such
Recipient would have been in if Tax subject to indemnification and giving rise
to such refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid. This subsection shall not be construed to require any Recipient
to make available its tax returns (or any other information relating to its
taxes that it deems confidential) to the Borrower or any other Person.
(h)    Survival. Each party’s obligations under this Section 3.01 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender or an Issuing Lender, the termination
of the Commitments and the repayment, satisfaction or discharge of all other
Obligations.
3.02    Illegality. If any Lender determines that any Law has made it unlawful,
or that any Governmental Authority has asserted that it is unlawful, for any
Lender or its applicable Lending Office to make, maintain or fund any Loans
whose interest is determined by reference to the Eurodollar Rate or to determine
or charge interest rates based upon the Eurodollar Rate, or any Governmental
Authority has imposed material restrictions on the authority of such Lender to
purchase or sell, or to take deposits of, Dollars in the London interbank
market, then, upon notice thereof by such Lender to the Borrower through the
Administrative Agent, (i) any obligation of such Lender to make or continue
Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate Loans
shall be suspended, and (ii) if such notice asserts the illegality of such
Lender making or maintaining Base Rate Loans the interest rate on which is
determined by reference to the Eurodollar Rate component of the Base Rate, the
interest rate on which Base Rate Loans of such Lender shall, if necessary to
avoid such illegality, be determined by the Administrative Agent without
reference to the Eurodollar Rate component of the Base Rate, in each case until
such Lender notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such determination no longer exist. Upon receipt of
such notice, (x) the Borrower shall, upon written demand from such Lender (with
a copy to the Administrative Agent), prepay or, if applicable, convert all
Eurodollar Rate Loans of such Lender to Base Rate Loans (the interest rate on
which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Eurodollar Rate component of the Base Rate), either on the last day of the
Interest Period therefor, if such Lender may lawfully continue to maintain such
Eurodollar Rate Loans to such day, or immediately, if such Lender may not
lawfully continue to maintain such Eurodollar Rate Loans


80





--------------------------------------------------------------------------------





and (y) if such notice asserts the illegality of such Lender determining or
charging interest rates based upon the Eurodollar Rate, the Administrative Agent
shall during the period of such suspension compute the Base Rate applicable to
such Lender without reference to the Eurodollar Rate component thereof until the
Administrative Agent is advised in writing by such Lender that it is no longer
illegal for such Lender to determine or charge interest rates based upon the
Eurodollar Rate. Upon any such prepayment or conversion, the Borrower shall also
pay accrued interest on the amount so prepaid or converted, together with any
additional amounts required pursuant to Section 3.05.
3.03    Inability to Determine Rates.
(a)    Temporary Inability.
(i)    Except in the case of circumstances described in Section 3.03(b), if in
connection with any request for a Eurodollar Rate Loan or a conversion to or
continuation thereof, (A)  the Administrative Agent determines that (1) Dollar
deposits are not being offered to banks in the London interbank Eurodollar
market for the applicable amount and Interest Period of such Eurodollar Rate
Loan, or (2) adequate and reasonable means do not exist for determining the
Eurodollar Rate for any requested Interest Period with respect to a proposed
Eurodollar Rate Loan or in connection with an existing or proposed Base Rate
Loan (in each case with respect to clause (i)(A) above, “Impacted Loans”), or
(B) the Administrative Agent or the Required Lenders determine that for any
reason the Eurodollar Rate for any requested Interest Period with respect to a
proposed Eurodollar Rate Loan does not adequately and fairly reflect the cost to
such Lenders of funding such Eurodollar Rate Loan, the Administrative Agent will
promptly so notify the Borrower and each Lender. Thereafter, (x) the obligation
of the Lenders to make or maintain Eurodollar Rate Loans shall be suspended (to
the extent of the affected Eurodollar Rate Loans or Interest Periods) and (y) in
the event of a determination described in the preceding sentence with respect to
the Eurodollar Rate component of the Base Rate, the utilization of the
Eurodollar Rate component in determining the Base Rate shall be suspended, in
each case until the Administrative Agent upon the instruction of the Required
Lenders revokes such notice. Upon receipt of such notice, the Borrower may
revoke any pending request for a Borrowing of, conversion to or continuation of
Eurodollar Rate Loans (to the extent of the affected Eurodollar Rate Loans or
Interest Periods) or, failing that, will be deemed to have converted such
request into a request for a Borrowing of Base Rate Loans in the amount
specified therein.
(ii)    Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (a)(i)(A) of this Section, the Administrative
Agent, in consultation with the Borrower and the affected Lenders, may establish
an alternative interest rate for the Impacted Loans, in which case, such
alternative rate of interest shall apply with respect to the Impacted Loans
until (1) the Administrative Agent revokes the notice delivered with respect to
the Impacted Loans under clause (a)(i)(A) of the first sentence of this Section,
(2) the Administrative Agent or the Required Lenders notify the Administrative
Agent and the Borrower that such alternative interest rate does not adequately
and fairly reflect the cost to such Lenders of funding the Impacted Loans, or
(3) any Lender determines that any Law has made it unlawful,


81





--------------------------------------------------------------------------------





or that any Governmental Authority has asserted that it is unlawful, for such
Lender or its applicable Lending Office to make, maintain or fund Loans whose
interest is determined by reference to such alternative rate of interest or to
determine or charge interest rates based upon such rate or any Governmental
Authority has imposed material restrictions on the authority of such Lender to
do any of the foregoing and provides the Administrative Agent and the Borrower
written notice thereof.
(b)    Non- Temporary Inability.
(i)    Notwithstanding anything to the contrary in this Agreement or any other
Loan Documents, including Section 3.03(a) above, if the Administrative Agent
determines (which determination shall be conclusive absent manifest error), or
the Borrower or Required Lenders notify the Administrative Agent (with, in the
case of the Required Lenders, a copy to Borrower) that the Borrower or Required
Lenders (as applicable) have determined, that:
(A)    adequate and reasonable means do not exist for ascertaining LIBOR for any
requested Interest Period, including, without limitation, because the LIBOR
Screen Rate is not available or published on a current basis and such
circumstances are unlikely to be temporary; or
(B)    the administrator of the LIBOR Screen Rate or a Governmental Authority
having jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which LIBOR or the LIBOR Screen Rate shall no
longer be made available, or used for determining the interest rate of loans
(such specific date, the “Scheduled Unavailability Date”); or
(C)    syndicated loans currently being executed, or that include language
similar to that contained in this Section, are being executed or amended (as
applicable) to incorporate or adopt a new benchmark interest rate to replace
LIBOR;
then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Borrower may amend this Agreement to replace LIBOR
with an alternate benchmark rate (including any mathematical or other
adjustments to the benchmark (if any) incorporated therein), giving due
consideration to any evolving or then existing convention for similar U.S.
dollar denominated syndicated credit facilities for such alternative benchmarks
(any such proposed rate, a “LIBOR Successor Rate”), together with any proposed
LIBOR Successor Rate Conforming Changes and any such amendment shall become
effective at 5:00 p.m. (New York time) on the fifth Business Day after the
Administrative Agent shall have posted such proposed amendment to all Lenders
and the Borrower unless, prior to such time, Lenders comprising the Required
Lenders have delivered to the Administrative Agent written notice that such
Required Lenders do not accept such amendment. Such LIBOR Successor Rate shall
be applied in a manner consistent with market practice; provided that to the
extent such market practice is not administratively feasible


82





--------------------------------------------------------------------------------





for the Administrative Agent, such LIBOR Successor Rate shall be applied in a
manner as otherwise reasonably determined by the Administrative Agent.
(ii)    If no LIBOR Successor Rate has been determined and the circumstances
under clause (b)(i)(A) above exist or the Scheduled Unavailability Date has
occurred (as applicable), the Administrative Agent will promptly so notify the
Borrower and each Lender.  Thereafter, (x) the obligation of the Lenders to make
or maintain Eurodollar Rate Loans shall be suspended (to the extent of the
affected Eurodollar Rate Loans or Interest Periods), and (y) the Eurodollar Rate
component shall no longer be utilized in determining the Base Rate.  Upon
receipt of such notice, the Borrower may revoke any pending request for a
Borrowing of, conversion to or continuation of Eurodollar Rate Loans (to the
extent of the affected Eurodollar Rate Loans or Interest Periods) or, failing
that, will be deemed to have converted such request into a request for a
Borrowing of Base Rate Loans (subject to the foregoing clause (y)) in the amount
specified therein.
(iii)    Notwithstanding anything else herein, any definition of LIBOR Successor
Rate shall provide that in no event shall such LIBOR Successor Rate be less than
zero for purposes of this Agreement.
(iv)    This Section shall supersede any provisions in Section 10.01 to the
contrary.
3.04    Increased Costs; Reserves on Eurodollar Rate Loans.
(a) Increased Costs Generally. If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement contemplated by Section 3.04(e)) or
any Issuing Lender;
(ii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or
(iii)    impose on any Lender or any Issuing Lender or the London interbank
market any other condition, cost or expense affecting this Agreement or
Eurodollar Rate Loans made by such Lender or any Letter of Credit or
participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan (or of
maintaining its obligation to make any such Loan), or to increase the cost to
such Lender or such Issuing Lender of participating in, issuing or maintaining
any Letter of Credit (or of maintaining its obligation to participate in or to
issue any Letter of Credit), or to reduce the amount of any sum received or
receivable by such Lender or such Issuing Lender hereunder (whether of
principal, interest or any other amount) then, upon request of such Lender or
such Issuing Lender, the Borrower will pay to such Lender or such Issuing
Lender, as the case may be, such additional


83





--------------------------------------------------------------------------------





amount or amounts as will compensate such Lender or such Issuing Lender, as the
case may be, for such additional costs incurred or reduction suffered.
(b)    Capital Requirements. If any Lender or any Issuing Lender determines that
any Change in Law affecting such Lender or such Issuing Lender or any Lending
Office of such Lender or such Lender’s or such Issuing Lender’s holding company,
if any, regarding capital or liquidity requirements has or would have the effect
of reducing the rate of return on such Lender’s or such Issuing Lender’s capital
or on the capital of such Lender’s or such Issuing Lender’s holding company, if
any, as a consequence of this Agreement, the Commitments of such Lender or the
Loans made by, or participations in Letters of Credit or Swing Line Loans held
by, such Lender, or the Letters of Credit issued by such Issuing Lender, to a
level below that which such Lender or such Issuing Lender or such Lender’s or
such Issuing Lender’s holding company could have achieved but for such Change in
Law (taking into consideration such Lender’s or such Issuing Lender’s policies
and the policies of such Lender’s or such Issuing Lender’s holding company with
respect to capital adequacy and liquidity), then from time to time the Borrower
will pay to such Lender or such Issuing Lender, as the case may be, such
additional amount or amounts as will compensate such Lender or such Issuing
Lender or such Lender’s or such Issuing Lender’s holding company for any such
reduction suffered.
(c)    Certificates for Reimbursement. A certificate of a Lender or an Issuing
Lender setting forth in reasonable detail the amount or amounts necessary to
compensate such Lender or such Issuing Lender or its holding company, as the
case may be, as specified in subsection (a) or (b) of this Section and delivered
to the Borrower shall be conclusive absent manifest error. The Borrower shall
pay such Lender or such Issuing Lender, as the case may be, the amount shown as
due on any such certificate within 15 days after receipt thereof.
(d)    Delay in Requests. Failure or delay on the part of any Lender or any
Issuing Lender to demand compensation pursuant to the foregoing provisions of
this Section 3.04 shall not constitute a waiver of such Lender’s or such Issuing
Lender’s right to demand such compensation, provided that the Borrower shall not
be required to compensate a Lender or an Issuing Lender pursuant to the
foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than nine months prior to the date that such Lender or
such Issuing Lender, as the case may be, notifies the Borrower of the Change in
Law giving rise to such increased costs or reductions and of such Lender’s or
such Issuing Lender’s intention to claim compensation therefor (except that, if
the Change in Law giving rise to such increased costs or reductions is
retroactive, then the nine-month period referred to above shall be extended to
include the period of retroactive effect thereof).
(e)    Reserves on Eurodollar Rate Loans. The Borrower shall pay to each Lender,
as long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional interest on the
unpaid principal amount of each Eurodollar Rate Loan equal to the actual costs
of such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), which shall be
due and payable on each date on which interest is payable on such Loan, provided
the Borrower shall have received at least 10 days’ prior notice (with a


84





--------------------------------------------------------------------------------





copy to the Administrative Agent) of such additional interest from such Lender.
If a Lender fails to give notice 10 days prior to the relevant Interest Payment
Date, such additional interest shall be due and payable 10 days from receipt of
such notice.
3.05    Compensation for Losses. Upon written demand of any Lender (with a copy
to the Administrative Agent) from time to time, the Borrower shall promptly
compensate such Lender for and hold such Lender harmless from any loss, cost or
expense incurred by it as a result of:
(a)    any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan or a Swing Line Loan on a day other than the last day of
the Interest Period for such Loan (whether voluntary, mandatory, automatic, by
reason of acceleration, or otherwise);
(b)    any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan or a permitted revocation of the applicable prepayment
notice) to prepay, borrow, continue or convert any Loan other than a Base Rate
Loan or a Swing Line Loan on the date or in the amount notified by the Borrower;
or
(c)    any assignment of a Eurodollar Rate Loan on a day other than the last day
of the Interest Period therefor as a result of a request by the Borrower
pursuant to Section 10.13;
including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
The Borrower shall also pay any customary administrative fees charged by such
Lender in connection with the foregoing.
For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.
3.06    Mitigation Obligations; Replacement of Lenders. (a) Designation of a
Different Lending Office. Each Lender may make any Credit Extension to the
Borrower through any Lending Office, provided that the exercise of this option
shall not affect the obligation of the Borrower to repay the Credit Extension in
accordance with the terms of this Agreement. If any Lender requests compensation
under Section 3.04, or requires the Borrower to pay any Indemnified Taxes or
additional amounts to any Lender, any Issuing Lender, or any Governmental
Authority for the account of any Lender or any Issuing Lender pursuant to
Section 3.01, or if any Lender gives a notice pursuant to Section 3.02, then at
the request of the Borrower such Lender or such Issuing Lender shall, as
applicable, use reasonable efforts to designate a different Lending Office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender or such Issuing Lender, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04, as the
case may be, in the future, or eliminate the need for the notice pursuant to
Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender or such Issuing Lender, as the


85





--------------------------------------------------------------------------------





case may be, to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender or such Issuing Lender, as the case may be. The
Borrower hereby agrees to pay all reasonable costs and expenses incurred by any
Lender or any Issuing Lender in connection with any such designation or
assignment.
(b)    Replacement of Lenders. If any Lender requests compensation under Section
3.04, or if the Borrower is required to pay any Indemnified Taxes or additional
amounts to any Lender or any Governmental Authority for the account of any
Lender pursuant to Section 3.01, and in each case, such Lender has declined or
is unable to designate a different lending office in accordance with Section
3.06(a), the Borrower may replace such Lender in accordance with Section 10.13.
3.07    Survival. All of the Borrower’s obligations under this Article III shall
survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder, and resignation of the Administrative Agent.
ARTICLE IV
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
4.01    Conditions of Initial Credit Extension. The effectiveness of the
amendment and restatement of the Existing Agreement is subject to satisfaction
of the following conditions precedent:
(a)    The Administrative Agent’s receipt of the following, each of which shall
be originals or telecopies or copies sent by electronic transmission (followed
promptly by originals) unless otherwise specified, each properly executed by a
Senior Officer of the signing Loan Party (where applicable), each dated the
Closing Date (or, in the case of certificates of governmental officials, a
recent date before the Closing Date) (where applicable) and each in form and
substance reasonably satisfactory to the Administrative Agent and each of the
Lenders:
(i)    executed counterparts of this Agreement and affirmations to the Guaranty
and the Interco Subordination Agreement;
(ii)    a Note executed by the Borrower in favor of each Lender requesting a
Note;
(iii)    executed counterparts of affirmations to the Security Agreement and the
Pledge Agreement, together with:
(A)    searches of UCC filings in the jurisdiction of incorporation or
formation, as applicable, of each Loan Party and each jurisdiction where any
Collateral is located or where a filing would need to be made in order to
perfect the Administrative Agent’s security interest in the Collateral, copies
of the financing statements on file in such jurisdictions and evidence that no
Liens exist other than Permitted Liens and tax lien and judgment searches;


86





--------------------------------------------------------------------------------





(B)    to the extent not on file, completed UCC financing statements for each
appropriate jurisdiction as is necessary, in the Administrative Agent’s sole
discretion, to perfect the Administrative Agent’s security interest in the
Collateral;
(C)    to the extent not on file, certificates and instruments representing the
Pledged Interests (as defined in the Pledge Agreement) referred to therein
accompanied by undated stock powers or instruments of transfer executed in
blank;
(D)    to the extent not on file and required to be delivered, filed, registered
or recorded pursuant to the terms and conditions of the Security Documents, all
instruments, documents and chattel paper in the possession of any of the Loan
Parties, together with allonges or assignments as may be necessary or
appropriate to create and perfect the Administrative Agent’s security interest
in the Collateral;
(E)    to the extent not on file, Qualifying Control Agreements (as defined in
the Security Agreement) satisfactory to the Administrative Agent to the extent
required to be delivered pursuant to the Security Agreement; and
(F)    evidence that all other actions, recordings and filings that the
Administrative Agent may deem necessary or desirable in order to perfect the
Liens created under the Security Documents have been taken (including receipt of
duly executed payoff letters and UCC-3 termination statements);
(iv)    such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Senior Officers of each Loan Party as
the Administrative Agent may require evidencing the identity, authority and
capacity of each Senior Officer thereof authorized to act as a Senior Officer in
connection with this Agreement and the other Loan Documents to which such Loan
Party is a party;
(v)    such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and that each Loan Party is validly existing, in good standing and qualified to
engage in business in its jurisdiction of organization and, except to the extent
that failure to do so could not reasonably be expected to have a Material
Adverse Effect, each other jurisdiction where its ownership, lease or operation
of properties or the conduct of its business requires such qualification;
(vi)    a favorable opinion of Wilson Sonsini Goodrich & Rosati, P.C., counsel
to the Loan Parties, addressed to the Administrative Agent, each Lender and each
Issuing Lender, as to such matters concerning the Loan Parties and the Loan
Documents as the Administrative Agent may reasonably request;
(vii)    (A) a favorable opinion of Verrill Dana LLP, local counsel to the Loan
Parties in Massachusetts, and (B) a favorable opinion of Cabaniss, Johnston,
Gardner, Dumas & O’Neal LLP, local counsel to the Loan Parties in Alabama, in
each case addressed to the Administrative


87





--------------------------------------------------------------------------------





Agent, each Lender and each Issuing Lender, as to such matters concerning the
Loan Parties and the Loan Documents as the Administrative Agent may reasonably
request;
(viii)    a certificate signed by a Senior Officer of the Borrower certifying
(A) that the conditions specified in Sections 4.02(a) and (b) have been
satisfied and (B) that there has been no event or circumstance since the date of
the Audited Financial Statements that has had or could be reasonably expected to
have, either individually or in the aggregate, a Material Adverse Effect;
(ix)    forecasts prepared by management of the Borrower, of consolidated
balance sheets and statements of income or operations and cash flows of the
Borrower and its Subsidiaries on a quarterly basis for the 2019 Fiscal Year and
on an annual basis for each Fiscal Year thereafter through the 2021 Fiscal Year;
(x)    evidence that all insurance (including, if applicable, flood insurance)
required to be maintained pursuant to the Loan Documents has been obtained and
is in effect, together with the certificates of insurance and separate
endorsements naming the Administrative Agent, on behalf of the Secured Parties,
as an additional insured or lender loss payee, as the case may be, under all
insurance policies (including flood insurance policies) maintained with respect
to the assets and properties of the Loan Parties that constitute Collateral; and
(xi)    such other assurances, certificates, documents, consents or opinions as
the Administrative Agent, the Issuing Lenders, the Swing Line Lender or any
Lender reasonably may require.
(b)    (i) All fees required to be paid to the Administrative Agent and the
Arrangers on or before the Closing Date shall have been paid and (ii) all fees
required to be paid to the Lenders on or before the Closing Date shall have been
paid.
(c)    Unless waived by the Administrative Agent, the Borrower shall have paid
all reasonable and documented fees, charges and disbursements of counsel to the
Administrative Agent (including one local counsel in each jurisdiction)
(directly to such counsel if requested by the Administrative Agent) to the
extent invoiced one (1) Business Day prior to the Closing Date, plus such
additional amounts of such fees, charges and disbursements as shall constitute
its reasonable estimate of such fees, charges and disbursements incurred or to
be incurred by it through the closing proceedings (provided that such estimate
shall not thereafter preclude a final settling of accounts between the Borrower
and the Administrative Agent).
(d)    Upon the request of any Lender made at least five (5) days prior to the
Closing Date, the Borrower shall have provided to such Lender, and such Lender
shall be reasonably satisfied with, such documentation and other information
that is reasonably requested in connection with applicable “know your customer”
and anti-money-laundering rules and regulations, including, without limitation,
the Act, in each case at least three (3) days prior to the Closing Date and (y)
at least three (3) days prior to the Closing Date, any Loan Party that qualifies
as a “legal entity customer” under the Beneficial Ownership


88





--------------------------------------------------------------------------------





Regulation shall have delivered, to each Lender that so requests, a Beneficial
Ownership Certification in relation to such Loan Party.
Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.
4.02    Conditions to All Credit Extensions. The obligation of each Lender to
honor any Request for Credit Extension (other than a Committed Loan Notice
requesting only a conversion of Loans to the other Type, or a continuation of
Eurodollar Rate Loans) is subject to the following conditions precedent:
(a)    The representations and warranties of the Borrower contained in Article V
or any other Loan Document shall be true and correct in all material respects
(or, to the extent any such representation and warranty is modified by
materiality or Material Adverse Effect, in all respects) on and as of the date
of such Credit Extension, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct in all material respects (or, to the extent any such
representation and warranty is modified by materiality or Material Adverse
Effect, in all respects) as of such earlier date, and except that for purposes
of this Section 4.02, (i) the representations and warranties contained in the
first two sentences of Section 5.06 shall be deemed to refer to the most recent
statements furnished pursuant to Sections 6.02(a) and (b), respectively, and
(ii) the representations and warranties contained in Section 5.14, Section 5.27
and in the last sentence of Section 5.06 shall be excluded during any Collateral
Release Period.
(b)    No Default shall exist, or would result from such proposed Credit
Extension or from the application of the proceeds thereof.
(c)    The Administrative Agent and, if applicable, the applicable Issuing
Lender or the Swing Line Lender shall have received a Request for Credit
Extension in accordance with the requirements hereof.
Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type or a continuation of Eurodollar
Rate Loans) submitted by the Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(a) and (b) have been
satisfied on and as of the date of the applicable Credit Extension.
ARTICLE V
REPRESENTATIONS AND WARRANTIES
The Borrower represents and warrants to the Administrative Agent and the Lenders
that:


89





--------------------------------------------------------------------------------





5.01    Organization and Qualification. The Borrower and each Subsidiary is duly
organized, validly existing and in good standing (or in the case of any Foreign
Subsidiary, the equivalent status, if any, in such foreign jurisdiction) under
the laws of the jurisdiction of its organization and, except where the failure
to be in good standing could not reasonably be expected to have a Material
Adverse Effect, each other jurisdiction where its ownership, lease or operation
of properties or the conduct of its business requires such qualification. The
Borrower and each Subsidiary is duly qualified, authorized to do business and in
good standing as a foreign corporation, company or other entity, as applicable,
in each jurisdiction where failure to be so qualified could reasonably be
expected to have a Material Adverse Effect.
5.02    Power and Authority. Each Loan Party has all requisite power and
authority to execute, deliver and perform the Loan Documents to which it is a
party. The execution, delivery and performance by each Loan Party of the Loan
Documents to which it is a party have been duly authorized by all necessary
action on the part of such Loan Party, and do not (a) require any consent or
approval of any holders of Equity Interests of any Loan Party, any Governmental
Authority or any other Person, other than those already obtained; (b) contravene
the Organic Documents of any Loan Party; (c) violate or cause a default under
any Applicable Law or Material Contract; or (d) result in or require the
imposition of any Lien (other than Permitted Liens) on any Property of any Loan
Party.
5.03    Enforceability. Each Loan Document is a legal, valid and binding
obligation of each Loan Party thereto, enforceable in accordance with its terms,
except as enforceability may be limited by bankruptcy, insolvency or similar
laws affecting the enforcement of creditors’ rights generally and by equitable
principles (regardless of whether enforcement is sought in equity or at law).
5.04    Capital Structure. Schedule 5.04 to the Disclosure Letter shows as of
the Closing Date, for the Borrower and each Subsidiary, its name, its
jurisdiction of organization, the holders of its Equity Interests (excluding the
Borrower) and whether such Subsidiary is a Guarantor and/or an Insignificant
Subsidiary. Each Loan Party has good title to its Equity Interests in its direct
Subsidiaries, subject only to the Administrative Agent’s Lien and Liens
permitted under Section 7.02(dd) and 7.02(ff), and all such Equity Interests are
duly issued, fully paid and non-assessable (to the extent applicable). As of the
Closing Date, there are no outstanding purchase options, warrants, subscription
rights, agreements to issue or sell, convertible interests, phantom rights or
powers of attorney (other than those granted under any Loan Document or pursuant
to any agreement, document or instrument related to Debt permitted under Section
7.01) relating to Equity Interests of any Subsidiary.
5.05    Title to Properties; Priority of Liens. The Borrower and each Subsidiary
has good title to (or valid leasehold interests in) all of its Real Estate, and
good title to all of its personal Property, including all Property reflected in
any financial statements delivered to the Administrative Agent or the Lenders,
in each case free of Liens except Permitted Liens. The Borrower and each
Subsidiary has paid and discharged all lawful claims that, if unpaid, could
become a Lien on its Properties, other than Permitted Liens. All Liens of the
Administrative Agent in the Collateral are duly perfected (except to the extent
that perfection with respect to such Collateral is not required under any Loan
Document), first priority Liens, subject only to Permitted Liens.


90





--------------------------------------------------------------------------------





5.06    Financial Statements. The consolidated balance sheets, and related
statements of income, cash flow and shareholder’s equity, of the Borrower and
its Subsidiaries that have been and are hereafter delivered to the
Administrative Agent and Lenders, are prepared in accordance with GAAP (subject
to changes from audit and year-end adjustments and the absence of footnotes in
the case of unaudited financial statements), and fairly present in all material
respects the consolidated financial position and consolidated results of
operations of the Borrower and its Subsidiaries at the dates and for the periods
indicated. All projections delivered from time to time by the Borrower to the
Administrative Agent and the Lenders in connection with this Agreement have been
prepared in good faith, based on reasonable assumptions in light of the
circumstances at such time (it being understood that projections are not to be
viewed as facts and that actual results during the period or periods covered by
the projections may differ from the projections and that such differences may be
material). Since September 29, 2018, there has been no change in the condition,
financial or otherwise, of the Borrower and its Subsidiaries, taken as a whole,
that could reasonably be expected to have a Material Adverse Effect.
5.07    Borrower ERISA Status. On and as of the Closing Date, the Borrower is
not and will not be using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans, the Letters of Credit or the Commitments.
5.08    Taxes. The Borrower and each Subsidiary has filed all material federal,
state, provincial, territorial, municipal, local and foreign tax returns and
other tax reports that it is required by law to file, and has paid and remitted,
or made provision for the payment and remittance of, all its material Taxes that
are due and payable, except to the extent being Properly Contested. The
provision for Taxes on the books of the Borrower and each Subsidiary has been
established in accordance with GAAP for all years not closed by applicable
statutes, and for its current Fiscal Year.
5.09    Intellectual Property. The Borrower and each Subsidiary owns or has the
lawful right to use all material Intellectual Property necessary for the conduct
of its business, without conflict in any material respect with any Intellectual
Property rights of others. There is no pending or, to the Borrower’s knowledge,
threatened (in writing) Intellectual Property Claim with respect to the
Borrower, any Subsidiary or any of their Property (including any Intellectual
Property) which could reasonably be expected to have a Material Adverse Effect.
Except as disclosed on Schedule 5.09 to the Disclosure Letter, as of the Closing
Date, neither the Borrower nor any Subsidiary pays or owes any Royalty or other
compensation to any Person in excess of $1,500,000 annually with respect to any
License of Intellectual Property.
5.10    Governmental Approvals. The Borrower and each Subsidiary has, is in
compliance with, and is in good standing with respect to, all material
Governmental Approvals necessary to conduct its business and to own, lease and
operate its Properties. All necessary import, export or other licenses, permits
or certificates for the import or handling of any goods have been procured and
are in effect, and the Borrower and its Subsidiaries have complied with all
foreign and domestic laws with respect to the shipment and importation of any
goods, except where noncompliance could not reasonably be expected to have a
Material Adverse Effect.


91





--------------------------------------------------------------------------------





5.11    Compliance with Laws. Except as disclosed on Schedule 5.11 to the
Disclosure Letter, the Borrower and each Subsidiary has duly complied, and its
Properties and business operations are in compliance, in all respects with all
Applicable Law, except where noncompliance could not reasonably be expected to
have a Material Adverse Effect. Neither the Borrower nor any Subsidiary has
received any citations, notices or orders of material noncompliance under any
Applicable Law which, either individually or in the aggregate, could reasonably
be expected to result in a Material Adverse Effect. No Inventory produced or
assembled by the Borrower or any Subsidiary has been produced in violation in
any material respect of the FLSA and, to the knowledge of the Borrower and each
Subsidiary, no other Inventory has been produced in violation in any material
respect of the FLSA.
5.12    Compliance with Environmental Laws. Except as disclosed on Schedule 5.12
to the Disclosure Letter, to the knowledge of the Borrower and its Subsidiaries,
no real property owned or leased by the Borrower or any of its Subsidiaries is
subject to any federal, state, provincial, territorial, local or foreign order
or other applicable legal requirement requiring the Borrower or any of its
Subsidiaries to undertake (a) any remedial action to address or (b) any
investigation to determine whether any remedial action is needed to address any
environmental pollution, hazardous material or environmental clean-up except
where such remedial action or investigation would not reasonably be expected to
have a Material Adverse Effect. Neither the Borrower nor any Subsidiary has
received any Environmental Notice in respect of any material real properties of
such Person that would reasonably be expected to result in a Material Adverse
Effect.
5.13    Burdensome Contracts. Neither the Borrower nor any Subsidiary is a party
or subject to any contract, agreement or charter restriction that could
reasonably be expected to have a Material Adverse Effect. Neither the Borrower
nor any Subsidiary is party or subject to any Restrictive Agreement, except as
shown on Schedule 5.13 to the Disclosure Letter or as permitted by Section 7.11.
No such Restrictive Agreement prohibits the execution, delivery or performance
of any Loan Document by any Loan Party.
5.14    Litigation. Except as shown on Schedule 5.14 to the Disclosure Letter,
there are no proceedings or investigations pending or, to the Borrower’s
knowledge, threatened in writing against the Borrower or any Subsidiary, or any
of their businesses, operations or Properties, that (a) relate to any Loan
Documents or transactions contemplated thereby; or (b) could reasonably be
expected to have a Material Adverse Effect. Neither the Borrower nor any
Subsidiary is in default with respect to any order, injunction or judgment of
any Governmental Authority binding on it.
5.15    No Defaults. No event or circumstance has occurred or exists that
constitutes a Default or Event of Default. Neither the Borrower nor any
Subsidiary is in material default, and no event or circumstance has occurred or
exists that with the passage of time or giving of notice would constitute a
material default, under any Material Contract. To the Borrower’s knowledge,
there is no basis upon which any party (other than the Borrower or a Subsidiary)
could terminate a Material Contract prior to its scheduled termination date.
5.16    ERISA. Except as disclosed on Schedule 5.16 to the Disclosure Letter:


92





--------------------------------------------------------------------------------





(a)    Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code, and other federal and state laws. Each Plan that
is intended to qualify under Section 401(a) of the Code has received a favorable
determination letter from the IRS or an application for such a letter is
currently being processed by the IRS with respect thereto and, to the knowledge
of the Borrower, nothing has occurred which would prevent, or cause the loss of,
such qualification. Each Loan Party and ERISA Affiliate has made all required
contributions to each Plan subject to Section 412 of the Code, and no
application for a funding waiver or an extension of any amortization period
pursuant to Section 412 of the Code has been made with respect to any Plan.
(b)    There are no pending or, to the knowledge of the Borrower, threatened (in
writing) claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted in or
could reasonably be expected to have a Material Adverse Effect.
(c)    (i) No ERISA Event has occurred or is reasonably expected to occur; (ii)
no Pension Plan has any Unfunded Pension Liability; (iii) no Loan Party or ERISA
Affiliate has incurred, or reasonably expects to incur, any liability under
Title IV of ERISA with respect to any Pension Plan (other than premiums due and
not delinquent under Section 4007 of ERISA); (iv) no Loan Party or ERISA
Affiliate has incurred, or reasonably expects to incur, any liability (and no
event has occurred which, with the giving of notice under Section 4219 of ERISA,
would result in such liability) under Section 4201 or 4243 of ERISA with respect
to a Multiemployer Plan; and (v) no Loan Party or ERISA Affiliate has engaged in
a transaction that could be subject to Section 4069 or 4212(c) of ERISA.
(d)    With respect to any Foreign Plan, (i) all employer and employee
contributions required by law or by the terms of the Foreign Plan have been
made, or, if applicable, accrued, in accordance with normal accounting
practices; (ii) the fair market value of the assets of each funded Foreign Plan,
the liability of each insurer for any Foreign Plan funded through insurance, or
the book reserve established for any Foreign Plan, together with any accrued
contributions, is sufficient to procure or provide for the accrued benefit
obligations with respect to all current and former participants in such Foreign
Plan according to the actuarial assumptions and valuations most recently used to
account for such obligations in accordance with applicable generally accepted
accounting principles; and (iii) it has been registered as required and has been
maintained in good standing with applicable regulatory authorities.
5.17    Trade Relations. There exists no actual or threatened (in writing)
termination, limitation or modification of any business relationship between the
Borrower or any Subsidiary and any customer or supplier, or any group of
customers or suppliers where such termination, limitation or modification could
reasonably be expected to have a Material Adverse Effect. There exists no
condition or circumstance that could reasonably be expected to impair the
ability of the Borrower or any Subsidiary to conduct its business at any time
hereafter in substantially the same manner as conducted on the Closing Date
where such impairment could reasonably be expected to have a Material Adverse
Effect.


93





--------------------------------------------------------------------------------





5.18    Labor Relations. Except as described on Schedule 5.18 to the Disclosure
Letter, as of the Closing Date neither the Borrower nor any Subsidiary is party
to or bound by any collective bargaining agreement or management agreement.
Except as described on Schedule 5.18 to the Disclosure Letter, there are no
grievances, disputes or controversies with any union or other organization of
the Borrower’s or any Subsidiary’s employees, or, to the Borrower’s knowledge,
any asserted or threatened (in writing) strikes, work stoppages or demands for
collective bargaining, in each case, that could reasonably be expected to have a
Material Adverse Effect.
5.19    EEA Financial Institutions. No Loan Party is an EEA Financial
Institution.
5.20    Not a Regulated Entity. No Loan Party (a) is required to be registered
as an investment company” within the meaning of the Investment Company Act of
1940; or (b) is subject to regulation under the Federal Power Act, the
Interstate Commerce Act, any public utilities code or any other Applicable Law
regarding its authority to incur Debt.
5.21    Margin Stock. Neither the Borrower nor any Subsidiary is engaged,
principally or as one of its important activities, in the business of purchasing
or carrying, or extending credit for the purpose of purchasing or carrying, any
Margin Stock. No Loan proceeds or Letters of Credit will be used by the Borrower
or any Subsidiary to purchase or carry, or to extend credit for the purpose of
purchasing or carrying, or to reduce or refinance any Debt incurred to purchase
or carry, any Margin Stock or for any related purpose governed by Regulations T,
U or X of the FRB.
5.22    Insurance. The insurance coverage of the Loan Parties as in effect on
the Closing Date complies with the requirements of Section 6.07 as of the
Closing Date and is outlined as to carrier, policy number, expiration date,
type, amount and deductibles on Schedule 5.22 to the Disclosure Letter.
5.23    Solvency. The Borrower and its Subsidiaries, on a consolidated basis,
are Solvent.
5.24    Complete Disclosure. No Loan Document, when taken as a whole with the
other Loan Documents and together with the Borrower’s filings with the SEC,
contains any untrue statement of a material fact, nor fails to disclose any
material fact necessary to make the statements contained therein not materially
misleading. Except as disclosed on Schedule 5.11 to the Disclosure Letter, there
is no fact or circumstance that any Loan Party has failed to disclose to the
Administrative Agent in writing or that is not disclosed in the Borrower’s
filings with the SEC that could reasonably be expected to have a Material
Adverse Effect.
5.25    OFAC. Neither the Borrower, nor any of its Subsidiaries, nor, to the
knowledge of the Borrower and its Subsidiaries, any director, officer or
employee thereof, is an individual or entity that is, or is owned or controlled
by one or more individuals or entities that are (a) currently the subject or
target of any Sanctions, (b) included on OFAC’s List of Specially Designated
Nationals, HMT’s Consolidated List of Financial Sanctions Targets and the
Investment Ban List, or any similar list enforced by any other relevant
sanctions authority or (c) located, organized or resident in a Designated
Jurisdiction. The Borrower and its Subsidiaries have conducted their businesses
in compliance in all material respects with


94





--------------------------------------------------------------------------------





all applicable Sanctions and have instituted and maintained policies and
procedures designed to promote and achieve compliance with such Sanctions.
5.26    Anti-Corruption Laws. The Borrower and its Subsidiaries have conducted
their businesses in compliance with the United States Foreign Corrupt Practices
Act of 1977, the UK Bribery Act 2010, and other applicable anti-corruption
legislation in other jurisdictions and have instituted and maintained policies
and procedures designed to promote and achieve compliance with such laws.
5.27    Security Documents. If a Collateral Period is in effect, the provisions
of the Security Documents are effective to create in favor of the Administrative
Agent for the benefit of the Secured Parties a legal, valid and enforceable
first priority Lien (subject to Permitted Liens) on all right, title and
interest of the respective Loan Parties in the Collateral described therein.
Except for filings completed on or prior to the Closing Date and as contemplated
hereby and by the Security Documents, if a Collateral Period is in effect no
filing or other action will be necessary to perfect or protect such Liens to the
extent perfection thereof is required by the Security Documents.
5.28    Senior Notes Guarantors. As of the Closing Date, no Subsidiary of the
Borrower (other than SSCI Holdings) that is not a Loan Party is providing any
Guarantee or collateral security for the Senior Notes.
5.29    Status of Obligations. The Obligations of the Borrower under this
Agreement and the Loan Parties under each of the other Loan Documents to which
it is a party constitute “ABL Obligations” under the Intercreditor Agreement.
5.30    Beneficial Ownership. As of the Closing Date, the information included
in the Beneficial Ownership Certification, if applicable, is true and correct in
all respects.
ARTICLE VI
AFFIRMATIVE COVENANTS
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation (other than (i) contingent obligations for which no claim has been
made and (ii) obligations and liabilities under Bank Products) hereunder shall
remain unpaid or unsatisfied, or any Letter of Credit (other than Letters of
Credit as to which other arrangements satisfactory to the Administrative Agent
and the applicable Issuing Lender shall have been made) shall remain
outstanding, the Borrower shall, and shall cause each Subsidiary to:
6.01    Inspections; Appraisals.
(a)    Permit the Administrative Agent, subject (except when a Default or Event
of Default exists) to reasonable notice and normal business hours, to visit and
inspect the Properties of the Borrower or any Subsidiary and to inspect, audit
and make extracts from the Borrower’s or any Subsidiary’s books and records, and
discuss with its officers, employees, agents, advisors and independent
accountants the Borrower’s or such Subsidiary’s business, financial condition,
assets, prospects and results of operations.


95





--------------------------------------------------------------------------------





The Lenders may participate in any such visit or inspection, at their own
expense. Neither the Administrative Agent nor any Lender shall have any duty to
the Borrower to make any inspection, nor to share any results of any inspection,
appraisal or report with the Borrower. The Borrower acknowledges that all
inspections, appraisals and reports are prepared by the Administrative Agent and
the Lenders for their purposes, and the Borrower shall not be entitled to rely
upon them. Notwithstanding anything to the contrary herein, neither the Borrower
nor any Subsidiary will be required to disclose, permit the inspection,
examination or making of extracts, or discussion of, any document, information
or other matter that (i) constitutes non-financial trade secrets or
non-financial proprietary information, (ii) in respect of which disclosure to
the Administrative Agent or any Lender (or its designated representative) is
then prohibited by Applicable Law or any agreement binding on the Borrower or
any Subsidiary which agreement was not entered into in contemplation of this
Agreement and does not apply to the Collateral or (iii) is subject to
attorney-client or similar privilege or constitutes attorney work product.
(b)    Reimburse the Administrative Agent for all reasonable and documented
charges, costs and expenses of the Administrative Agent in connection with any
inspections described in Section 6.01(a) up to one time per Loan Year; provided,
however, that if an examination is initiated during the existence of a Default
or Event of Default, all reasonable and documented charges, costs and expenses
therefor shall be reimbursed by the Borrower without regard to such limits.
Subject to and without limiting the foregoing, the Borrower specifically agrees
to pay the Administrative Agent’s then standard charges for each day that an
employee of the Administrative Agent or its Affiliates is engaged in any
examination activities.
6.02    Financial and Other Information. Keep adequate records and books of
account with respect to its business activities, in which proper entries are
made that are sufficient to prepare financial statements in accordance with
GAAP; and furnish to the Administrative Agent (for distribution to the Lenders
in accordance with customary practice):
(a)    as soon as available, and in any event within 90 days after the end of
each Fiscal Year (commencing with the Fiscal Year ended on or about September
28, 2019), a balance sheet as of the end of such Fiscal Year and the related
statements of income, cash flow and stockholders’ equity for such Fiscal Year,
on a consolidated basis for the Borrower and its Subsidiaries, which
consolidated statements shall be audited and certified (without qualification as
to going concern or scope of audit and shall state that such consolidated
financial statements fairly present, in all material respects, the consolidated
financial position of the Borrower and its Subsidiaries as at the dates
indicated and the results of their operations and their cash flows for the
periods indicated in conformity with GAAP and that the audit by such accountants
in connection with such consolidated financial statements has been made in
accordance with generally accepted auditing standards in the United States) by a
firm of independent certified public accountants of recognized standing selected
by the Borrower and reasonably acceptable to the Administrative Agent (it being
understood that PricewaterhouseCoopers LLP is acceptable to the Administrative
Agent), and shall set forth in comparative form corresponding figures for the
preceding Fiscal Year;
(b)    as soon as available, and in any event within 45 days after the end of
each of the first three Fiscal Quarters in any Fiscal Year (commencing with the
Fiscal Quarter ended on or about December 31,


96





--------------------------------------------------------------------------------





2018), an unaudited balance sheet as of the end of such Fiscal Quarter and the
related statements of income and cash flow for such Fiscal Quarter and for the
portion of the Fiscal Year then elapsed, on a consolidated basis for the
Borrower and its Subsidiaries, setting forth in comparative form corresponding
figures for the preceding Fiscal Year and certified by the chief financial
officer of the Borrower as prepared in accordance with GAAP and fairly
presenting in all material respects the financial position and results of
operations for the Borrower and its Subsidiaries for such Fiscal Quarter and
period, subject to normal year‑end adjustments and the absence of footnotes;
(c)    concurrently with delivery of financial statements under clauses (a) and
(b) above, or more frequently if requested by the Administrative Agent while a
Default or Event of Default exists, a Compliance Certificate executed by the
chief financial officer or treasurer of the Borrower;
(d)    concurrently with delivery of financial statements under clause (a)
above, copies of all management letters and other material reports submitted to
the Borrower by its accountants in connection with such financial statements;
(e)    not later than 75 days after the end of each Fiscal Year, projections of
the Borrower’s consolidated balance sheets, results of operations and cash flow
for the next Fiscal Year, quarter by quarter;
(f)    [reserved];
(g)    promptly after the sending or filing thereof, copies of any proxy
statements, financial statements or reports that any Loan Party has made
generally available to its shareholders; and copies of any regular, periodic and
special reports or registration statements or prospectuses that any Loan Party
files with the SEC or any other Governmental Authority, or any securities
exchange (excluding listing applications and other routine reports filed with
any securities exchange);
(h)    promptly following any request therefor, information and documentation
reasonably requested by the Administrative Agent or any Lender for purposes of
compliance with applicable “know your customer” and anti-money-laundering rules
and regulations, including, without limitation, the Act and, to the extent
applicable, the Beneficial Ownership Regulation; and
(i)    such other reports and information (financial or otherwise) as the
Administrative Agent may request from time to time in connection with any
Collateral or the Borrower’s, any Subsidiary’s or other Loan Party’s financial
condition or business.
Documents required to be delivered pursuant to Section 6.02(a), Section 6.02(b)
or Section 6.02(g) (to the extent such documents are included in materials
otherwise filed with the SEC) may be delivered electronically, shall be deemed
to have been delivered on the date on which such documents are posted on the
Borrower’s behalf on an Internet or intranet website, if any, to which each
Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent); provided
that the Borrower shall notify the Administrative Agent (by telecopier or
electronic mail) of the posting of any such documents and, upon request, shall
deliver paper copies of such documents to (i) the Administrative Agent and (ii)
any Lender.


97





--------------------------------------------------------------------------------





The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers may, but shall not be obligated to, make available to the Lenders and
the Issuing Lenders materials and/or information provided by or on behalf of the
Borrower hereunder (collectively, “Borrower Materials”) by posting the Borrower
Materials on IntraLinks, Syndtrak, ClearPar, or a substantially similar
electronic transmission system (the “Platform”) and (b) certain of the Lenders
(each, a “Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. The Borrower hereby agrees that it will use commercially reasonable
efforts to identify that portion of the Borrower Materials that may be
distributed to the Public Lenders and that (w) all such Borrower Materials shall
be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean
that the word “PUBLIC” shall appear prominently on the first page thereof; (x)
by marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent, the Arrangers, the Issuing Lenders and the
Lenders to treat such Borrower Materials as not containing any material
non-public information (although it may be sensitive and proprietary) with
respect to the Borrower or its securities for purposes of United States Federal
and state securities laws (provided, however, that to the extent such Borrower
Materials constitute Information, they shall be treated as set forth in Section
10.07); (y) all Borrower Materials marked “PUBLIC” are permitted to be made
available through a portion of the Platform designated “Public Side
Information;” and (z) the Administrative Agent and the Arrangers shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Side Information.”
6.03    Notices. Notify the Administrative Agent (for distribution to the
Lenders) in writing, promptly after any Senior Officer or other executive
officer of the Borrower obtaining knowledge thereof, of any of the following
that affects a Loan Party:
(a)    the non-frivolous threat in writing or commencement of any proceeding or
investigation, whether or not covered by insurance, that if adversely determined
could reasonably be expected to have a Material Adverse Effect;
(b)    any pending or threatened labor dispute, strike or walkout, or the
expiration of any material labor contract, in each case involving employees of a
Loan Party or any of its Subsidiaries and that could reasonably be expected to
have a Material Adverse Effect;
(c)    any default under or termination (other than at the end of its term in
accordance with such Material Contract) of a Material Contract that could
reasonably be expected to have a Material Adverse Effect;
(d)    the existence of any Default or Event of Default;
(e)    any judgment in an amount exceeding $25,000,000;
(f)    the assertion of any Intellectual Property Claim, if an adverse
resolution could reasonably be expected to have a Material Adverse Effect;


98





--------------------------------------------------------------------------------





(g)    any notice of violation or asserted violation of any Applicable Law
(including ERISA, OSHA, FLSA, or any Environmental Laws) given by any
Governmental Authority to the Borrower or any Loan Party, if an adverse
resolution could reasonably be expected to have a Material Adverse Effect;
(h)    the occurrence of any ERISA Event in an amount exceeding $25,000,000 or
similar occurrence in respect of a Foreign Plan;
(i)    [reserved];
(j)    the discharge of or any withdrawal or resignation by the Borrower’s
independent accountants or any material change in accounting treatment or
reporting practices other than those disclosed in the Borrower’s Current Report
on Form 8-K, Quarterly Reports on Form 10-Q or Annual Reports on Form 10-K filed
with the SEC;
(k)    at any time during a Collateral Release Period, any announcement by
Moody’s or S&P of any change in or loss of, or any possible change in or loss
of, the Moody’s Rating or the S&P Rating; or
(l)    to the extent applicable, of any change in the information provided in
the Beneficial Ownership Certification that would result in a change to the list
of beneficial owners identified in such certification.
6.04    Use of Proceeds. Use the proceeds of (a) the Term Facility, to the
extent drawn, solely to satisfy obligations in respect of the Senior Notes and
the Senior Note Documents, and (b) all other Credit Extensions for working
capital, capital expenditures and other lawful general corporate purposes not in
contravention of any Law or of any Loan Document.
6.05    Compliance with Laws. Comply with all Applicable Laws, including ERISA,
Environmental Laws, FLSA, OSHA, Anti-Terrorism Laws and laws regarding
collection, payment and remittance of Taxes, and maintain all Governmental
Approvals necessary to the ownership of its Properties or conduct of its
business, unless failure to comply (other than failure to comply with applicable
Anti-Terrorism Laws) or maintain could not reasonably be expected to have a
Material Adverse Effect.
6.06    Taxes. Pay, remit and discharge all material Taxes prior to the date on
which they become delinquent or penalties attach, unless such Taxes are being
Properly Contested; provided that Taxes that are determined to have been due as
a result of a subsequent audit notwithstanding a good faith determination by the
Loan Parties that such Taxes were not payable at the time such Taxes are
determined to have been due shall not be deemed to be delinquent for purposes of
this Section 6.06 so long as such Taxes are paid and discharged promptly
following the auditor’s determination that the Taxes were due, unless such
determination is being Properly Contested.
6.07    Insurance. In addition to the insurance required under any Security
Document with respect to Collateral, maintain insurance with insurers (with a
Best Rating of at least A7, unless otherwise approved by the Administrative
Agent, which approval shall not be unreasonably withheld, delayed or
conditioned) reasonably satisfactory to the Administrative Agent, (a) with
respect to the Properties and business of the Borrower and its Subsidiaries of
such type (including flood insurance, product liability, workers’


99





--------------------------------------------------------------------------------





compensation, larceny, embezzlement, or other criminal misappropriation
insurance), in such amounts, and with such coverages and deductibles as are
customary for companies similarly situated; and (b) business interruption
insurance in such amounts, and with such coverages and deductibles as are
customary for companies similarly situated.
6.08    Anti-Corruption Laws. Conduct its businesses in compliance in all
material respects with the United States Foreign Corrupt Practices Act of 1977,
the UK Bribery Act 2010, and other applicable anti-corruption legislation in
other jurisdictions and with all applicable Sanctions, and maintain policies and
procedures designed to promote and achieve compliance with such laws and
Sanctions.
6.09    Covenant to Guarantee Obligations and Give Security.
(a)    Additional Domestic Subsidiaries. Promptly (and, in any event, within
thirty (30) days, as such time period may be extended by the Administrative
Agent in its sole discretion) after (i) the creation or Acquisition of any
Domestic Subsidiary (other than an Excluded Subsidiary or an Insignificant
Subsidiary) (including, without limitation, upon the formation of any Subsidiary
that is a Delaware Divided LLC that is not an Excluded Subsidiary or an
Insignificant Subsidiary), (ii) a Domestic Subsidiary (other than an Excluded
Subsidiary) ceases to be an Insignificant Subsidiary or (iii) the date any
Person otherwise qualifies as a Domestic Subsidiary (other than an Excluded
Subsidiary or an Insignificant Subsidiary), in each case, cause such Person to
(A) become a Guarantor by delivering to the Administrative Agent a duly executed
Guaranty Joinder Agreement or such other document as the Administrative Agent
shall reasonably request and deem appropriate for such purpose, (B) except
during a Collateral Release Period, grant a security interest in all Collateral
(subject to the exceptions specified in the applicable Security Documents) owned
by such Subsidiary by delivering to the Administrative Agent a duly executed
Security Joinder Agreement, Pledge Joinder Agreement or such other document as
the Administrative Agent shall reasonably request and deem appropriate for such
purpose and comply with the terms of each applicable Security Document, (C)
deliver to the Administrative Agent such opinions, certificates and other
documents referred to in Section 4.01 with respect to such Domestic Subsidiary
as may be reasonably requested by the Administrative Agent, (D) except during a
Collateral Release Period, deliver to the Administrative Agent original
certificates evidencing the Equity Interests of such Domestic Subsidiary and the
Equity Interests of any other Subsidiaries held by such Domestic Subsidiary and
required to be pledged pursuant to the Loan Documents, together with appropriate
undated stock or other transfer powers for each certificate duly executed in
blank by the registered owner thereof, and (E) deliver to the Administrative
Agent such other documents as may be reasonably requested by the Administrative
Agent in connection with such Person becoming a Guarantor, all in form, content
and scope reasonably satisfactory to the Administrative Agent.
(b)    Additional Foreign Subsidiaries. If a Collateral Period is in effect,
promptly (and, in any event, within thirty (30) days, as such time period may be
extended by the Administrative Agent in its sole discretion) after any Person
becomes a First Tier Foreign Subsidiary or a FSHCO owned by any Loan Party,
cause (i) the applicable Loan Party to deliver to the Administrative Agent a
Pledge Joinder Agreement or Pledge Agreement Supplement, as applicable, pledging
sixty-five percent (65%) of the total outstanding voting Equity Interests (and
one hundred percent (100%) of the non-voting Equity


100





--------------------------------------------------------------------------------





Interests) of any such new First Tier Foreign Subsidiary or FSHCO, as
applicable, and such original certificates evidencing such Equity Interests (or
the equivalent thereof pursuant to the Applicable Laws and practices of any
relevant foreign jurisdiction) together with an appropriate undated stock or
other transfer power for each certificate duly executed in blank by the
registered owner thereof, and (ii) such Person to deliver to the Administrative
Agent such other legal opinions and documents as may be reasonably requested by
the Administrative Agent, all in form, content and scope reasonably satisfactory
to the Administrative Agent. Notwithstanding anything to the contrary in this
Agreement or any Loan Document, no Loan Party shall be required to take any
action to perfect the security interest in the pledged Equity Interests under
the law of any jurisdiction outside of the United States of America.
(c)    Subsidiaries Guaranteeing the Senior Notes. Concurrently with any
Non-Guarantor Subsidiary of the Borrower providing a Guarantee or collateral
security for, or becoming a co-issuer of, the Senior Notes, cause such
Subsidiary to (i) become a Guarantor by delivering to the Administrative Agent a
duly executed Guaranty Joinder Agreement or such other document as the
Administrative Agent shall reasonably request and deem appropriate for such
purpose, (ii) grant a security interest in all Collateral (subject to the
exceptions specified in the applicable Security Documents) owned by such
Subsidiary by delivering to the Administrative Agent a duly executed Security
Joinder Agreement, Pledge Joinder Agreement or such other document as the
Administrative Agent shall reasonably request and deem appropriate for such
purpose and comply with the terms of each applicable Security Document, (iii)
deliver to the Administrative Agent such opinions, certificates and other
documents referred to in Section 4.01 with respect to such Subsidiary as may be
reasonably requested by the Administrative Agent, (iv) deliver to the
Administrative Agent original certificates evidencing the Equity Interests of
such Subsidiary and the Equity Interests of any other Subsidiaries held by such
Subsidiary and required to be pledged pursuant to the Loan Documents together
with an appropriate undated stock or other transfer power for each certificate
duly executed in blank by the registered owner thereof and (v) deliver to the
Administrative Agent such other documents as may be reasonably requested by the
Administrative Agent in connection with such Person becoming a Guarantor, all in
form, content and scope reasonably satisfactory to the Administrative Agent.
Notwithstanding anything to the contrary in this Agreement or any Loan Document,
SSCI Holdings shall not be obligated to comply with this Section 6.09(c) or
otherwise become a Guarantor under this Agreement or any other Loan Document.
6.10    Existence. Except as otherwise permitted hereunder, at all times
preserve and keep in full force and effect its existence and all rights and
franchises, licenses and permits material to its business; provided, no Loan
Party or any of its Subsidiaries shall be required to preserve any such
existence, right or franchise, licenses and permits if the preservation thereof
is no longer desirable in the conduct of the business of such Person and that
the loss thereof is not disadvantageous in any material respect to such Person
or to Lenders.
6.11    Further Assurances. At any time or from time to time upon the request of
the Administrative Agent, at the expense of the Loan Parties, promptly execute,
acknowledge and deliver such further documents and do such other acts and things
as the Administrative Agent may reasonably request in order to effect fully the
purposes of the Loan Documents. In furtherance and not in limitation of the
foregoing,


101





--------------------------------------------------------------------------------





each Loan Party shall take such actions as the Administrative Agent may
reasonably request from time to time to ensure that the Obligations are
guaranteed by the Guarantors and, except during a Collateral Release Period, are
secured by the Collateral of the Loan Parties. Notwithstanding anything to the
contrary contained herein, if an Event of Default has occurred and is
continuing, the Administrative Agent shall have the right to require any Loan
Party to execute and deliver documentation, consents, authorizations, approvals
and orders in form and substance reasonably satisfactory to the Administrative
Agent and, except during a Collateral Release Period, as the Administrative
Agent shall deem necessary to grant to the Administrative Agent, for the benefit
of the Secured Parties, a valid and perfected first priority lien (subject only
to Permitted Liens) on any Collateral not otherwise required hereunder, except
to the extent such requirements are prohibited by other agreements binding on
such Loan Party or illegal under Applicable Law, and no reasonable alternative
structure can be devised having substantially the same effect as such actions
that would not be prohibited or illegal under Applicable Law.
6.12    Payment of Obligations. Pay and discharge as the same shall become due
and payable, all its material obligations and liabilities, including all lawful
material claims which, if unpaid, would by law become a Lien upon its Property
unless the same are being contested in good faith by appropriate proceedings
diligently conducted and adequate reserves to the extent required in accordance
with GAAP are being maintained by the Borrower or such Subsidiary.
6.13    Maintenance of Properties. (a) Maintain, preserve and protect all of
their respective material Properties and Equipment necessary to the operation of
their respective businesses in good working order and condition, ordinary wear
and tear excepted; and (b) make all necessary repairs thereto and renewals and
replacements thereof; in each of the foregoing clauses (a) and (b), except where
the failure to do so could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.
6.14    Compliance with Material Contracts. Perform and observe all of the terms
and conditions of each Material Contract to be performed or observed by it,
maintain each such Material Contract in full force and effect, and enforce each
such Material Contract in accordance with its terms, except, in each case, where
the failure to do so, either individually or in the aggregate, could not be
reasonably likely to have a Material Adverse Effect.
6.15    Additional Collateral Requirement.     
(a)    Within thirty (30) days (which thirty (30) day period may be extended by
the Administrative Agent in writing in its sole discretion) of the date of
repayment and satisfaction in full of the obligations under the Senior Notes
(other than contingent obligations for which no claim has been made) and release
of the liens and security interests securing the Senior Notes Collateral, the
Borrower and each of the Guarantors shall grant a valid and perfected (except to
the extent that perfection with respect to such Collateral is not required under
any Loan Document) first priority security interest and continuing Lien (subject
only to Permitted Liens) in favor of the Administrative Agent, for the benefit
of the Secured Parties, on any and all of the Senior Notes Collateral to secure
the Obligations by delivering to the Administrative Agent a customary security
agreement or supplement to or amendment or amendment


102





--------------------------------------------------------------------------------





and restatement of the Security Agreement, each in form and substance reasonably
satisfactory to the Administrative Agent, duly executed by each Loan Party,
together with:
(i)    proper UCC financing statements or UCC amendments for each appropriate
jurisdiction as is necessary, in the Administrative Agent’s sole discretion, to
perfect the Administrative Agent’s security interest in the Senior Notes
Collateral;
(ii)    favorable opinions of counsel to the Loan Parties, addressed to the
Administrative Agent, each Lender and each Issuing Lender, as to such matters
concerning the Loan Parties and the Loan Documents covering items customary for
transactions contemplated by this Section 6.15 and as the Administrative Agent
may reasonably request; and
(iii)    other documentation, consents, authorizations, approvals and orders as
the Administrative Agent may deem necessary to grant to the Administrative
Agent, for the benefit of the Secured Parties, a valid and perfected first
priority lien (subject to Permitted Liens) on and security interest in any and
all of the Senior Notes Collateral, each in form and substance reasonably
satisfactory to the Administrative Agent, subject to qualifications and
limitations set forth herein or in any other Loan Document.
(b)    Each Loan Party, at the sole cost and expense of the Loan Parties, shall
promptly upon request by the Administrative Agent, do, execute, acknowledge,
deliver, record, re-record, file, re-file, register and re-register any and all
such further acts, deeds, certificates, agreements, assurances and other
instruments as the Administrative Agent may reasonably request from time to time
in order to carry out more effectively the provisions of this Section 6.15 and
the Loan Documents, including without limitation, to subject the Senior Notes
Collateral to Liens in favor of the Administrative Agent (on behalf of the
Secured Parties), subject to qualifications and limitations set forth herein or
in any other Loan Document.
(c)    For the avoidance of doubt, no Loan Party shall be required to grant any
Liens on any Real Estate of the Borrower or any of its Subsidiaries.
ARTICLE VII
NEGATIVE COVENANTS
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation (other than (i) contingent obligations for which no claim has been
made and (ii) obligations and liabilities under Bank Products) hereunder shall
remain unpaid or unsatisfied, or any Letter of Credit (other than Letters of
Credit as to which other arrangements satisfactory to the Administrative Agent
and the applicable Issuing Lender shall have been made) shall remain
outstanding, the Borrower shall not, nor shall it permit any Subsidiary to,
directly or indirectly:
7.01    Permitted Debt. Create, incur, Guarantee or suffer to exist any Debt,
except:
(a)    the Obligations;
(b)    Subordinated Debt;


103





--------------------------------------------------------------------------------





(c)    Permitted Purchase Money Debt;
(d)    Debt (other than the Obligations and Permitted Purchase Money Debt), but
only to the extent outstanding on the Closing Date or permitted to be drawn
pursuant to commitments existing on the Closing Date (as such commitments may be
extended or renewed from time to time; provided that the amount of such
commitments is not increased and the direct or any contingent obligor with
respect thereto is not changed, as a result of or in connection with such
extension or renewal) and, in each case, listed on Schedule 7.01 to the
Disclosure Letter (and other Debt of the Borrower or any Subsidiary existing on
the Closing Date in an aggregate principal amount not to exceed $5,000,000);
(e)    (i) Hedging Agreements entered into by any Loan Party or Subsidiary and
(ii) Debt arising under any Permitted Call Spread Swap Agreement;
(f)    Debt that is in existence when a Person becomes a Subsidiary or that is
secured by an asset when acquired by the Borrower or a Subsidiary, as long as
such Debt was not incurred in contemplation of such Person becoming a Subsidiary
or such acquisition, and all such Debt incurred pursuant to this clause (f) does
not exceed $50,000,000 in an aggregate principal amount at any time outstanding;
(g)    Permitted Contingent Obligations;
(h)    Refinancing Debt as long as each Refinancing Condition is satisfied;
(i)    (i) Intercompany Debt of any Loan Party payable to another Loan Party or
a Non-Guarantor Subsidiary, provided that, simultaneously with the incurrence of
such Debt, the Borrower shall cause (A) all such Intercompany Debt to be
unsecured and (B) all such Intercompany Debt of any Loan Party to be
subordinated in right of payment to the payment in full of the Obligations
pursuant to the terms of the Interco Subordination Agreement; (ii) Intercompany
Debt of any Non-Guarantor Subsidiary payable to any Loan Party, provided, that
(A) the aggregate outstanding principal amount of such Debt (exclusive of Debt
listed on Schedule 7.01 to the Disclosure Letter, together with any refinancing
of such Intercompany Debt listed on Schedule 7.01 so long as each Refinancing
Condition is satisfied) shall not exceed the greater of (1) $50,000,000 and (2)
5% of Consolidated Tangible Assets and (B) simultaneously with the incurrence of
such Debt the Borrower shall cause all such Intercompany Debt to be unsecured;
(iii) Intercompany Debt of any Non-Guarantor Subsidiary payable to any other
Non-Guarantor Subsidiary; and (iv) Intercompany Debt outstanding on the date
hereof and listed on Schedule 7.01 to the Disclosure Letter (including any
extensions, replacements, refinancings, amendments, and amendment and
restatements thereof, so long as the principal amount of such Intercompany Debt
is not increased and the direct or any contingent obligor with respect thereto
is not changed); provided that all such Intercompany Debt of any Loan Party
shall be subordinated in right of payment to the payment in full of the
Obligations pursuant to the terms of the Interco Subordination Agreement;
(j)    Guarantees in the Ordinary Course of Business of the obligations owed to
or of suppliers, customers, franchisees and licensees of the Borrower and its
Subsidiaries;


104





--------------------------------------------------------------------------------





(k)    (i) unsecured Guarantees by a Loan Party of Debt of another Loan Party or
Guarantees by a Subsidiary of Debt of the Borrower or a Loan Party with respect,
in each case, to Debt otherwise permitted to be incurred pursuant to this
Section 7.01, (ii) unsecured Guarantees by a Loan Party of Debt of a
Non-Guarantor Subsidiary (A) which Debt of Non-Guarantor Subsidiaries exists on
the Closing Date and is listed on Schedule 7.01 to the Disclosure Letter and (B)
in an aggregate principal amount not to exceed at any time outstanding
$50,000,000 in the case of Debt incurred after the Closing Date, and (iii)
Guarantees by any Non-Guarantor Subsidiary of Debt of any other Non-Guarantor
Subsidiary permitted to be incurred pursuant to this Section 7.01;
(l)    Debt with respect to Capital Leases entered into after the Closing Date
in an aggregate principal amount not to exceed at any time outstanding
$100,000,000 plus any amount permitted by and not utilized pursuant to Section
7.01(c), but in no event shall the aggregate outstanding principal amount of
Debt under this Section 7.01(l) and Section 7.01(c) exceed at any time
$200,000,000; provided that the sum of the amount of Debt of Foreign
Subsidiaries under either such Section guaranteed by a Loan Party and the amount
of Debt under Section 7.01(k)(ii) shall not exceed $200,000,000;
(m)    Debt secured solely by the Corporate Head Office Campus in a principal
amount not to exceed the greater of (a) $75,000,000 and (b) the fair market
value of the Corporate Head Office Campus;
(n)    Debt of Foreign Subsidiaries in an aggregate principal amount not to
exceed at any time outstanding 10% of Consolidated Tangible Assets;
(o)    reimbursement obligations in respect of letters of credit, bank
guaranties and banker’s acceptances and obligations in respect of performance or
return-of-money bonds, surety or appeal bonds or other obligations of a like
nature in an aggregate face amount not to exceed $50,000,000 at any time;
(p)    customary indemnification obligations pursuant to factoring or similar
arrangements permitted under Section 7.05(e) or Section 7.05(f) hereof;
(q)    Debt incurred by the Borrower or any Subsidiary arising from agreements
providing for indemnification, adjustment of purchase price or similar
obligations, or from guaranties or letters of credit, surety bonds or
performance bonds securing the performance of the Borrower or any such
Subsidiary pursuant to such agreements, in connection with Permitted
Acquisitions or permitted dispositions of any business, assets or Subsidiary of
the Borrower or any of its Subsidiaries;
(r)    Debt of any Loan Party or any Domestic Subsidiary to any Person other
than a Loan Party or a Subsidiary that is not included in any of the preceding
clauses of this Section, so long as at the time the original principal amount of
such Debt is incurred and after giving Pro Forma Effect thereto, the Borrower is
in Pro Forma Compliance with the financial covenants set forth in Section 7.17,
and any Guarantees by any Loan Party or any Domestic Subsidiary in respect of
such Debt;
(s)    the Senior Notes and the Guarantees in respect of the Senior Notes;


105





--------------------------------------------------------------------------------





(t)    Debt of any Securitization Subsidiary in respect of any Permitted
Securitization Facility and any indemnity in respect thereof described in clause
(b) of the definition of “Permitted Securitization Facility”;
(u)    Debt arising as a result of, or pursuant to, Cash Management Agreements
(entered into in the Ordinary Course of Business) and other Debt arising from
the honoring by a bank or other financial institution of a check, draft or other
similar instrument drawn against insufficient funds in the Ordinary Course of
Business; and
(v)    Debt of the Borrower or any Subsidiary so long as at the time the
original principal amount of such Debt is incurred and after giving Pro Forma
Effect thereto, the Consolidated Leverage Ratio would be no greater than 2.50 to
1.00, and any Guarantees by the Borrower or any Subsidiary in respect of such
Debt.
7.02    Permitted Liens. Create or suffer to exist any Lien upon any of its
Property, except the following (collectively, “Permitted Liens”):
(a)    Liens in favor of the Administrative Agent;
(b)    Purchase Money Liens securing Permitted Purchase Money Debt and Liens
securing Debt permitted under Section 7.01(l);
(c)    Liens for Taxes not yet due or being Properly Contested;
(d)    statutory, common law or contractual Liens of landlords, creditor
depository institutions or institutions holding securities accounts (including
rights of set-off or similar rights and remedies), carriers, warehousemen,
mechanics, repairmen, workmen and materialmen, and other Liens imposed by law
(other than Liens for Taxes or imposed under ERISA) arising in the Ordinary
Course of Business, but only if (i) payment of the obligations secured thereby
is not yet due or is being Properly Contested, and (ii) such Liens do not
materially impair the value or use of the Property or materially impair
operation of the business of the Borrower or any Subsidiary;
(e)    Liens incurred or deposits made in the Ordinary Course of Business to
secure the performance of tenders, bids, leases, contracts (except those
relating to Debt), statutory obligations and other similar obligations, or
arising as a result of progress payments under government contracts or arising
in connection with grants from any Governmental Authority;
(f)    Liens arising in the Ordinary Course of Business that are subject to Lien
Waivers;
(g)    Liens arising by virtue of a judgment or judicial order against the
Borrower or any Subsidiary, or any Property of the Borrower not constituting an
Event of Default under Section 8.01(g), provided that such Liens are (i) in
existence for less than 20 days or being Properly Contested, and (ii) at all
times junior to the Administrative Agent’s Liens;


106





--------------------------------------------------------------------------------





(h)    easements, rights-of-way, servitudes, restrictions, covenants or other
agreements of record, and other similar charges or encumbrances on Real Estate,
that do not secure any monetary obligation and do not interfere in any material
respect with the Ordinary Course of Business;
(i)    Liens of a collecting bank on Payment Items in the course of collection;
(j)    any interest or title of a lessor or sublessor under any lease of real
estate not prohibited hereby;
(k)    Liens solely on any cash earnest money deposits made by the Borrower or
any of its Subsidiaries in connection with any letter of intent or purchase
agreement permitted hereunder;
(l)    purported Liens evidenced by the filing of precautionary UCC or PPSA
financing statements relating solely to operating leases of personal property
entered into in the Ordinary Course of Business;
(m)    Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods;
(n)    any zoning or similar law or right reserved to or vested in any
governmental office or agency to control or regulate the use of any real
property;
(o)    licenses or sublicenses of patents, trademarks, copyrights and other
Intellectual Property rights granted by the Borrower or any of its Subsidiaries
in the Ordinary Course of Business and not interfering in any material respect
with the ordinary conduct of the business of the Borrower or such Subsidiary;
(p)    Liens described in Schedule 7.02 to the Disclosure Letter (or other
non-material Liens of the Borrower and its Subsidiaries existing on the Closing
Date and not described in such Schedule securing obligations in an aggregate
principal amount not to exceed at any time $2,000,000) and any renewals or
extensions thereof, provided that the property covered thereby is not increased
and any renewal or extension of the obligations secured or benefited thereby
constitutes Refinancing Debt that satisfies each Refinancing Condition;
(q)    Liens securing Debt permitted pursuant to Section 7.01(m); provided, any
such Lien shall encumber only the Corporate Head Office Campus and such other
property relating thereto as is normally described in a mortgage or deed of
trust;
(r)    Liens encumbering assets of Foreign Subsidiaries securing Debt permitted
pursuant to Section 7.01(n) or other obligations not permitted hereby in an
aggregate principal amount for all such Debt and other obligations not to exceed
at any time outstanding 10% of Consolidated Tangible Assets; provided that if
such Lien is granted or created during a Collateral Release Period, the
aggregate principal amount for all such Debt and other obligations combined with
amounts permitted under Section 7.02(bb) shall not at the time such Lien is
granted or created exceed at any time outstanding 10% of Consolidated


107





--------------------------------------------------------------------------------





Tangible Assets and such Lien shall continue to be permitted for all purposes
hereunder and under the Loan Documents if such Collateral Release Period
subsequently terminates;
(s)    Liens securing the performance or return-of-money bonds, surety or appeal
bonds, letters of credit, bank guarantees, banker’s acceptances and other
obligations of a like nature and incurred in the Ordinary Course of Business in
an aggregate amount permitted under Section 7.01(o);
(t)    Liens on Property at the time the Borrower or any Subsidiary acquired
such Property in a transaction permitted by Section 7.04, including any
acquisition by means of a merger, amalgamation or consolidation with or into the
Borrower or any Subsidiary; provided, however, that such Lien may not extend to
any other Property of the Borrower or any Subsidiary; provided further that such
Liens shall not have been created in anticipation of or in connection with the
transaction or series of transactions pursuant to which such Property was
acquired by the Borrower or any Subsidiary;
(u)    Liens on the Property of a Person existing at the time such Person
becomes a Subsidiary of the Borrower in a transaction permitted by Section 7.04;
provided, however that any such Lien may not extend to any other Property of the
Borrower or any other Subsidiary that is not a direct Subsidiary of such Person;
provided further that any such Lien was not created in anticipation of or in
connection with the transaction or series of transactions pursuant to which such
Person became a Subsidiary of the Borrower;
(v)    Liens on specific items of inventory or other goods and the proceeds
thereof securing such Person’s obligations in respect of bankers’ acceptances
issued or credited for the account of such Person to facilitate the purchase,
shipment or storage of such inventory or goods;
(w)    Liens arising under consignment or similar arrangements for the sale of
goods in the Ordinary Course of Business;
(x)    Liens on insurance proceeds securing the payment of financed insurance
premiums;
(y)    leases or subleases granted to others in the Ordinary Course of Business
which do not interfere in any material respect with the business operations of
the Borrower and its Subsidiaries taken as a whole;
(z)    customary Liens granted in favor of a trustee to secure fees and other
amounts owing to such trustee under an indenture or other agreement pursuant to
which Debt permitted by Section 7.01 is issued;
(aa)    the interest of a purchaser (or an agent for such purchaser) of
receivables and Related Assets sold pursuant to any factoring or similar
arrangement referred to in Section 7.05(e) or Section 7.05(f) acquired pursuant
to such other factoring or similar arrangement;
(bb)    other Liens on assets, other than Collateral and any Real Estate,
securing Debt or other obligations in an aggregate amount not to exceed, (i) for
all such Liens incurred during a Collateral Period, $10,000,000 at any time
outstanding and (ii) for all such Liens incurred during a Collateral Release
Period,


108





--------------------------------------------------------------------------------





combined with amounts permitted under Section 7.02(r), 10% of Consolidated
Tangible Assets at the time outstanding and tested at the time any such Lien is
granted or created, it being understood that any such Lien shall continue to be
permitted for all purposes hereunder and under the Loan Documents if such
Collateral Release Period subsequently terminates;
(cc)    deposits made (and the Liens thereon) in the Ordinary Course of Business
in connection with workers’ compensation, unemployment insurance and other types
of social security or similar legislation;
(dd)    to the extent subject to and having the priority provided for in the
Intercreditor Agreement, the Liens of the Senior Notes Collateral Agent granted
pursuant to the Senior Notes Documents;
(ee)    customary encumbrances or restrictions (including put and call
arrangements) with respect to the Equity Interests of any joint venture in favor
of the other parties to such joint venture;
(ff)    during a Collateral Period and to the extent that the Senior Notes are
outstanding, Liens on the Collateral (as defined in the Senior Notes Indenture
as in effect on the Closing Date), securing Debt constituting Pari Passu Lien
Obligations (as defined in the Senior Notes Indenture as in effect on the
Closing Date); provided that after giving effect to the incurrence of such Debt
and the application of the proceeds thereof, either (i) the aggregate principal
amount of such Debt (together with any Refinancing (as defined in the Senior
Notes Indenture as in effect on the Closing Date) of Debt permitted by this
clause (ff) that is secured by a Lien permitted by clause (l) of the definition
of “Permitted Liens” in the Senior Notes Indenture as in effect on the Closing
Date) does not exceed $150,000,000, or (ii) the Secured Leverage Ratio (as
defined in the Senior Notes Indenture as in effect on the Closing Date) would be
no greater than 2.50 to 1.00;
(gg)    Liens on Related Assets of a Securitization Subsidiary in connection
with the sale or financing of such Related Assets pursuant to a Permitted
Securitization Facility; and
(hh)    Liens on assets securing Debt permitted by Section 7.01(v) so long as,
in the case of Liens on the Collateral, such Liens are subject to an
intercreditor agreement in form and substance reasonably satisfactory to the
Administrative Agent.
7.03    Distributions; Upstream Payments.
(a)    Declare or make any Distributions, other than:
(i)    Distributions, so long as (A) no Default or Event of Default has occurred
and is continuing or would result therefrom and (B) after giving Pro Forma
Effect thereto, the Borrower is in Pro Forma Compliance with the financial
covenants set forth in Section 7.17;
(ii)    Upstream Payments;
(iii)    acquisitions of Equity Interests of the Borrower in connection with the
exercise of stock options, restricted stock units or stock appreciation rights
by way of cashless exercise or Distributions in connection with the satisfaction
of withholding tax obligations;


109





--------------------------------------------------------------------------------





(iv)    purchases or payments in lieu of fractional shares of the Equity
Interests of the Borrower arising out of stock dividends, splits or
combinations, business combinations or conversion or exercise of convertible
securities (including Convertible Debt Securities), options or warrants;
(v)    so long as no Default or Event of Default has occurred and is continuing
or would result therefrom, purchases, repurchases, redemptions, defeasances,
acquisitions or retirements for value of (A) Equity Interests of the Borrower or
any of its Subsidiaries from any officer, director, employee or consultant of
the Borrower or its Subsidiaries in an aggregate amount not to exceed
$10,000,000 during any year and (B) any non-cash rights distributed in
connection with any stockholder rights plan;
(vi)    in connection with any acquisition permitted pursuant to Section 7.04,
(A) receive or accept the return to the Borrower or any of its Subsidiaries of
Equity Interests of the Borrower or any of its Subsidiaries constituting a
portion of the purchase price consideration in settlement of indemnification
claims or as a result of purchase price adjustments or (B) make payments or
distributions to dissenting stockholders pursuant to Applicable Law;
(vii)    payments or distributions to dissenting stockholders pursuant to
Applicable Law;
(viii)    the Borrower may enter into, exercise its rights and perform its
obligations under Permitted Call Spread Swap Agreements; and
(ix)    the Borrower may purchase, redeem or otherwise acquire Equity Interests
issued by it with the proceeds received from the substantially concurrent
issuance of its Equity Interests.
(b)    Create or suffer to exist any encumbrance or restriction on the ability
of a Subsidiary to make any Upstream Payment, except for restrictions (i) under
the Loan Documents, (ii) permitted under Section 7.11, (iii) under Applicable
Law or (iv) in effect on the Closing Date as shown on Schedule 5.13 to the
Disclosure Letter.
7.04    Restricted Investments. Make any Investment, except:
(a)    (i) equity Investments in Foreign Subsidiaries to the minimum extent
required to comply with the local minimum capitalization requirements of foreign
jurisdictions and (ii) conversions of Intercompany Debt between any Loan Party
and Foreign Subsidiary into equity not to exceed, when taken together with all
Investments outstanding pursuant to Section 7.04(b)(iii), an aggregate amount
equal to the greater of (x) $50,000,000 and (y) 10% of Consolidated Total
Assets;
(b)    (i) equity investments owned as of the Closing Date in any Subsidiary,
(ii) Investments made after the Closing Date by a Loan Party in any other Loan
Party, (iii) Investments made by any Loan Party in any Non-Guarantor Subsidiary
not to exceed (at the time such Investment is made), when taken together with
all conversions of Intercompany Debt made pursuant to Section 7.04(a)(ii), an
aggregate amount equal to the greater of (x) $50,000,000 and (y) 10% of
Consolidated Total Assets and (iv) Investments from a Non-Guarantor Subsidiary
into another Non-Guarantor Subsidiary;


110





--------------------------------------------------------------------------------





(c)    Investments (i) in any Equity Interests or other securities received in
satisfaction or partial satisfaction thereof from financially troubled account
debtors (whether in connection with a foreclosure, bankruptcy, workout, judgment
or otherwise) and (ii) deposits, prepayments and other credits to suppliers made
in the Ordinary Course of Business;
(d)    Consolidated Capital Expenditures;
(e)    loans and advances to employees, officers and directors of the Borrower
and its Subsidiaries made in the Ordinary Course of Business and to the extent
permitted by the Sarbanes-Oxley Act of 2002, in an aggregate principal amount at
any time outstanding not to exceed $10,000,000 in the aggregate;
(f)    Intercompany Debt permitted by Section 7.01;
(g)    Investments described in Schedule 7.04 to the Disclosure Letter;
(h)    the Borrower and its Subsidiaries may enter into and perform their
respective obligations under (i) Hedging Agreements permitted hereunder and
entered into in the Ordinary Course of Business and (ii) Permitted Call Spread
Swap Agreements;
(i)    Investments consisting of extensions of credit in the nature of accounts
receivable, prepaid royalties or expenses or notes receivable arising from the
sale or lease of goods or services in the Ordinary Course of Business, or lease,
utility, workers compensation, performance or similar deposits arising in the
Ordinary Course of Business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary to prevent or limit loss;
(j)    guaranty and similar obligations permitted by Section 7.01;
(k)    commission, entertainment, relocation, payroll, travel, indemnity and
similar advances to cover matters that are expected at the time of such advances
ultimately to be treated as expenses for accounting purposes and that are made
in the Ordinary Course of Business;
(l)    Investments acquired by the Borrower or any of its Subsidiaries (i) in
exchange for any other Investments held by the Borrower or such Subsidiary in
connection with or as a result of bankruptcy, workout, reorganization or
recapitalization of the issuer of such Investment or (ii) as a result of a
foreclosure by the Borrower or any of its Subsidiaries with respect to any
secured Investment or other transfer of title with respect to any secured
Investment in default;
(m)    Investments representing the non-cash portion of the consideration
received in connection with any issuance of Equity Interests by a Subsidiary of
the Borrower to the Borrower or to another Subsidiary of the Borrower not
prohibited hereunder;
(n)    equity Investments in Subsidiaries solely to the extent made to effect
transactions permitted pursuant to Section 7.05(d) hereof;


111





--------------------------------------------------------------------------------





(o)    Investments constituting or made in connection with Permitted
Acquisitions, so long as (i) no Default or Event of Default exists or would
result therefrom and (ii) after giving Pro Forma Effect thereto, the Borrower is
in Pro Forma Compliance with the financial covenants set forth in Section 7.17;
(p)    Permitted Pool Transactions;
(q)    Investments of any Person that becomes a Subsidiary after the Closing
Date, as long as such Investments were not made in contemplation of such Person
becoming a Subsidiary and such Investments existed at the time that such Person
became a Subsidiary, and the aggregate amount of all such Investments incurred
pursuant to this clause (q) does not exceed $50,000,000 at any time;
(r)    Investments that consist of or result from any merger or consolidation
permitted by Section 7.07;
(s)    cash and Cash Equivalents; provided that if such cash and Cash
Equivalents are owned by a Loan Party, such cash and Cash Equivalents are
subject to the Administrative Agent’s Lien and control to the extent required by
the Security Documents, pursuant to documentation in form and substance
reasonably satisfactory to the Administrative Agent;
(t)    Investments made in accordance with the Borrower’s investment policy, as
approved by the Board of Directors of the Borrower (or a committee thereof) and
as in effect from time to time; and
(u)    Investments, other than Investments by any Loan Party in any
Non-Guarantor Subsidiary of the Borrower, in an aggregate amount not to exceed
at any time outstanding $50,000,000;
provided that in no event shall any Loan Party make any Investment which results
in or facilitates in any manner any Distribution not otherwise permitted under
the terms of Section 7.03. For purposes of determining compliance with the
provisions of this Section 7.04, equity Investments made by the Borrower or any
of its Subsidiaries (the “contributor”) in any Subsidiary that are effected
pursuant to one or more equity contributions made contemporaneously or in prompt
succession by the contributor and/or any of its Subsidiaries shall be deemed one
Investment by the contributor.
7.05    Disposition of Assets. Make any Asset Disposition, except:
(a)    a Permitted Asset Disposition;
(b)    Investments made in accordance with Section 7.04;
(c)    a sale, conveyance, lease, transfer or other disposition of Property by
(i) a Subsidiary to a Loan Party, (ii) a Loan Party to another Loan Party, (iii)
a Domestic Subsidiary that is a Non-Guarantor Subsidiary to the Borrower or any
of its Subsidiaries and (iv) a Loan Party to a Domestic Subsidiary that is not a
Loan Party to the extent that the gross fair market value of all such property
and assets conveyed, sold, leased, transferred or otherwise disposed of during
the term hereof pursuant to this clause (iv) shall not exceed an amount equal to
$25,000,000;


112





--------------------------------------------------------------------------------





(d)    all or any part of the business, property or assets of any Foreign
Subsidiary of the Borrower may be conveyed, sold, leased, transferred or
otherwise disposed of in one transaction or a series of transactions, (i) in the
case of a Foreign Subsidiary that is a First Tier Foreign Subsidiary, (A) to any
other First Tier Foreign Subsidiary (so long as such First Tier Foreign
Subsidiary is owned by a Loan Party if the transferor is owned by a Loan Party)
or any Loan Party and (B) to any non-First Tier Foreign Subsidiary or any First
Tier Foreign Subsidiary not owned by a Loan Party to the extent only that the
gross fair market value of all such property and assets conveyed, sold, leased,
transferred or otherwise disposed of during the term hereof pursuant to this
clause (B) to all other such Foreign Subsidiaries shall not exceed an amount
equal to $100,000,000 in the aggregate, and (ii) in the case of any non-First
Tier Foreign Subsidiary, to any other Subsidiary or any Loan Party (either
directly or indirectly, including through any First Tier Foreign Subsidiary,
pursuant to transactions occurring contemporaneously or in prompt succession
involving another Subsidiary or the Borrower);
(e)    sales of receivables and Related Assets by any Loan Party pursuant to
nonrecourse (other than limited, customary provisions for recourse) factoring or
similar arrangements; provided that the cash consideration for any such sale
shall be for an amount equal to at least 90% of the face amount of such
receivables; and provided, further that the face amount of all receivables sold
and outstanding at any time pursuant to this Section 7.05(e) together with the
face amount of all receivables sold and outstanding at any time pursuant to
Section 7.05(f) and Section 7.05(g) shall not exceed in the aggregate 30% of the
total aggregate receivables of the Borrower and its Subsidiaries (measured as of
the end of the most recently ended Fiscal Quarter for which financial statements
are required to have been delivered pursuant to Section 6.02); and provided,
further that no Default or Event of Default exists or would result therefrom at
the time of any such sale and the Borrower from time to time shall provide the
Administrative Agent upon the Administrative Agent’s request with a current list
of receivables that are sold pursuant to any such arrangement;
(f)    sales of receivables and Related Assets by any Non-Guarantor Subsidiary
of the Borrower pursuant to nonrecourse (other than limited, customary
provisions for recourse) factoring or similar arrangement; provided that (1) the
face amount of all receivables sold and outstanding at any time pursuant to this
Section 7.05(f) together with the face amount of all receivables sold and
outstanding at any time pursuant to Section 7.05(e) and Section 7.05(g) shall
not exceed in the aggregate 30% of the total aggregate receivables of the
Borrower and its Subsidiaries (measured as of the end of the most recently ended
Fiscal Quarter for which financial statements are required to have been
delivered pursuant to Section 6.02) and (2) at the time of any such sale, no
Default or Event of Default exists or would result therefrom;
(g)    sales of receivables and Related Assets by the Borrower or any Subsidiary
to any Securitization Subsidiary; provided that (1) the face amount of all
receivables sold and outstanding at any time pursuant to this Section 7.05(g)
together with the face amount of all receivables sold and outstanding at any
time pursuant to Section 7.05(e) and Section 7.05(f) shall not exceed in the
aggregate 30% of the total aggregate receivables of the Borrower and its
Subsidiaries (measured as of the end of the most recently ended Fiscal Quarter
for which financial statements are required to have been delivered


113





--------------------------------------------------------------------------------





pursuant to Section 6.02) and (2) at the time of any such sale, no Default or
Event of Default exists or would result therefrom;
(h)    the sale, assignment or transfer of Intellectual Property assets by any
Loan Party to any First Tier Foreign Subsidiary owned by a Loan Party with an
aggregate value of up to $125,000,000;
(i)    sales of assets (whether or not such assets constitute Collateral
pursuant to Section 10.22 or otherwise) after the Closing Date for fair market
value and for aggregate consideration of less than $100,000,000 during the term
hereof;
(j)    the granting of Permitted Liens;
(k)    the licensing of Intellectual Property on commercially reasonable terms
in the Ordinary Course of Business;
(l)    the sublease of facilities of the Borrower or any Subsidiary or the lease
by the Borrower or any Subsidiary of facilities under any operating lease, in
each case in the Ordinary Course of Business;
(m)    the sale of real property (including all buildings, fixtures or other
improvements located thereon) comprising the Corporate Head Office Campus in
connection with a sale and leaseback transaction;
(n)    sales of Real Estate owned by any Loan Party or any Subsidiary; provided
that the aggregate consideration for all such sales does not exceed
$250,000,000;
(o)    Permitted Pool Transactions;
(p)    Asset Dispositions of the Property listed on Schedule 7.05 to the
Disclosure Letter;
(q)    Asset Dispositions in connection with transactions permitted by Section
7.03 or 7.07;
(r)    the issuance of directors’ qualifying shares and nominal shares issued to
foreign nationals to the extent required by Applicable Law;
(s)    the sale or discount, in each case without recourse, of defaulted or past
due account receivables arising in the Ordinary Course of Business and not
undertaken as part of an accounts receivable financing transaction;
(t)    the termination or unwinding of Hedging Agreements or Permitted Call
Spread Swap Agreements permitted hereunder pursuant to their terms; and
(u)    Asset Dispositions in respect of fixed assets (which, for the avoidance
of doubt, shall not include any intellectual property) to the extent that (i)
such fixed assets are exchanged for credit against the purchase price of similar
replacement fixed assets or (ii) the proceeds of such Asset Disposition are
promptly applied to the purchase price of such replacement fixed assets.


114





--------------------------------------------------------------------------------





7.06    Restrictions on Payment of Subordinated Debt. During any Collateral
Period, make any payments (whether voluntary or mandatory, or a prepayment,
redemption, retirement, defeasance or acquisition) with respect to any
Subordinated Debt, except (a) regularly scheduled payments of principal,
interest and fees and payments upon mandatory redemption or prepayment, but only
to the extent permitted under any subordination agreement relating to such Debt
(and a Senior Officer of the Borrower shall certify to the Administrative Agent,
not less than five Business Days prior to the date of payment (or such later
date as may be agreed by the Administrative Agent), that all conditions under
such agreement have been satisfied) and (b) payments of Intercompany Debt so
long as such payment is not prohibited by the Interco Subordination Agreement.
7.07    Fundamental Changes. (a) With respect to any Loan Party, change its name
or conduct business under any fictitious name; change its tax or other
organizational identification number; change its form or jurisdiction of
organization or (b) with respect to the Borrower or any Subsidiary, merge,
amalgamate, combine or consolidate with any Person, or liquidate, wind up its
affairs or dissolve itself, in each case whether in a single transaction or in a
series of related transactions (including, in each case, pursuant to a Delaware
LLC Division), except in each case (i) for mergers, amalgamations or
consolidations of a wholly-owned Subsidiary with another wholly-owned Subsidiary
or into a Loan Party, (ii) any Non-Guarantor Subsidiary of the Borrower may be
merged, consolidated or amalgamated with or into any other Non-Guarantor
Subsidiary or be liquidated, wound up or dissolved; (iii) in connection with a
Permitted Acquisition (including a “squeeze out” merger); and (iv) changes in
its name, tax or other organizational identification number or form of
jurisdiction of organization upon 30 days prior written notice to the
Administrative Agent (or such shorter period of time as may be agreed by the
Administrative Agent) and provided that as a result of any such change no Lien
granted to the Administrative Agent hereunder ceases to be a valid, perfected
Lien with the priority required hereunder.
7.08    Sanctions. Directly or indirectly, use the proceeds of any Credit
Extension, or lend, contribute or otherwise make available such proceeds to any
Subsidiary, joint venture partner or other individual or entity, to fund any
activities of or business with any individual or entity, or in any Designated
Jurisdiction, that, at the time of such funding, is the subject of Sanctions, or
in any other manner that will result in a violation by any individual or entity
(including any individual or entity participating in the transaction, whether as
a Lender, an Arranger, Administrative Agent, an Issuing Lender, Swing Line
Lender, or otherwise) of Sanctions.
7.09    Anti-Corruption Laws. Directly or indirectly use the proceeds of any
Credit Extension for any purpose which would breach the United States Foreign
Corrupt Practices Act of 1977, the UK Bribery Act 2010, and other similar
anti-corruption legislation in other jurisdictions.
7.10    Accounting Changes. Make any material change in accounting treatment or
reporting practices, except as required by GAAP or Applicable Law and in
accordance with Section 1.03; or change its Fiscal Year; provided that any
Subsidiary of the Borrower may change its fiscal year to coincide with the
Borrower’s Fiscal Year.


115





--------------------------------------------------------------------------------





7.11    Restrictive Agreements. Become a party to any Restrictive Agreement,
other than restrictions (i) in agreements evidencing Debt permitted by Section
7.01(c) or Section 7.01(l) that impose restrictions on the property so acquired;
(ii) by reason of customary provisions restricting assignments, subletting or
other transfers contained in leases, licenses, joint venture agreements and
other agreements entered into in the Ordinary Course of Business; (iii) that are
or were created by virtue of any transfer of, agreement to transfer or option or
right with respect to any property, assets or Equity Interests not otherwise
prohibited under this Agreement; (iv) in the Senior Notes Indenture, the Senior
Notes or in other Senior Notes Documents; (v) contained in agreements or
documents evidencing Debt or other obligations permitted by Section 7.01(n) so
long as any such encumbrance or restriction applies only to the Foreign
Subsidiary issuing such Debt or other obligation and its Subsidiaries; (vi)
imposed on a Subsidiary and existing at the time it became a Subsidiary if such
restrictions were not created in connection with or in anticipation of the
transaction or series of transactions pursuant to which such Subsidiary became a
Subsidiary or was acquired by the Borrower and only to the extent applying to
such Subsidiary; (vii) under or in connection with any joint venture agreements,
partnership agreement, stock sale agreements and other similar agreements;
provided that (A) any such agreements are entered into in the Ordinary Course of
Business and in good faith, and (B) such restrictions are reasonably customary
for such agreements; (viii) under any agreement, instrument or contract
affecting property or a Person at the time such property or Person was acquired
by the Borrower or any of its Subsidiaries, so long as such restriction relates
solely to the property or Person so acquired and was not created in connection
with or in anticipation of such acquisition; (ix) existing by virtue of, or
arising under, applicable law, regulation, order, approval, license, permit,
grant or similar restriction, in each case issued or imposed by a Governmental
Authority; (x) that result from any Refinancing Debt of Debt referred to in
clause (iv), (v), (vi), (vii) or (viii) of this Section 7.11 or other
refinancing, replacement, renewal or extension of the Senior Notes; provided
that the restrictions existing under or by reason of any such agreement,
instrument or contract are not materially less favorable, taken as a whole, to
the Lenders than those under the agreement evidencing the Debt being refinanced,
replaced, renewed or extended; (xi) customary subrogation waivers in guaranties
permitted under this Agreement; (xii) contained in agreements or documents
entered into in connection with sales of receivables and Related Assets
permitted by Section 7.05(e), Section 7.05(f), Section 7.05(g) or any Permitted
Securitization Facility; (xiii) specific property encumbered to secure payment
of particular Debt or to be sold pursuant to an executed agreement with respect
to a Disposition permitted under Section 7.05; (xiv) restrictions in agreements
entered into in connection with the incurrence of Permitted Liens, to the extent
they condition, prohibit or limit the ability of the Administrative Agent or the
Lenders from obtaining a Lien only on the property, rights and assets subject to
such Permitted Lien (but excluding any of the Collateral); (xv) arising in
connection with grants from any Governmental Authority; (xvi) under any
customary provisions with respect to cash or other deposit or net worth
requirements under agreement, instruments or contracts entered into in the
Ordinary Course of Business; (xvii) on cash or other deposits imposed by
customers of the Borrower or any Subsidiary under contracts entered into in the
Ordinary Course of Business; (xviii) existing on the Closing Date and set forth
in Schedule 7.11 to the Disclosure Letter and any extension or renewal thereof
so long as such extension or renewal does not expand the scope of such
restrictions in any material respect; and (xix) in


116





--------------------------------------------------------------------------------





agreements, documents or instruments entered into by the Borrower or its
Subsidiaries in connection with Subordinated Debt.
7.12    Hedging Agreements. During any Collateral Period, enter into any Hedging
Agreement, except (i) to hedge risks arising in the Ordinary Course of Business
and not for speculative purposes and (ii) Permitted Call Spread Swap Agreements.
7.13    Conduct of Business. Engage in any business, other than its business as
conducted on the Closing Date or any Permitted Business, and in each case any
activities incidental, or reasonably related, thereto.
7.14    Affiliate Transactions. Enter into or be party to any transaction with
an Affiliate, except (a) transactions contemplated or permitted by the Loan
Documents; (b) payment of reasonable compensation to officers and employees for
services actually rendered, benefit plans for officers and employees entered
into or maintained and established in the Ordinary Course of Business, and loans
and advances permitted by Section 7.04; (c) payment of customary directors’ fees
and indemnities; (d) transactions between the Borrower and any of its
Subsidiaries or between any Subsidiaries; (e) transactions with Affiliates that
were consummated prior to the Closing Date, as shown on Schedule 7.14 to the
Disclosure Letter; and (f) transactions with Affiliates upon fair and reasonable
terms no less favorable than would be obtained in a comparable arm’s-length
transaction with a non-Affiliate.
7.15    Use of Proceeds. Use the proceeds of any Credit Extension, whether
directly or indirectly, and whether immediately, incidentally or ultimately, to
purchase or carry Margin Stock or to extend credit to others for the purpose of
purchasing or carrying Margin Stock or to refund indebtedness originally
incurred for such purpose.
7.16    Amendments to Subordinated Debt or Senior Notes Documents. Amend,
supplement or otherwise modify the Senior Notes Indenture or any other document,
instrument or agreement relating to the Senior Notes or any document, instrument
or agreement relating to any Subordinated Debt (excluding Intercompany Debt), if
such modification (a) increases the principal balance of such Debt, or increases
any required payment of principal or interest; (b) accelerates the date on which
any installment of principal or any interest is due, or adds any additional
redemption, put or prepayment provisions; (c) shortens the final stated maturity
date or otherwise accelerates amortization; (d) increases the interest rate; (e)
increases or adds any fees or charges (excluding any fees or charges for
amendments, consents or waivers); (f) modifies any covenant in a manner or adds
any representation, covenant or default that is, more onerous or restrictive in
any material respect for the Borrower or any Subsidiary, or that is otherwise
materially adverse to the Borrower, any Subsidiary or the Lenders; or (g)
results in the Obligations not being fully benefited by the subordination
provisions thereof.
7.17    Financial Covenants.
(a)    Minimum Consolidated Interest Coverage Ratio. Permit the Consolidated
Interest Coverage Ratio as of the end of any Fiscal Quarter ending after the
Closing Date to be less than 3.00 to 1.00.


117





--------------------------------------------------------------------------------





(b)    Maximum Consolidated Leverage Ratio. Permit the Consolidated Leverage
Ratio at any time on or after the Closing Date to be greater than 4.00 to 1.00.
7.18    Amendments of Organic Documents. During any Collateral Period, amend any
of its Organic Documents, except for amendments that (a) do not affect (i) the
Borrower or such Subsidiary’s right and authority to enter into and perform its
obligations under the Loan Documents to which it is a party, (ii) the perfection
of the Administrative Agent’s Lien in any of the Collateral or (iii) the
authority and obligation of the Borrower or such Subsidiary to perform and pay
the Obligations and (b) are not otherwise materially adverse to the rights and
interests of the Administrative Agent or any Lender in any manner.
ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES
8.01    Events of Default. Any of the following shall constitute an Event of
Default:
(a)    Non-Payment. Any Loan Party fails to (i) pay the principal of, or premium
on, any Loan or any L/C Obligation or deposit any funds as Cash Collateral in
respect of L/C Obligations when due (whether at stated maturity, on demand, upon
acceleration or otherwise); or (ii) pay any interest on any Loan or on any L/C
Obligation or any fee or other amount due hereunder within two (2) Business Days
after the date due;
(b)    Representations and Warranties. Any representation, warranty or other
written statement of any Loan Party made in connection with any Loan Document or
transactions contemplated thereby is incorrect or misleading in any material
respect when given;
(c)    Specific Covenants. Any Loan Party breaches or fails to perform any
covenant contained in Section 6.01, 6.02 (other than clauses (a) and (b)
thereof), 6.07, 6.11, 6.15, 10.22(b) or Article VII;
(d)    Other Defaults. Any Loan Party (i) breaches or fails to perform any
covenant contained in Section 6.02(a) or Section 6.02(b) and such breach or
failure is not cured within 15 days after a Senior Officer of any Loan Party has
knowledge thereof or receives notice thereof from the Administrative Agent,
whichever is sooner, or (ii) breaches or fails to perform any other covenant
contained in any Loan Document (not covered by clause (a), (b), (c) or (d)(i) of
this Section 8.01), and such breach or failure is not cured within 30 days after
a Senior Officer any Loan Party has knowledge thereof or receives notice thereof
from the Administrative Agent, whichever is sooner;
(e)    Invalidity of Loan Documents. A Guarantor repudiates, revokes or attempts
to revoke the Guaranty (or its liabilities or obligations thereunder); any Loan
Party denies or contests the validity or enforceability of any Loan Documents or
Obligations, or the perfection or priority of any Lien granted to the
Administrative Agent; or any Loan Document or Guaranty ceases to be in full
force or effect for any reason or any Lien ceases to be a valid, perfected Lien
with the priority required hereunder (in each case other than as expressly
permitted hereby or pursuant to a waiver or release by the Administrative Agent
and the Lenders);


118





--------------------------------------------------------------------------------





(f)    Cross-Default. Any breach or default of any Loan Party or any Subsidiary
occurs under any document, instrument or agreement to which it is a party or by
which it or any of its Properties is bound, relating to any Debt (other than the
Obligations) in excess of $50,000,000, if the maturity of or any payment with
respect to such Debt may be accelerated or demanded due to such breach, or
failure to pay the principal of any such Debt at its final stated maturity (it
being understood that the amount of Debt in respect of any Hedging Agreement at
any time shall be the maximum aggregate amount (giving effect to any netting
agreements) that would be required to be paid if such Hedging Agreement were
terminated at such time); provided that this clause (f) shall not apply to (i)
Debt secured by a Permitted Lien that becomes due as a result of the voluntary
sale or transfer of the property or assets securing such Debt in a sale or
transfer permitted under this Agreement, so long as such Debt is repaid when
required under the documents providing for such Debt, (ii) any redemption,
repurchase, conversion or settlement of any Convertible Debt Security pursuant
to its terms unless such redemption, repurchase, conversion or settlement
results from a default thereunder or an event of the type that constitutes an
Event of Default or (iii) any early payment requirement or unwinding or
termination with respect to any Permitted Call Spread Swap Agreement not
resulting from an event of default thereunder;
(g)    Judgments. Any judgment or order for the payment of money is entered
against any Loan Party or any Subsidiary in an amount that exceeds, individually
or cumulatively with all unsatisfied judgments or orders against all Loan
Parties and Subsidiaries, $50,000,000 (net of any insurance coverage therefor
acknowledged in writing by the insurer), unless, in each case, no later than 60
days after the entry thereof, a stay of enforcement of such judgment or order is
in effect, by reason of a pending appeal or otherwise, or such judgment is
satisfied, discharged, vacated or bonded;
(h)    Interruption of Business; Voluntary Dissolution, Etc. The Borrower and
its Subsidiaries, taken as a whole, are enjoined, restrained or in any way
prevented by any Governmental Authority from conducting any material part of its
business for any material period of time; there is a cessation of any material
part of the business of the Borrower and its Subsidiaries, taken as a whole for
a material period of time; any material portion of the Collateral of any Loan
Party is taken or impaired through condemnation; except as expressly permitted
under any Loan Document, any Subsidiary agrees to or commences any liquidation,
dissolution or winding up of its affairs;
(i)    Insolvency Proceedings, Etc. An Insolvency Proceeding is commenced by any
Loan Party or any Subsidiary (except an Insignificant Subsidiary); any Loan
Party or any Subsidiary (except an Insignificant Subsidiary) makes an offer of
settlement, extension, arrangement, proposal (or notice of intention to make a
proposal) or composition to its unsecured creditors generally; a trustee,
receiver, interim receiver, receiver-manager, monitor or similar official or
custodian is appointed to take possession of any substantial Property of or to
operate any of the business of any Loan Party or any Subsidiary (except an
Insignificant Subsidiary); or an Insolvency Proceeding is commenced against any
Loan Party or any Subsidiary (except an Insignificant Subsidiary) and such Loan
Party or such Subsidiary consents to institution of the proceeding, the petition
commencing the proceeding is not timely contested by such Loan Party or such
Subsidiary, the proceeding is not dismissed within 60 days after filing or
institution, or an order for relief is entered in the proceeding; or any Loan
Party or any Subsidiary (except an


119





--------------------------------------------------------------------------------





Insignificant Subsidiary) becomes unable or admits in writing its inability or
fails generally to pay its debts as they become due;
(j)    ERISA. An ERISA Event (excluding a “standard termination” of a Pension
Plan, within the meaning of Title IV of ERISA, or any contributions to a Pension
Plan required to complete a standard termination of the Pension Plan) occurs
with respect to a Pension Plan or Multiemployer Plan that has resulted or could
reasonably be expected to result in liability of any Loan Party to a Pension
Plan, Multiemployer Plan or PBGC in excess of $40,000,000, or that constitutes
grounds for appointment of a trustee for or termination by the PBGC of any
Pension Plan or Multiemployer Plan; any Loan Party or ERISA Affiliate fails to
pay when due any installment payment in excess of $5,000,000 with respect to its
withdrawal liability under Section 4201 of ERISA under a Multiemployer Plan; or
any event similar to the foregoing occurs or exists with respect to a Foreign
Plan; or
(k)    Change of Control. There occurs any Change of Control.
8.02    Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:
(a)    declare the commitment of each Lender to make Loans and any obligation of
any Issuing Lender to make L/C Credit Extensions to be terminated, whereupon
such commitments and obligation shall be terminated;
(b)    declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower;
(c)    require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the Minimum Collateral Amount with respect thereto); and
(d)    exercise on behalf of itself, the Lenders and the Issuing Lenders all
rights and remedies available to it, the Lenders and the Issuing Lenders under
the Loan Documents;
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
any Issuing Lender to make L/C Credit Extensions shall automatically terminate,
the unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.
8.03    Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any


120





--------------------------------------------------------------------------------





amounts received on account of the Obligations shall, subject to the provisions
of Sections 2.15 and 2.16, be applied by the Administrative Agent in the
following order:
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;
Second, to payment of that portion of the Obligations arising under the Loan
Documents constituting fees, indemnities and other amounts (other than
principal, interest and Letter of Credit Fees) payable to the Lenders and the
Issuing Lenders (including fees, charges and disbursements of counsel to the
respective Lenders and the Issuing Lenders arising under the Loan Documents and
amounts payable under Article III), ratably among them in proportion to the
respective amounts described in this clause Second payable to them;
Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations arising under the Loan Documents, ratably among the Lenders and the
Issuing Lenders in proportion to the respective amounts described in this clause
Third payable to them;
Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, L/C Borrowings and Obligations then owing under Bank
Products, ratably among the Lenders, the Issuing Lenders, the Hedge Banks and
the Cash Management Banks in proportion to the respective amounts described in
this clause Fourth held by them;
Fifth, to the Administrative Agent for the account of the applicable Issuing
Lenders, to Cash Collateralize that portion of L/C Obligations comprised of the
aggregate undrawn amount of Letters of Credit to the extent not otherwise Cash
Collateralized by the Borrower pursuant to Sections 2.03 and 2.15; and
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law;
provided that Excluded Swap Obligations with respect to any Loan Party shall not
be paid with amounts received from such Loan Party or its assets, but
appropriate adjustments shall be made with respect to payments from other Loan
Parties to preserve the allocation to Obligations otherwise set forth above in
this Section.
Subject to Sections 2.03(c) and 2.15, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above.


121





--------------------------------------------------------------------------------





Notwithstanding the foregoing, Obligations arising under Bank Products shall be
excluded from the application described above if the Administrative Agent has
not received written notice thereof, together with such supporting documentation
as the Administrative Agent may request, from the applicable Cash Management
Bank or Hedge Bank, as the case may be. Each Cash Management Bank or Hedge Bank
not a party to this Agreement that has given the notice contemplated by the
preceding sentence shall, by such notice, be deemed to have acknowledged and
accepted the appointment of the Administrative Agent pursuant to the terms of
Article IX hereof for itself and its Affiliates as if a “Lender” party hereto.
ARTICLE IX
ADMINISTRATIVE AGENT
9.01    Appointment and Authority. (a) Each of the Lenders and the Issuing
Lenders hereby irrevocably appoints Bank of America to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to enter into the Intercreditor Agreement, on behalf of
such Lender and such Issuing Lender (each Lender and each Issuing Lender hereby
agreeing to be bound by the terms of the Intercreditor Agreement, as if it were
a party thereto) and to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the Issuing Lenders, and neither the
Borrower nor any other Loan Party shall have rights as a third party beneficiary
of any of such provisions. It is understood and agreed that the use of the term
“agent” herein or in any other Loan Documents (or any other similar term) with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
Applicable Law. Instead such term is used as a matter of market custom, and is
intended to create or reflect only an administrative relationship between
contracting parties.
(b)    The Administrative Agent shall also act as the “collateral agent” under
the Loan Documents, and each of the Lenders (including in its capacities as a
potential Hedge Bank and a potential Cash Management Bank) and each of the
Issuing Lenders hereby irrevocably appoints and authorizes the Administrative
Agent to act as the agent of such Lender and such Issuing Lender for purposes of
acquiring, holding and enforcing any and all Liens on Collateral granted by any
of the Loan Parties to secure any of the Obligations, together with such powers
and discretion as are reasonably incidental thereto. In this connection, the
Administrative Agent, as “collateral agent” and any co-agents, sub-agents and
attorneys-in-fact appointed by the Administrative Agent pursuant to Section 9.05
for purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) granted under the Security Documents, or for exercising any rights and
remedies thereunder at the direction of the Administrative Agent), shall be
entitled to the benefits of all provisions of this Article IX and Article X
(including Section 10.04(c), as though such co-agents, sub-agents and
attorneys-in-fact were the “collateral agent” under the Loan Documents) as if
set forth in full herein with respect thereto.
9.02    Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as


122





--------------------------------------------------------------------------------





though it were not the Administrative Agent and the term “Lender” or “Lenders”
shall, unless otherwise expressly indicated or unless the context otherwise
requires, include the Person serving as the Administrative Agent hereunder in
its individual capacity. Such Person and its Affiliates may accept deposits
from, lend money to, own securities of, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
the Borrower or any Subsidiary or other Affiliate thereof as if such Person were
not the Administrative Agent hereunder and without any duty to account therefor
to the Lenders.
9.03    Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents, and its duties hereunder shall be administrative in nature.
Without limiting the generality of the foregoing, the Administrative Agent:
(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;
(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or Applicable Law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and
(c)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.
(d)    The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct, as determined by a court of
competent jurisdiction by a final and nonappealable judgment. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given in writing to the Administrative Agent
by the Borrower, a Lender or an Issuing Lender.
(e)    The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of


123





--------------------------------------------------------------------------------





any of the covenants, agreements or other terms or conditions set forth herein
or therein or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document, or the creation, perfection or priority
of any Lien purported to be created by the Security Documents, (v) the value or
the sufficiency of any Collateral, or (vi) the satisfaction of any condition set
forth in Article IV or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent.
9.04    Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance, extension, renewal or increase of a
Letter of Credit, that by its terms must be fulfilled to the satisfaction of a
Lender or an Issuing Lender, the Administrative Agent may presume that such
condition is satisfactory to such Lender or such Issuing Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
or such Issuing Lender prior to the making of such Loan or the issuance of such
Letter of Credit. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
9.05    Delegation of Duties. The Administrative Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.
9.06    Resignation of Administrative Agent. (a) The Administrative Agent may at
any time give notice of its resignation to the Lenders, the Issuing Lenders and
the Borrower. Upon receipt of any such notice of resignation, the Required
Lenders shall have the right, in consultation with the Borrower, to appoint a
successor, which shall be a bank with an office in the United States, or an
Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation, (or such earlier day as shall be agreed by the
Required Lenders) (the


124





--------------------------------------------------------------------------------





“Resignation Effective Date”), then the retiring Administrative Agent may (but
shall not be obligated to) on behalf of the Lenders and the Issuing Lenders,
appoint a successor Administrative Agent meeting the qualifications set forth
above. Whether or not a successor has been appointed, such resignation shall
become effective in accordance with such notice on the Resignation Effective
Date.
(b)    With effect from the Resignation Effective Date, (1) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders or
the Issuing Lenders under any of the Loan Documents, the retiring Administrative
Agent shall continue to hold such collateral security until such time as a
successor Administrative Agent is appointed) and (2) except for any indemnity
payments or other amounts then owed to the retiring Administrative Agent, all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender and
each Issuing Lender directly, until such time, if any, as the Required Lenders
appoint a successor Administrative Agent as provided for above in this Section.
Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent (other than as provided in Section 3.01(h) and other than
any rights to indemnity payments or other amounts owed to the retiring
Administrative Agent as of the Resignation Effective Date), and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section). The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the retiring Administrative Agent’s resignation hereunder and under the
other Loan Documents, the provisions of this Article and Section 10.04 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them (i) while the retiring Administrative
Agent was acting as Administrative Agent and (ii) after such resignation for as
long as any of them continues to act in any capacity hereunder or under the
other Loan Documents, including (a) acting as collateral agent or otherwise
holding any collateral security on behalf of any of the Lenders and (b) in
respect of any actions taken in connection with transferring the agency to any
successor Administrative Agent.
(c)    Any resignation by Bank of America as Administrative Agent pursuant to
this Section shall also constitute its resignation as an Issuing Lender and
Swing Line Lender. If Bank of America resigns as an Issuing Lender, it shall
retain all the rights, powers, privileges and duties of an Issuing Lender
hereunder with respect to all Letters of Credit issued by Bank of America and
outstanding as of the effective date of its resignation as an Issuing Lender and
all L/C Obligations with respect thereto, including the right to require the
Lenders to make Base Rate Loans or fund risk participations in Unreimbursed
Amounts pursuant to Section 2.03(c). If Bank of America resigns as Swing Line
Lender, it shall retain all the rights of the Swing Line Lender provided for
hereunder with respect to Swing Line Loans made by it and outstanding as of the
effective date of such resignation, including the right to require the Lenders
to make Base Rate Loans or fund risk participations in outstanding Swing Line
Loans pursuant to Section 2.04(c). Upon the appointment by the Borrower of a
successor Issuing Lender or Swing Line


125





--------------------------------------------------------------------------------





Lender hereunder (which successor shall in all cases be a Lender other than a
Defaulting Lender), (a) such successor shall succeed to and become vested with
all of the rights, powers, privileges and duties of the retiring Issuing Lender
or Swing Line Lender, as applicable, (b) the retiring Issuing Lender and Swing
Line Lender shall be discharged from all of their respective duties and
obligations hereunder or under the other Loan Documents, and (c) the successor
Issuing Lender shall issue letters of credit in substitution for the Letters of
Credit, if any, outstanding at the time of such succession or make other
arrangements satisfactory to the retiring Issuing Lender to effectively assume
the obligations of the retiring Issuing Lender with respect to such Letters of
Credit.
9.07    Non-Reliance on Administrative Agent and Other Lenders. Each Lender and
each Issuing Lender acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and each Issuing Lender also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.
9.08    No Other Duties, Etc. Anything herein to the contrary notwithstanding,
none of the arranger(s), bookrunner(s), co-syndication agent(s) or
co-documentation agent(s) listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or an Issuing Lender hereunder.
9.09    Administrative Agent May File Proofs of Claim; Credit Bidding. In case
of the pendency of any proceeding under any Debtor Relief Law or any other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise,
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the Issuing
Lenders and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the Issuing
Lenders and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the Issuing Lenders and the Administrative
Agent under Sections 2.03(h) and (i), 2.09 and 10.04) allowed in such judicial
proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;


126





--------------------------------------------------------------------------------





and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each Issuing Lender to make such payments to the Administrative
Agent and, if the Administrative Agent shall consent to the making of such
payments directly to the Lenders and the Issuing Lenders, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.09
and 10.04.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any
Issuing Lender any plan of reorganization, arrangement, adjustment or
composition affecting the Obligations or the rights of any Lender or any Issuing
Lender to authorize the Administrative Agent to vote in respect of the claim of
any Lender or any Issuing Lender or in any such proceeding.
The Secured Parties hereby irrevocably authorize the Administrative Agent, at
the direction of the Required Lenders, to credit bid all or any portion of the
Obligations (including accepting some or all of the Collateral in satisfaction
of some or all of the Obligations pursuant to a deed in lieu of foreclosure or
otherwise) and in such manner purchase (either directly or through one or more
acquisition vehicles) all or any portion of the Collateral (a) at any sale
thereof conducted under the provisions of the Bankruptcy Code of the United
States, including under Sections 363, 1123 or 1129 of the Bankruptcy Code of the
United States, or any similar Laws in any other jurisdictions to which a Loan
Party is subject, (b) at any other sale or foreclosure or acceptance of
collateral in lieu of debt conducted by (or with the consent or at the direction
of) the Administrative Agent (whether by judicial action or otherwise) in
accordance with any Applicable Law.  In connection with any such credit bid and
purchase, the Obligations owed to the Secured Parties shall be entitled to be,
and shall be, credit bid on a ratable basis (with Obligations with respect to
contingent or unliquidated claims receiving contingent interests in the acquired
assets on a ratable basis that would vest upon the liquidation of such claims in
an amount proportional to the liquidated portion of the contingent claim amount
used in allocating the contingent interests) in the asset or assets so purchased
(or in the Equity Interests or debt instruments of the acquisition vehicle or
vehicles that are used to consummate such purchase).  In connection with any
such bid (i) the Administrative Agent shall be authorized to form one or more
acquisition vehicles to make a bid, (ii) to adopt documents providing for the
governance of the acquisition vehicle or vehicles (provided that any actions by
the Administrative Agent with respect to such acquisition vehicle or vehicles,
including any disposition of the assets or Equity Interests thereof shall be
governed, directly or indirectly, by the vote of the Required Lenders,
irrespective of the termination of this Agreement and without giving effect to
the limitations on actions by the Required Lenders contained in clauses (a)
through (h) of Section 10.01 of this Agreement and (iii) to the extent that
Obligations that are assigned to an acquisition vehicle are not used to acquire
Collateral for any reason (as a result of another bid being higher or better,
because the amount of Obligations assigned to the acquisition vehicle exceeds
the amount of debt credit bid by the acquisition vehicle or otherwise), such
Obligations shall automatically be reassigned to the Lenders pro rata and the
Equity Interests and/or debt instruments issued by any acquisition vehicle on
account of the Obligations that had been assigned to the acquisition vehicle
shall automatically be cancelled, without the need for any Secured Party or any
acquisition vehicle to take any further action.


127





--------------------------------------------------------------------------------





9.10    Collateral and Guaranty Matters. Without limiting the provision of
Section 9.09, each of the Lenders (including in its capacities as a potential
Cash Management Bank and a potential Hedge Bank) and each of the Issuing Lenders
irrevocably authorize the Administrative Agent, at its option and in its
discretion,
(a)    to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (i) upon termination of the
Aggregate Commitments and payment in full of all Obligations (other than (A)
contingent obligations for which no claim has been made and (B) obligations and
liabilities under Bank Products) and the expiration or termination of all
Letters of Credit (other than Letters of Credit as to which other arrangements
satisfactory to the Administrative Agent and the applicable Issuing Lender shall
have been made), (ii) that is sold or otherwise disposed of or to be sold or
otherwise disposed of as part of or in connection with any sale or other
disposition permitted hereunder or under any other Loan Document to a Person
that is not a Loan Party, (iii) if approved, authorized or ratified in writing
in accordance with Section 10.01, or (iv) upon any Collateral Release Event as
provided herein or pursuant to the Security Documents;
(b)    to release any Guarantor from its obligations under the Guaranty if such
Person ceases to be a Subsidiary as a result of a transaction permitted under
the Loan Documents; and
(c)    to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Purchase Money
Lien or holder of Debt permitted under Section 7.01(l) on such property that is
permitted by Section 7.02(b).
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this Section
9.10. In each case as specified in this Section 9.10, the Administrative Agent
will, at the Borrower’s expense, execute and deliver to the applicable Loan
Party such documents as such Loan Party may reasonably request to evidence the
release of such item of Collateral from the security interest granted under the
Security Documents or to subordinate its interest in such item, or to release
such Guarantor from its obligations under the Guaranty, in each case in
accordance with the terms of the Loan Documents and this Section 9.10.
The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.
9.11    Bank Products. No Cash Management Bank or Hedge Bank that obtains the
benefits of Section 8.03, the Guaranty or any Collateral by virtue of the
provisions hereof or of the Guaranty or any Security Document shall have any
right to notice of any action or to consent to, direct or object to any action
hereunder or under any other Loan Document or otherwise in respect of the
Collateral (including


128





--------------------------------------------------------------------------------





the release or impairment of any Collateral) (or to notice of or to consent to
any amendment, waiver or modification of the provisions hereof or of the
Guaranty or any Security Document) other than in its capacity as a Lender and,
in such case, only to the extent expressly provided in the Loan Documents.
Notwithstanding any other provision of this Article IX to the contrary, the
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Obligations
arising under Bank Products unless the Administrative Agent has received written
notice of such Obligations, together with such supporting documentation as the
Administrative Agent may request, from the applicable Cash Management Bank or
Hedge Bank, as the case may be.
ARTICLE X
MISCELLANENOUS
10.01    Amendments, Etc. Except as otherwise expressly provided herein, no
amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by the Borrower or any other Loan
Party therefrom, shall be effective unless in writing signed by the Required
Lenders (or by the Administrative Agent with the consent of the Required
Lenders) and the Borrower or the applicable Loan Party, as the case may be, and
acknowledged and agreed by the Administrative Agent, and each such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no such amendment, waiver or
consent shall:
(a)    waive any condition set forth in Section 4.01 (other than Section
4.01(b)(i) or (c)), or, on the Closing Date, Section 4.02, without the written
consent of each Lender;
(b)    without limiting the generality of clause (a) above, waive any condition
set forth in Section 4.02 as to any Credit Extension under a particular Facility
without the written consent of the Required Revolving Lenders or the Required
Term Lenders, as applicable;
(c)    extend or increase any Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender;
(d)    postpone any date fixed by this Agreement or any other Loan Document for
any payment of principal, interest, fees or other amounts due to the Lenders (or
any of them) hereunder or under such other Loan Document without the written
consent of each Lender affected thereby;
(e)    reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso to this
Section 10.01) any interest, fees or other amounts payable hereunder or under
any other Loan Document without the written consent of each Lender affected
thereby; provided, however, that only the consent of the Required Lenders shall
be necessary (i) to amend the definition of “Default Rate” or to waive any
obligation of the Borrower to pay interest or Letter of Credit Fees at the
Default Rate or (ii) to amend any financial covenant hereunder (or any defined
term used therein) even if the effect of such amendment would be to reduce the
rate of interest on any Loan or L/C Borrowing or to reduce any fee payable
hereunder;


129





--------------------------------------------------------------------------------





(f)    change (i) Section 8.03 in a manner that would alter the pro rata sharing
of payments required thereby or the order of application of payments required
thereby without the written consent of each Lender or (ii) the order of
application of any reduction in the Commitments or any prepayment of Loans among
the Facilities from the application thereof set forth in the applicable
provisions of Section 2.05(a) or 2.06(b), respectively, in any manner that
materially and adversely affects the Lenders under a Facility without the
written consent of (i) if such Facility is the Term Facility, the Required Term
Lenders and (ii) if such Facility is the Revolving Credit Facility, the Required
Revolving Lenders;
(g)    change (i) any provision of this Section 10.01 or the definition of
“Required Lenders” or “Required Class Lenders” or any other provision hereof
specifying the number or percentage of Lenders required to amend, waive or
otherwise modify any rights hereunder or make any determination or grant any
consent hereunder, without the written consent of each Lender or (ii) the
definition of “Required Revolving Lenders,” or “Required Term Lenders” without
the written consent of each Lender under the applicable Facility;
(h)    release all or substantially all of the Collateral in any transaction or
series of related transactions, without the written consent of each Lender
(other than pursuant to Section 10.22(a));
(i)    release all or substantially all of the value of the Guaranty, without
the written consent of each Lender, except to the extent the release of any
Subsidiary from the Guaranty is permitted pursuant to Section 9.10 (in which
case such release may be made by the Administrative Agent acting alone);
(j)    impose any greater restriction on the ability of any Lender under a
Facility to assign any of its rights or obligations hereunder without the
written consent of (i) if such Facility is the Term Facility, the Required Term
Lenders and (ii) if such Facility is the Revolving Credit Facility, the Required
Revolving Lenders; or
(k)    directly and materially adversely affect the rights of Lenders holding
Commitments or Loans of one Class differently from the rights of Lenders holding
Commitments or Loans of any other Class without the written consent of the
applicable Required Class Lenders;
and provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Issuing Lenders in addition to the Lenders required
above, affect the rights or duties of the Issuing Lenders under this Agreement
or any Issuer Document relating to any Letter of Credit issued or to be issued
by it; (ii) no amendment, waiver or consent shall, unless in writing and signed
by the Swing Line Lender in addition to the Lenders required above, affect the
rights or duties of the Swing Line Lender under this Agreement; (iii) no
amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document; and (iv) the Fee Letter may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting


130





--------------------------------------------------------------------------------





Lender may not be increased or extended and the maturity date of any of its
Loans may not be extended, the rate of interest on any of its Loans may not be
reduced and the principal amount of any of its Loans may not be forgiven, in
each case without the consent of such Defaulting Lender and (y) any waiver,
amendment, consent or modification requiring the consent of all Lenders or each
affected Lender that by its terms affects any Defaulting Lender more adversely
relative to other affected Lenders shall require the consent of such Defaulting
Lender.
Notwithstanding any provision herein to the contrary, if the Administrative
Agent and the Borrower acting together identify any ambiguity, omission,
mistake, typographical error or other defect in any provision of this Agreement
or any other Loan Document (including the schedules and exhibits thereto), then
the Administrative Agent and the Borrower shall be permitted to amend, modify or
supplement such provision to cure such ambiguity, omission, mistake,
typographical error or other defect, and such amendment shall become effective
without any further action or consent of any other party to this Agreement.
10.02    Notices; Effectiveness; Electronic Communications. (a) Notices
Generally. Except in the case of notices and other communications expressly
permitted to be given by telephone (and except as provided in subsection (b)
below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by facsimile or electronic mail as follows,
and all notices and other communications expressly permitted hereunder to be
given by telephone shall be made to the applicable telephone number, as follows:
(i)    if to the Borrower, the Administrative Agent, Bank of America in its
capacity as an Issuing Lender or the Swing Line Lender, to the address,
facsimile number, electronic mail address or telephone number specified for such
Person on Schedule 10.02; and
(ii)    if to any other Lender or Issuing Lender, to the address, facsimile
number, electronic mail address or telephone number specified in its
Administrative Questionnaire (including, as appropriate, notices delivered
solely to the Person designated by a Lender on its Administrative Questionnaire
then in effect for the delivery of notices that may contain material non-public
information relating to the Borrower).
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).
(b)    Electronic Communications. Notices and other communications to the
Lenders and the Issuing Lenders hereunder may be delivered or furnished by
electronic communication (including e-mail, FpML messaging, and Internet or
intranet websites) pursuant to procedures approved by the Administrative Agent,
provided that the foregoing shall not apply to notices to any Lender or any
Issuing


131





--------------------------------------------------------------------------------





Lender pursuant to Article II if such Lender or such Issuing Lender, as
applicable, has notified the Administrative Agent that it is incapable of
receiving notices under such Article by electronic communication. The
Administrative Agent, the Swing Line Lender, the Issuing Lenders or the Borrower
may each, in its discretion, agree to accept notices and other communications to
it hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii), if such notice, email or other communication is not sent during the
normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
Business Day for the recipient.
(c)    The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any other Loan Party, any
Lender, any Issuing Lender or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of the Borrower’s, any Loan Party’s or the Administrative Agent’s
transmission of Borrower Materials or notices through the Platform, any other
electronic platform or electronic messaging service, or through the Internet,
except to the extent that such losses, claims, damages, liabilities or expenses
are determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent Party.
(d)    Change of Address, Etc. Each of the Borrower, the Administrative Agent,
the Issuing Lenders and the Swing Line Lender may change its address, facsimile
or telephone number for notices and other communications hereunder by notice to
the other parties hereto. Each other Lender may change its address, facsimile or
telephone number for notices and other communications hereunder by notice to the
Borrower, the Administrative Agent, the Issuing Lenders and the Swing Line
Lender. In addition, each Lender agrees to notify the Administrative Agent from
time to time to ensure that the Administrative


132





--------------------------------------------------------------------------------





Agent has on record (i) an effective address, contact name, telephone number,
facsimile number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender.
Furthermore, each Public Lender agrees to cause at least one individual at or on
behalf of such Public Lender to at all times have selected the “Private Side
Information” or similar designation on the content declaration screen of the
Platform in order to enable such Public Lender or its delegate, in accordance
with such Public Lender’s compliance procedures and Applicable Law, including
United States Federal and state securities Laws, to make reference to Borrower
Materials that are not made available through the “Public Side Information”
portion of the Platform and that may contain material non-public information
with respect to the Borrower or its securities for purposes of United States
Federal or state securities laws.
(e)    Reliance by Administrative Agent, Issuing Lenders and Lenders. The
Administrative Agent, the Issuing Lenders and the Lenders shall be entitled to
rely and act upon any notices (including telephonic or electronic notices,
Committed Loan Notices, Letter of Credit Applications and Swing Line Loan
Notices) purportedly given by or on behalf of the Borrower even if (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein, or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof. The Borrower shall indemnify the Administrative Agent, each Issuing
Lender, each Lender and the Related Parties of each of them from all losses,
costs, expenses and liabilities resulting from the reliance in good faith by
such Person on each notice purportedly given by or on behalf of the Borrower.
All telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.
10.03    No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender,
any Issuing Lender or the Administrative Agent to exercise, and no delay by any
such Person in exercising, any right, remedy, power or privilege hereunder or
under any other Loan Document shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege. The rights, remedies, powers and privileges
herein provided, and provided under each other Loan Document, are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the Issuing Lenders; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) any
Issuing Lender or the Swing Line Lender from exercising the rights and remedies
that inure to its benefit (solely in its capacity as an Issuing Lender or Swing
Line Lender, as the case may be) hereunder and under the other Loan Documents,
(c) any Lender from exercising


133





--------------------------------------------------------------------------------





setoff rights in accordance with Section 10.08 (subject to the terms of Section
2.13), or (d) any Lender from filing proofs of claim or appearing and filing
pleadings on its own behalf during the pendency of a proceeding relative to any
Loan Party under any Debtor Relief Law; and provided, further, that if at any
time there is no Person acting as Administrative Agent hereunder and under the
other Loan Documents, then (i) the Required Lenders shall have the rights
otherwise ascribed to the Administrative Agent pursuant to Section 8.02 and (ii)
in addition to the matters set forth in clauses (b), (c) and (d) of the
preceding proviso and subject to Section 2.13, any Lender may, with the consent
of the Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.
10.04    Expenses; Indemnity; Damage Waiver. (a) Costs and Expenses. The
Borrower shall pay (i) all reasonable and documented out-of-pocket expenses
incurred by the Administrative Agent and its Affiliates (including the
reasonable and documented fees, charges and disbursements of McGuireWoods LLP,
as counsel to the Administrative Agent, one local counsel, as necessary, in each
appropriate jurisdiction and one specialty counsel for each relevant specialty),
in connection with the syndication of the credit facilities provided for herein,
the preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable and
documented out-of-pocket expenses incurred by the Issuing Lenders in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder and (iii) all documented out‑of‑pocket
expenses incurred by the Administrative Agent, any Lender or any Issuing Lender
(including the documented fees, charges and disbursements of one firm of counsel
for the Administrative Agent, the Lenders and the Issuing Lenders, taken as a
whole, one local counsel, as necessary, in each appropriate jurisdiction, one
specialty counsel for each relevant specialty and, solely in the case of an
actual or perceived conflict of interest, of another firm of counsel for each
such affected Person; provided that, in the case of an actual or perceived
conflict of interest, one additional counsel in each relevant jurisdiction to
each group of affected Lenders similarly situated (taken as a whole)) in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section, or (B) in connection with Loans made or Letters of Credit issued
hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.
(b)    Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and each Issuing
Lender, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the reasonable and documented fees, charges and disbursements of one firm of
counsel for the Indemnitees, taken as a whole, one local counsel, as necessary,
in each appropriate jurisdiction, one specialty counsel for each relevant
specialty and, solely in the case of an actual or perceived conflict of
interest, of another firm of counsel for each such affected Indemnitee; provided
that, in the case of an actual or perceived conflict of interest, one additional
counsel in each relevant jurisdiction to each group of affected Indemnitees
similarly situated (taken as a whole)) incurred by any Indemnitee or asserted
against any


134





--------------------------------------------------------------------------------





Indemnitee by any Person (including the Borrower or any other Loan Party) other
than such Indemnitee and its Related Parties arising out of, in connection with,
or as a result of (i) the execution or delivery of this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, or, in the case of the Administrative Agent (and any sub-agent thereof)
and its Related Parties only, the administration of this Agreement and the other
Loan Documents (including in respect of any matters addressed in Section 3.01),
(ii) any Loan or Letter of Credit or the use or proposed use of the proceeds
therefrom (including any refusal by any Issuing Lender to honor a demand for
payment under a Letter of Credit if the documents presented in connection with
such demand do not strictly comply with the terms of such Letter of Credit),
(iii) any actual or alleged presence or Environmental Release of Hazardous
Materials at, on, under or emanating from any property owned, leased or operated
by the Borrower or any of its Subsidiaries, or any Environmental Liability
related in any way to the Borrower or any of its Subsidiaries, or (iv) any
actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing, whether based on contract, tort or any other theory,
whether brought by a third party or by the Borrower or any other Loan Party or
any of the Borrower’s or such Loan Party’s directors, shareholders or creditors,
and regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (i) are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from (x) the gross negligence or willful misconduct of such Indemnitee
or (y) a breach in bad faith by such Indemnitee of its obligations under this
Agreement or (ii) arise out of any investigation, litigation or proceeding (or
preparation of a defense in connection therewith) solely between or among
Indemnitees not arising from any act or omission by the Borrower or any of its
Subsidiaries or Affiliates (other than any proceeding against any Indemnitee in
its capacity or fulfilling its role as the Administrative Agent, an Arranger,
arranger, bookrunner, syndication agent, documentation agent or similar role, or
the Swing Line Lender or an Issuing Lender, in its capacity as such). Without
limiting the provisions of Section 3.01, this Section 10.04(b) shall not apply
with respect to Taxes other than any Taxes that represent losses, claims,
damages, etc. arising from any non-Tax claim.
(c)    Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), any Issuing Lender, the Swing Line Lender or any Related Party of any
of the foregoing, each Lender severally agrees to pay to the Administrative
Agent (or any such sub-agent), the applicable Issuing Lender, the Swing Line
Lender or such Related Party, as the case may be, such Lender’s pro rata share
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought based on each Lender’s share of the Total Credit Exposure at
such time) of such unpaid amount (including any such unpaid amount in respect of
a claim asserted by such Lender), such payment to be made severally among them
based on such Lenders’ Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought), provided,
further that, the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent), the applicable Issuing
Lender or the Swing Line Lender in its capacity as such, or


135





--------------------------------------------------------------------------------





against any Related Party of any of the foregoing acting for the Administrative
Agent (or any such sub-agent), such Issuing Lender or the Swing Line Lender in
connection with such capacity. The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.12(d).
(d)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
Applicable Law, the Borrower shall not assert, and hereby waives, and
acknowledges that no other Person shall have, any claim against any Indemnitee,
on any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof. No Indemnitee referred to in subsection (b) above shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed to such unintended recipients by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby.
(e)    Payments. All amounts due under this Section shall be payable not later
than ten Business Days after written demand therefor.
(f)    Survival. The agreements in this Section and the indemnity provision of
Section 10.02(e) shall survive the resignation of the Administrative Agent, any
Issuing Lender and the Swing Line Lender, the replacement of any Lender, the
termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all the other Obligations.
10.05    Payments Set Aside. To the extent that any payment by or on behalf of
the Borrower is made to the Administrative Agent, any Issuing Lender or any
Lender, or the Administrative Agent, any Issuing Lender or any Lender exercises
its right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by the
Administrative Agent, such Issuing Lender or such Lender in its discretion) to
be repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and each Issuing Lender severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate from time to time in effect. The obligations of the Lenders
and the Issuing Lenders under clause (b) of the preceding sentence shall survive
the payment in full of the Obligations and the termination of this Agreement.
10.06    Successors and Assigns. (a) Successors and Assigns Generally. The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that the Borrower may not assign or otherwise transfer


136





--------------------------------------------------------------------------------





any of its rights or obligations hereunder without the prior written consent of
the Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of Section 10.06(b), (ii) by way of participation
in accordance with the provisions of Section 10.06(d) (and any other attempted
assignment or transfer by any party hereto shall be null and void) or (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of Section 10.06(e). Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the Issuing Lenders and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.
(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment(s) and the Loans (including for
purposes of this Section 10.06(b), participations in L/C Obligations and in
Swing Line Loans) at the time owing to it); provided that any such assignment
shall be subject to the following conditions:
(i)    Minimum Amounts.
(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment under any Facility and/or the Loans (in each case
with respect to any Facility) at the time owing to it or contemporaneous
assignments to related Approved Funds (determined after giving effect to such
Assignments) that equal at least the amount specified in paragraph (b)(i)(B) of
this Section in the aggregate or in the case of an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund, no minimum amount need be assigned;
and
(B)    in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000, in the case of any assignment in
respect of the Revolving Credit Facility, or $1,000,000, in the case of any
assignment in respect of the Term Facility, unless each of the Administrative
Agent and, so long as no Event of Default has occurred and is continuing, the
Borrower otherwise consents (each such consent not to be unreasonably withheld
or delayed).
(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement


137





--------------------------------------------------------------------------------





with respect to the Loans or the Commitment assigned, except that this clause
(ii) shall not apply to the Swing Line Lender’s rights and obligations in
respect of Swing Line Loans.
(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:
(A)    the consent of the Borrower (such consent not to be unreasonably withheld
or delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within ten (10) Business
Days after having received notice thereof; and provided, further, that the
Borrower’s consent shall not be required during the primary syndication of the
Facilities;
(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of (i) any unfunded Term Commitment or any Revolving Credit Commitment if such
assignment is to a Person that is not a Lender with a Commitment in respect of
the applicable Facility, an Affiliate of such Lender or an Approved Fund with
respect to such Lender or (ii) any Term Loan to a Person that is not a Lender,
an Affiliate of a Lender or an Approved Fund; and
(C)    the consents of each Issuing Lender and the consent of the Swing Line
Lender (such consents not to be unreasonably withheld or delayed) shall be
required for any assignment in respect of the Revolving Credit Facility.
(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee in the amount of $3,500 payable by the
assigning Lender; provided, however, that the Administrative Agent may, in its
sole discretion, elect to waive such processing and recordation fee in the case
of any assignment. The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.
(v)    No Assignment to Certain Persons. No such assignment shall be made (A) to
the Borrower or any of the Borrower’s Affiliates or Subsidiaries, (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), or (C) to a natural Person (or to a holding company, investment
vehicle or trust for, or owned and operated for the primary benefit of a natural
Person).
(vi)    Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall


138





--------------------------------------------------------------------------------





make such additional payments to the Administrative Agent in an aggregate amount
sufficient, upon distribution thereof as appropriate (which may be outright
payment, purchases by the assignee of participations or sub-participations, or
other compensating actions, including funding, with the consent of the Borrower
and the Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, any Issuing Lender or any Lender hereunder (and
interest accrued thereon) and (y) acquire (and fund as appropriate) its full pro
rata share of all Loans and participations in Letters of Credit and Swing Line
Loans in accordance with its Applicable Percentage. Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under Applicable Law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.
(vii)    Subject to acceptance and recording thereof by the Administrative Agent
pursuant to subsection (c) of this Section, from and after the effective date
specified in each Assignment and Assumption, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Upon request, the Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with subsection (d) of this Section.
(c)    Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it (or the equivalent thereof in electronic form) and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Loans and L/C
Obligations owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive absent
manifest error, and the Borrower, the Administrative Agent and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder


139





--------------------------------------------------------------------------------





for all purposes of this Agreement. The Register shall be available for
inspection by the Borrower and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.
(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural Person, or a holding company, investment vehicle or
trust for, or owned and operated for the primary benefit of a natural Person, a
Defaulting Lender or the Borrower or any of the Borrower’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans (including such Lender’s participations in L/C
Obligations and/or Swing Line Loans) owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative
Agent, the Lenders and the Issuing Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Section 10.04(c) without regard to the
existence of any participation.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section (it being understood that
the documentation required under Section 3.01(f) shall be delivered to the
Lender who sells the participation) to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant to subsection (b) of this
Section; provided that such Participant (A) agrees to be subject to the
provisions of Sections 3.06 and 10.13 as if it were an assignee under subsection
(b) of this Section and (B) shall not be entitled to receive any greater payment
under Sections 3.01 or 3.04, with respect to any participation, than the Lender
from whom it acquired the applicable participation would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation. Each Lender that sells a participation agrees, at the
Borrower’s request and expense, to use reasonable efforts to cooperate with the
Borrower to effectuate the provisions of Section 3.06 with respect to any
Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.13 as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters


140





--------------------------------------------------------------------------------





of credit or its other obligations under any Loan Document) to any Person except
to the extent that such disclosure is necessary to establish that such
commitment, loan, letter of credit or other obligation is in registered form
under Section 5f.103-1(c) of the United States Treasury Regulations. The entries
in the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.
(e)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
(f)    Resignation as an Issuing Lender or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, (i) if at any time
Bank of America assigns all of its Commitment and Loans pursuant to Section
10.06(b), Bank of America may, (A) upon 30 days’ notice to the Borrower and the
Lenders, resign as an Issuing Lender and/or (B) upon 30 days’ notice to the
Borrower, resign as Swing Line Lender, and (ii) if at any time any other Lender
acting as an Issuing Lender assigns all of its Commitment and Loans pursuant to
Section 10.06(b), such Lender may, upon 30 days’ notice to the Borrower and the
Lenders, resign as an Issuing Lender. In the event of any such resignation as an
Issuing Lender or Swing Line Lender, the Borrower shall be entitled to appoint
from among the Lenders a successor Issuing Lender or Swing Line Lender
hereunder; provided, however, that no failure by the Borrower to appoint any
such successor shall affect the resignation of Bank of America as an Issuing
Lender or Swing Line Lender, as the case may be, or any other Lender as an
Issuing Lender. If Bank of America or any other Lender resigns as an Issuing
Lender, it shall retain all the rights, powers, privileges and duties of an
Issuing Lender hereunder with respect to all Letters of Credit issued by it
outstanding as of the effective date of its resignation as an Issuing Lender and
all L/C Obligations with respect thereto (including the right to require the
Lenders to make Base Rate Loans or fund risk participations in Unreimbursed
Amounts pursuant to Section 2.03(c)). If Bank of America resigns as Swing Line
Lender, it shall retain all the rights of the Swing Line Lender provided for
hereunder with respect to Swing Line Loans made by it and outstanding as of the
effective date of such resignation, including the right to require the Lenders
to make Base Rate Loans or fund risk participations in outstanding Swing Line
Loans pursuant to Section 2.04(c). Upon the appointment of a successor Issuing
Lender and/or Swing Line Lender, (a) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring
Issuing Lender or Swing Line Lender, as the case may be, and (b) the successor
Issuing Lender shall issue letters of credit in substitution for the Letters of
Credit, if any, outstanding at the time of such succession or make other
arrangements satisfactory to Bank of America or such other retiring Issuing
Lender, as the case may be, to effectively assume the obligations of Bank of
America or such other retiring Issuing Lender, as the case may be, with respect
to such Letters of Credit issued by it.


141





--------------------------------------------------------------------------------





10.07    Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the Issuing Lenders agree to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates, its Related Parties (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential in accordance with this Section 10.07) and its auditors, (b) to the
extent required or requested by any regulatory authority purporting to have
jurisdiction over such Person or its Related Parties (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners) (in which case the Administrative Agent, the Lender or the
Issuing Lender, as applicable, shall use commercially reasonable efforts to
promptly notify the Borrower to the extent permitted by Applicable Law), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process (in which case the Administrative Agent, the Lender or the
Issuing Lender, as applicable, shall use commercially reasonable efforts to
promptly notify the Borrower to the extent permitted by Applicable Law), (d) to
any other party hereto, (e) to the extent necessary in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to (i)
any assignee of or Participant in, or any prospective assignee of or Participant
in, any of its rights and obligations under this Agreement or any Eligible
Assignee invited to be a Lender pursuant to Section 2.14 or (ii) any actual or
prospective party (or its Related Parties) to any swap, derivative or other
transaction under which payments are to be made by reference to the Borrower and
its obligations, this Agreement or payments hereunder, (g) on a confidential
basis to (i) any rating agency in connection with rating the Borrower or its
Subsidiaries or the credit facilities provided hereunder or (ii) the CUSIP
Service Bureau or any similar agency in connection with the application,
issuance, publishing and monitoring of CUSIP numbers or other market identifiers
with respect to the credit facilities provided hereunder, (h) with the consent
of the Borrower, or (i) to the extent such Information (x) becomes publicly
available other than as a result of a breach of this Section or (y) becomes
available to the Administrative Agent, any Lender, any Issuing Lender or any of
their respective Affiliates on a non-confidential basis from a source other than
the Borrower or (z) is independently discovered or developed by a party hereto
without utilizing any Information received from the Borrower or violating the
terms of this Section 10.07. In addition, the Administrative Agent and the
Lenders may disclose the existence of this Agreement and information about this
Agreement to market data collectors, similar service providers to the lending
industry and service providers to the Agents and the Lenders in connection with
the administration of this Agreement, the other Loan Documents, and the
Commitments.
For purposes of this Section, “Information” means all information received from
the Borrower or any Subsidiary relating to the Borrower or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or any Issuing Lender on a
non-confidential basis prior to disclosure by the Borrower or any Subsidiary,
provided that, in the case of information received from the Borrower or any
Subsidiary after the date hereof, such information is clearly identified at the
time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its


142





--------------------------------------------------------------------------------





obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.
Each of the Administrative Agent, the Lenders and the Issuing Lenders
acknowledges that (a) the Information may include material non-public
information concerning the Borrower or a Subsidiary, as the case may be, (b) it
has developed compliance procedures regarding the use of material non-public
information and (c) it will handle such material non-public information in
accordance with Applicable Law, including United States Federal and state
securities Laws.
10.08    Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, each Issuing Lender and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender, such Issuing Lender or any such Affiliate to or for
the credit or the account of the Borrower against any and all of the obligations
of the Borrower now or hereafter existing under this Agreement or any other Loan
Document to such Lender or such Issuing Lender, irrespective of whether or not
such Lender or such Issuing Lender shall have made any demand under this
Agreement or any other Loan Document and although such obligations of the
Borrower may be contingent or unmatured or are owed to a branch or office or
Affiliate of such Lender or such Issuing Lender different from the branch,
office or Affiliate holding such deposit or obligated on such indebtedness;
provided, that in the event that any Defaulting Lender shall exercise any such
right of setoff, (x) all amounts so set off shall be paid over immediately to
the Administrative Agent for further application in accordance with the
provisions of Section 2.16 and, pending such payment, shall be segregated by
such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Administrative Agent, the Issuing Lenders and the Lenders, and
(y) the Defaulting Lender shall provide promptly to the Administrative Agent a
statement describing in reasonable detail the Obligations owing to such
Defaulting Lender as to which it exercised such right of setoff. The rights of
each Lender, each Issuing Lender and their respective Affiliates under this
Section are in addition to other rights and remedies (including other rights of
setoff) that such Lender, such Issuing Lender or their respective Affiliates may
have. Each Lender and each Issuing Lender agrees to notify the Borrower and the
Administrative Agent promptly after any such setoff and application, provided
that the failure to give such notice shall not affect the validity of such
setoff and application.
10.09    Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate,


143





--------------------------------------------------------------------------------





allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder.
10.10    Counterparts; Integration; Effectiveness. This Agreement and the other
Loan Documents may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement
and the other Loan Documents and any separate letter agreements with respect to
fees payable to the Administrative Agent or any Issuing Lender, constitute the
entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof. Except as provided in Section 4.01, this
Agreement and the other Loan Documents shall become effective when it shall have
been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement and the other Loan Documents
by facsimile or other electronic imaging means (e.g., “pdf” or “tif”) shall be
effective as delivery of a manually executed counterpart of this Agreement and
the other Loan Documents.
10.11    Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.
10.12    Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this Section
10.12, if and to the extent that the enforceability of any provisions in this
Agreement relating to Defaulting Lenders shall be limited by Debtor Relief Laws,
as determined in good faith by the Administrative Agent, the Issuing Lenders or
the Swing Line Lender, as applicable, then such provisions shall be deemed to be
in effect only to the extent not so limited.
10.13    Replacement of Lenders. If the Borrower is entitled to replace a Lender
pursuant to the provisions of Section 3.06, or if any Lender is a Defaulting
Lender or a Non-Consenting Lender, then the Borrower may, at its sole expense
and effort, upon notice to such Lender and the Administrative Agent, require
such Lender to assign and delegate, without recourse (in accordance with and
subject to


144





--------------------------------------------------------------------------------





the restrictions contained in, and consents required by, Section 10.06), all of
its interests, rights (other than its existing rights to payments pursuant to
Sections 3.01 and 3.04) and obligations under this Agreement and the related
Loan Documents to an Eligible Assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment), provided
that:
(a)    the Borrower shall have paid to the Administrative Agent the assignment
fee (if any) specified in Section 10.06(b);
(b)    such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts);
(c)    in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;
(d)    such assignment does not conflict with Applicable Laws; and
(e)    in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
Each party hereto agrees that (a) an assignment required pursuant to this
Section 10.13 may be effected pursuant to an Assignment and Assumption executed
by the Borrower, the Administrative Agent and the assignee and (b) the Lender
required to make such assignment need not be a party thereto in order for such
assignment to be effective and shall be deemed to have consented to and be bound
by the terms thereof; provided that, following the effectiveness of any such
assignment, the other parties to such assignment agree to execute and deliver
such documents necessary to evidence such assignment as reasonably requested by
the applicable Lender; provided, further that any such documents shall be
without recourse to or warranty by the parties thereto.
Notwithstanding anything in this Section 10.13 to the contrary, (i) any Lender
that acts as an Issuing Lender may not be replaced hereunder at any time it has
any Letter of Credit outstanding hereunder unless arrangements satisfactory to
such Lender (including the furnishing of a backstop standby letter of credit in
form and substance, and issued by an issuer, reasonably satisfactory to such
Issuing Lender or the depositing of Cash Collateral into a Cash Collateral
account in amounts and pursuant to arrangements reasonably satisfactory to such
Issuing Lender) have been made with respect to such outstanding Letter of Credit
and (ii) the Lender that acts as the Administrative Agent may not be replaced
hereunder except in accordance with the terms of Section 9.06.


145





--------------------------------------------------------------------------------





10.14    GOVERNING LAW; JURISDICTION; ETC.
(a)    GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY
CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
(b)    SUBMISSION TO JURISDICTION. THE BORROWER IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY
KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR
OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, ANY LENDER, ANY ISSUING LENDER, OR
ANY RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM
OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF
THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK, AND ANY
APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE
AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY
OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN
DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR ANY
ISSUING LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER OR ITS PROPERTIES
IN THE COURTS OF ANY JURISDICTION.
(c)    WAIVER OF VENUE. THE BORROWER IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN PARAGRAPH (b) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.


146





--------------------------------------------------------------------------------





(d)    SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW
10.15    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
10.16    No Advisory or Fiduciary Responsibility. In connection with all aspects
of each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
the Borrower acknowledges and agrees, and acknowledges its Affiliates’
understanding, that: (i) (A) the arranging and other services regarding this
Agreement provided by the Administrative Agent, the Arrangers, the Issuing
Lenders and the Lenders are arm’s-length commercial transactions between the
Borrower and its Affiliates, on the one hand, and the Administrative Agent, the
Arrangers, the Issuing Lenders and the Lenders, on the other hand, (B) the
Borrower has consulted its own legal, accounting, regulatory and tax advisors to
the extent it has deemed appropriate, and (C) the Borrower is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents; (ii) (A) the
Administrative Agent, the Arrangers, the Issuing Lenders and the Lenders each is
and has been acting solely as a principal and, except as expressly agreed in
writing by the relevant parties, has not been, is not, and will not be acting as
an advisor, agent or fiduciary for the Borrower or any of its Affiliates, or any
other Person and (B) neither the Administrative Agent, nor any Arranger, nor any
Issuing Lender, nor any Lender has any obligation to the Borrower or any of its
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) the Administrative Agent, the Arrangers, the Issuing Lenders, the Lenders,
and their respective Affiliates may be engaged in a broad range of transactions
that involve interests that differ from those of the Borrower and its
Affiliates, and neither the Administrative Agent, nor any Arranger, nor any
Issuing Lender, nor any Lender has any obligation to disclose any of such
interests to the Borrower or its Affiliates. To the fullest extent permitted by
law, the Borrower hereby waives and releases any claims that it may have against
the Administrative Agent, any Arranger, any Issuing Lender or any Lender with
respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.


147





--------------------------------------------------------------------------------





10.17    Electronic Execution of Assignments and Certain Other Documents. The
words “delivery,” “execute,” “execution,” “signed,” “signature,” and words of
like import in or related to any document to be signed in connection with this
Agreement and the transactions contemplated hereby (including without limitation
Assignment and Assumptions, amendments or other modifications, Committed Loan
Notices, Swing Line Loan Notices, waivers and consents) shall be deemed to
include electronic signatures, the electronic matching of assignment terms and
contract formations on electronic platforms approved by the Administrative
Agent, or the keeping of records in electronic form, each of which shall be of
the same legal effect, validity or enforceability as a manually executed
signature , physical delivery thereof or the use of a paper-based recordkeeping
system, as the case may be, to the extent and as provided for in any Applicable
Law, including the Federal Electronic Signatures in Global and National Commerce
Act, the New York State Electronic Signatures and Records Act, or any other
similar state laws based on the Uniform Electronic Transactions Act; provided
that notwithstanding anything contained herein to the contrary neither the
Administrative Agent, any Issuing Lender nor any Lender is under any obligation
to agree to accept electronic signatures in any form or in any format unless
expressly agreed to by the Administrative Agent, such Issuing Lender or such
Lender pursuant to procedures approved by it and provided further without
limiting the foregoing, upon the request of any party, any electronic signature
shall be promptly followed by such manually executed counterpart.
10.18    USA PATRIOT Act. Each Lender that is subject to the Act (as hereinafter
defined) and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrower that pursuant to the requirements of the
USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
each Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify each Loan Party in accordance
with the Act. The Borrower shall, promptly following a request by the
Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Act.
10.19    Keepwell. The Borrower hereby absolutely, unconditionally and
irrevocably undertakes to provide such funds or other support to each Specified
Loan Party as may be needed by such Specified Loan Party from time to time to
honor all of its obligations under the Guaranty and the other Loan Documents to
which it is a party in respect of Swap Obligations that would, in absence of the
agreement in this Section 10.19, otherwise constitute Excluded Swap Obligations
(but, in each case, only up to the maximum amount of such liability that can be
hereby incurred without rendering the Borrower’s obligations and undertakings
under this Section 10.19 voidable under applicable law relating to fraudulent
conveyance or fraudulent transfer, and not for any greater amount). The
obligations and undertakings of the Borrower under this Section 10.19 shall
remain in full force and effect until the date as of which all of the following
shall have occurred: (a) the Aggregate Commitments have terminated, (b) all
Obligations have been paid in full (other than (x) contingent obligations for
which no claim has been made and (y) obligations and liabilities under Bank
Products), and (c) all Letters of Credit have terminated or expired (other than
Letters of Credit as to which other arrangements with respect thereto
satisfactory to the


148





--------------------------------------------------------------------------------





Administrative Agent and the applicable Issuing Lender shall have been made).
The Borrower intends this Section 10.19 to constitute, and this Section 10.19
shall be deemed to constitute, a guarantee of the obligations of, and a
“keepwell, support, or other agreement” for the benefit of, each Specified Loan
Party for all purposes of the Commodity Exchange Act.
10.20    Acknowledgment and Consent to Bail-In of EEA Financial Institutions.
Solely to the extent any Lender or Issuing Lender that is an EEA Financial
Institution is a party to this Agreement and notwithstanding anything to the
contrary in any Loan Document or in any other agreement, arrangement or
understanding among any such parties, each party hereto acknowledges that any
liability of any Lender or Issuing Lender that is an EEA Financial Institution
arising under any Loan Document, to the extent such liability is unsecured, may
be subject to the write-down and conversion powers of an EEA Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound
by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender or Issuing Lender that is an EEA Financial
Institution; and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.
10.21    Lender ERISA Status.
(a)    Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent, each Arranger and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower or any other Loan Party, that at least one of the
following is and will be true:
(i)    such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans, the Letters of Credit or the Commitments;
(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company


149





--------------------------------------------------------------------------------





general accounts), PTE 90-1 (a class exemption for certain transactions
involving insurance company pooled separate accounts), PTE 91-38 (a class
exemption for certain transactions involving bank collective investment funds)
or PTE 96-23 (a class exemption for certain transactions determined by in-house
asset managers), is applicable with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the Letters of
Credit, the Commitments and this Agreement;
(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement; or
(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.
(b)    In addition, unless either (1) clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or (2) a Lender has provided another
representation, warranty and covenant in accordance with clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, each Arranger and their respective Affiliates, and not,
for the avoidance of doubt, to or for the benefit of the Borrower or any other
Loan Party, that the Administrative Agent is not a fiduciary with respect to the
assets of such Lender involved in such Lender’s entrance into, participation in,
administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement (including in connection with the reservation or
exercise of any rights by the Administrative Agent under this Agreement, any
Loan Document or any documents related hereto or thereto).
10.22    Release and Reinstatement of Collateral.
(a)    Notwithstanding anything to the contrary herein or in any other Loan
Document (but subject to clause (b) below), if at any time after the Closing
Date (including after a Collateral Trigger Event shall have previously occurred)
there occurs a Collateral Release Event, all Collateral (other than Cash
Collateral) shall, upon the occurrence of such Collateral Release Event, be
automatically released from the Liens granted thereon in favor of the
Administrative Agent pursuant to the Security Documents, without further action,
and no Loan Party shall be required to comply with any of the covenants, terms
or provisions of, or make any representation or warranty under, the Security
Documents (other than any


150





--------------------------------------------------------------------------------





Security Documents solely in respect of Cash Collateral). In connection with the
foregoing, the Administrative Agent shall, at the sole cost and expense of the
Borrower, promptly take such actions as are reasonably requested by the Borrower
to evidence such release. For the avoidance of doubt, all of the Collateral
described in the Security Documents shall remain “Collateral,” as that term is
defined herein, for purposes of the representations, warranties and covenants in
the Loan Documents that remain operative while any Collateral Release Period is
in effect.
(b)    Notwithstanding clause (a) above, if at any time during a Collateral
Release Period a Collateral Trigger Event occurs, the Collateral Release Period
shall automatically expire and all of the Liens granted under the Loan Documents
to the Administrative Agent, for the benefit of the holders of the Obligations,
on the Collateral described therein shall be automatically reinstated upon the
occurrence of such Collateral Trigger Event. In connection with the foregoing,
the Loan Parties shall promptly take such actions as are required under Sections
6.09, 6.11 and 6.15 herein, under the Security Documents and as are otherwise
reasonably requested by the Administrative Agent to provide the Administrative
Agent, for the benefit of the holders of the Obligations, with valid, perfected,
first priority Liens (subject only to Permitted Liens) on the Collateral
described in, and to the extent required by, the Security Documents within
forty-five (45) days of the occurrence of such Collateral Trigger Event (which
forty-five (45) day period may be extended by the Administrative Agent in its
sole discretion after consultation with the Borrower).
10.23    Amendment and Restatement. This Agreement constitutes an amendment and
restatement of the Existing Agreement, effective from and after the Closing
Date. The execution and delivery of this Agreement shall not constitute a
novation of any indebtedness or other obligations owing to the Lenders or the
Administrative Agent under the Existing Agreement based on facts or events
occurring or existing prior to the execution and delivery of this Agreement. On
the Closing Date, the revolving credit facility described in the Existing
Agreement shall be amended, supplemented, modified and restated in its entirety
by the revolving credit facility described herein, and all loans and other
obligations of the Borrower outstanding as of such date under the Existing
Agreement shall be deemed to be loans and obligations outstanding under the
revolving credit facility described herein, without any further action by any
Person, except that the Administrative Agent shall make such transfers of funds
or other reallocations as are necessary in order that the outstanding balance of
the Loans hereunder reflect the respective Commitments of the Lenders hereunder.
The parties hereto hereby (a) agree that, as of the Closing Date, the
Commitments and Applicable Percentages of each of the Lenders shall be as set
forth on Schedule 2.01, (b) consent to the transfer of funds or other
reallocations as are necessary in order that the outstanding balance of the
Loans hereunder reflect the respective Commitments of the Lenders hereunder and
(c) waive any requirement for any other document or instrument, including any
Assignment and Acceptance (as defined in the Existing Agreement) under the
Existing Agreement or any Assignment and Assumption hereunder, necessary to give
effect to the allocations set forth on Schedules 2.01 or such transfer of funds
or other reallocation.
10.24    California Judicial Reference. If any action or proceeding is filed in
a court of the State of California by or against any party hereto in connection
with any of the transactions contemplated by


151





--------------------------------------------------------------------------------





this Agreement or any other Loan Document, (a) the court shall, and is hereby
directed to, make a general reference pursuant to California Code of Civil
Procedure Section 638 to a referee (who shall be a single active or retired
judge) to hear and determine all of the issues in such action or proceeding
(whether of fact or of law) and to report a statement of decision; provided
that, at the option of any party to such proceeding, any such issues pertaining
to a “provisional remedy” as defined in California Code of Civil Procedure
Section 1281.8 shall be heard and determined by the court and (b) without
limiting the generality of Section 10.04, the Borrower shall be solely
responsible to pay all fees and expenses of any referee appointed in such action
or proceeding.
[Signature Pages Follow]




152





--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Fourth Amended and
Restated Credit Agreement to be duly executed as of the date first above
written.
SANMINA CORPORATION, as the Borrower
By: /s/David Anderson                
Name: David Anderson
Title: Executive Vice President and
    Chief Financial Officer






FOURTH AMENDED AND RESTATED CREDIT AGREEMENT
Signature Page





--------------------------------------------------------------------------------







BANK OF AMERICA, N.A.,
as the Administrative Agent


By: /s/Christine Trotter                
Name: Christine Trotter
Title: Assistant Vice President




FOURTH AMENDED AND RESTATED CREDIT AGREEMENT
Signature Page





--------------------------------------------------------------------------------







BANK OF AMERICA, N.A.,
as a Lender, Swing Line Lender and an Issuing Lender
By:/s/Arti Dighe                
Name: Arti Dighe
Title: Vice President






FOURTH AMENDED AND RESTATED CREDIT AGREEMENT
Signature Page





--------------------------------------------------------------------------------







BANK OF THE WEST, as a Lender and an Issuing Lender
By: /s/Scott Bruni                    
Name: Scott Bruni
Title: VP


FOURTH AMENDED AND RESTATED CREDIT AGREEMENT
Signature Page





--------------------------------------------------------------------------------







MUFG BANK, LTD. (f/k/a The Bank of Tokyo-Mitsubishi UFJ, Ltd.), as a Lender and
an Issuing Lender
By: /s/Matthew Antioco                
Name: Matthew Antioco
Title: Director


FOURTH AMENDED AND RESTATED CREDIT AGREEMENT
Signature Page





--------------------------------------------------------------------------------







WELLS FARGO BANK, N.A., as a Lender
By: /s/Derek Jensen                    
Name: Derek Jensen
Title: Vice President




FOURTH AMENDED AND RESTATED CREDIT AGREEMENT
Signature Page





--------------------------------------------------------------------------------







SUNTRUST BANK, as a Lender
By: /s/ Marshall T. Mangum, III            
Name: Marshall T. Mangum, III
Title: Director


FOURTH AMENDED AND RESTATED CREDIT AGREEMENT
Signature Page





--------------------------------------------------------------------------------







INDUSTRIAL AND COMMERCIAL BANK OF CHINA LIMITED, NEW YORK BRANCH, as a Lender
By: /s/Tony Huang                    
Name: Tony Huang
Title: Director


By: /s/Dayi Liu                    
Name: Dayi Liu
Title: Executive Director


FOURTH AMENDED AND RESTATED CREDIT AGREEMENT
Signature Page





--------------------------------------------------------------------------------







BMO HARRIS BANK, N.A., as a Lender
By: /s/Jeff LaRue                    
Name: Jeff LaRue
Title: Vice President


FOURTH AMENDED AND RESTATED CREDIT AGREEMENT
Signature Page





--------------------------------------------------------------------------------







BRANCH BANKING AND TRUST COMPANY, as a Lender
By: /s/Erron Powers                    
Name: Erron Powers
Title: Senior Vice President






FOURTH AMENDED AND RESTATED CREDIT AGREEMENT
Signature Page





--------------------------------------------------------------------------------







CITIBANK, N.A., as a Lender
By: /s/Carmen-Christina Kelleher            
Name: Carmen-Christina Kelleher
Title: Vice President


FOURTH AMENDED AND RESTATED CREDIT AGREEMENT
Signature Page





--------------------------------------------------------------------------------







GOLDMAN SACHS BANK USA, as a Lender
By: /s/Ryan Durkin                    
Name: Ryan Durkin
Title: Authorized Signatory


FOURTH AMENDED AND RESTATED CREDIT AGREEMENT
Signature Page



